Exhibit 10.1

___________________________________________________________________
LETTER OF CREDIT AGREEMENT
dated as of September 3, 2014
among
NUSTAR LOGISTICS, L.P.,
NUSTAR ENERGY L.P.,
The Lenders Party Hereto
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Issuing Bank and Administrative Agent
___________________________________________________________________





58351196_6

--------------------------------------------------------------------------------




ARTICLE I
Definitions
1


Section 1.01
Defined Terms
1


Section 1.02
Terms Generally
23


Section 1.03
Accounting Terms; GAAP
24


ARTICLE II
Amount and Terms of each Letter of Credit
24


Section 2.01
Letters of Credit
24


Section 2.02
Termination of Commitments
28


Section 2.03
Fees
28


Section 2.04
Default Interest; Computations of Interest
29


Section 2.05
Increased Costs
29


Section 2.06
Taxes
30


Section 2.07
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
34


Section 2.08
Reduction of Letter of Credit by Amendment
36


Section 2.09
Mitigation Obligations; Replacement of Lenders
36


ARTICLE III
Representations and Warranties
37


Section 3.01
Organization; Powers
37


Section 3.02
Authorization; Enforceability
37


Section 3.03
Governmental Approvals; No Conflicts
37


Section 3.04
Financial Condition; No Material Adverse Change
37


Section 3.05
Properties
38


Section 3.06
Litigation and Environmental Matters
38


Section 3.07
Compliance with Laws and Agreements
39


Section 3.08
Investment Company Status
39


Section 3.09
Taxes
39


Section 3.10
ERISA
39


Section 3.11
Disclosure
39


Section 3.12
Subsidiaries
40


Section 3.13
OFAC
40


Section 3.14
Anti-Corruption Laws
40


ARTICLE IV
Conditions
40


Section 4.01
Effective Date
40


Section 4.02
Initial Letters of Credit
42


Section 4.03
Additional Letters of Credit
42
























ii

--------------------------------------------------------------------------------





ARTICLE V
Affirmative Covenants
43


Section 5.01
Financial Statements and Other Information
43


Section 5.02
Notices of Material Events
45


Section 5.03
Existence; Conduct of Business
47


Section 5.04
Payment of Obligations
47


Section 5.05
Maintenance of Properties; Insurance
47


Section 5.06
Books and Records; Inspection Rights
47


Section 5.07
Compliance with Laws
47


Section 5.08
Use of the Initial Letters of Credit
47


Section 5.09
Environmental Laws
48


Section 5.10
Unrestricted Subsidiaries
48


Section 5.11
Subsidiary Guaranty
48


Section 5.12
Grant of Security Interest in Pledged Bonds
49


Section 5.13
Defeasance
50


ARTICLE VI
Negative Covenants
50


Section 6.01
Indebtedness
50


Section 6.02
Liens
51


Section 6.03
Fundamental Changes
52


Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
53


Section 6.05
Swap Agreements
54


Section 6.06
Restricted Payments
54


Section 6.07
Transactions with Affiliates
54


Section 6.08
Restrictive Agreements
54


Section 6.09
Limitation on Modifications of Series 2010A Bond Documents, Series 2010B Bond
Documents and Other Agreements
55


Section 6.10
Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries
56


Section 6.11
Financial Condition Covenant
56


Section 6.12
Anti-Corruption Laws
56


ARTICLE VII
Events of Default
57


ARTICLE VIII
MLP Guarantee
59


Section 8.01
MLP Guarantee
59






















iii

--------------------------------------------------------------------------------



Section 8.02
Subrogation
61


Section 8.03
Amendments, etc
61


Section 8.04
Guarantee Absolute and Unconditional
61


Section 8.05
Reinstatement
63


Section 8.06
Payments
63


ARTICLE IX
The Administrative Agent
63


ARTICLE X
Miscellaneous
65


Section 10.01
Notices
65


Section 10.02
Waivers; Amendments
66


Section 10.03
Expenses; Indemnity; Damage Waiver
67


Section 10.04
Successors and Assigns
69


Section 10.05
Survival
72


Section 10.06
Counterparts; Integration; Effectiveness
72


Section 10.07
Severability
73


Section 10.08
Right of Setoff
73


Section 10.09
Governing Law; Jurisdiction; Consent to Service of Process
73


Section 10.10
WAIVER OF JURY TRIAL
74


Section 10.11
Headings
74


Section 10.12
Confidentiality
74


Section 10.13
Interest Rate Limitation
75


Section 10.14
Limitation of Liability
75


Section 10.15
USA PATRIOT Act
75






iv

--------------------------------------------------------------------------------




LETTER OF CREDIT AGREEMENT dated as of September 3, 2014 is among NUSTAR
LOGISTICS, L.P., a Delaware limited partnership, NUSTAR ENERGY L.P., a Delaware
limited partnership, the LENDERS party hereto, and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as Issuing Bank and Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions


Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
Adjusted LIBO Rate means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for one month
multiplied by (b) the Statutory Reserve Rate.
Administrative Agent means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its
capacity as administrative agent for the Lenders hereunder.
Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Agreement means this Letter of Credit Agreement, as the same may be amended,
modified, supplemented or restated from time to time in accordance herewith.
Alternate Base Rate means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Screen LIBO 01 (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.
Applicable Percentage means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or




--------------------------------------------------------------------------------




expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.
Applicable Rate means, for any day with respect to any reimbursement obligation
hereunder or the fees set forth in Section 2.03, the applicable rate per annum
set forth below under the caption “ABR Spread”, “Participation Fee Rate” and
“Fronting Fee Rate”, respectively, based on the Applicable Rating Level on such
date:
APPLICABLE
RATING LEVEL
ABR SPREAD
(in basis points)
PARTICIPATION FEE RATE (in basis points)
FRONTING FEE RATE (in basis points)
Level I
25.00
125.00
25.00
Level II
50.00
150.00
25.00



For purposes of the foregoing, any change in the Applicable Rate will occur
automatically without prior notice upon any change in the Applicable Rating
Level. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. The Applicable
Rate for any Letter of Credit issued under this Agreement other than the Initial
Letters of Credit and for any Letter of Credit the stated expiration date of
which is extended after the date of this Agreement in accordance with the terms
hereof will be as agreed in writing between the Issuing Bank and the Borrower at
the time such Letter of Credit is issued or such stated expiration date is
extended.
Applicable Rating Level means, for any day, the level set forth below that
corresponds to the ratings by S&P and Moody’s applicable on such date to the
Index Debt (or, if no Index Debt is then outstanding and rated, the corporate
debt ratings of the Borrower applicable on such date):
 
S&P
MOODY’S
Level I
BB+ and higher
Ba1 and higher
Level II
BB and lower
Ba2 and lower



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt or a corporate debt rating of the Borrower
(other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating of Level II; (b) if the ratings for the Index Debt or the corporate debt
rating of the Borrower, as applicable, established or deemed to have been
established by Moody’s and S&P shall fall within different Levels, the
Applicable Rating Level shall be based on

-2-

--------------------------------------------------------------------------------




the higher of the two ratings unless one of the ratings is two or more notches
lower than the other, in which case the Applicable Rating Level shall be
determined by reference to the rating next below that of the higher of the two
ratings; and (c) if the ratings for the Index Debt or the corporate debt rating
of the Borrower, as applicable, established or deemed to have been established
by Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Issuing Bank pursuant to Section 5.01(d) hereof or otherwise. Each change in the
Applicable Rating Level shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change to the Applicable Rating Level. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations or
corporations, as applicable, the Borrower and the Issuing Bank shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rating Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
Beneficial Owner has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.
Beneficiary means each Indenture Trustee.
Benefit Arrangement means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.
Board means the Board of Governors of the Federal Reserve System of the United
States of America.
Bonds means the Series 2010A Bonds and the Series 2010B Bonds.
Borrower means NuStar Logistics, L.P., a Delaware limited partnership.

-3-

--------------------------------------------------------------------------------




Borrower Obligations means the collective reference to all amounts owing by the
Borrower and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, including, without limitation, the unpaid principal of and interest
on the LC Disbursements and all other obligations and liabilities of the
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement after the maturity of the LC
Disbursements and interest accruing at the then applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Guaranteed Creditors, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with the Loan
Documents, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Guaranteed Creditors that are
required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).
Business Day means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
Capital Lease Obligations of any Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Change in Control means any of the following events:
(a)    100% (and not less than 100%) of the issued and outstanding Equity
Interest of the general partner(s) of the Borrower shall cease to be owned,
directly or indirectly, or the Borrower shall cease to be Controlled, by the
MLP; or
(b)    100% (and not less than 100%) of the limited partnership interests of the
Borrower shall cease to be owned in the aggregate, directly or indirectly, by
the MLP; or
(c)    the occurrence of any transaction that results in any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) other
than a Permitted Holder becoming the Beneficial Owner, directly or indirectly,
of more than 50% of the general partner interests in the MLP.
Change in Law means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.05(b), by any lending office of such Lender

-4-

--------------------------------------------------------------------------------




or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof, and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
Code means the Internal Revenue Code of 1986, as amended from time to time.
Commitment means, with respect to each Lender, the commitment of such Lender to
acquire participations in each Letter of Credit, in an aggregate amount not to
exceed the amounts set forth on Schedule 2.01. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is the
original stated amount of the Initial Letters of Credit.
Consolidated Debt means, for any day, all Indebtedness of the MLP and its
Restricted Subsidiaries (excluding (a) the principal amount of Hybrid Equity
Securities in an aggregate amount not to exceed 15% of Total Capitalization and
(b) the Excluded Go-Zone Bond Proceeds in an aggregate amount not to exceed
$350,000,000 and the corresponding portion of any outstanding letters of credit
providing credit support therefor), on a consolidated basis, as of such day.
Consolidated Debt Coverage Ratio means, for any day, the ratio of (a)
Consolidated Debt as of the last day of the then most recent Rolling Period over
(b) Consolidated EBITDA for such Rolling Period.
Consolidated EBITDA means, without duplication, as to the MLP and its Restricted
Subsidiaries, on a consolidated basis for each Rolling Period, the amount equal
to Consolidated Operating Income for such period (a) plus the following to the
extent deducted from Consolidated Operating Income in such period: (i)
depreciation and amortization; and (ii) other non-cash charges for such period
(including any non-cash losses or negative adjustments under FASB ASC 815 (and
any statements replacing, modifying or superseding such statement) as the result
of changes in the fair market value of derivatives); (b) minus all non-cash
income added to Consolidated Operating Income in such period (including any
non-cash gains or positive adjustments under FASB ASC 815 (and any statements
replacing, modifying or superseding such statement) as the result of changes in
the fair market value of derivatives); (c) plus any Material Project EBITDA
Adjustments for such period; (d) plus cash distributions received from joint
ventures and Unrestricted Subsidiaries during

-5-

--------------------------------------------------------------------------------




such period, provided that the aggregate amount of all such cash distributions
included pursuant to this clause (d) during any period shall not exceed 20% of
the total actual Consolidated EBITDA of the MLP and its Restricted Subsidiaries
for such period (which total actual Consolidated EBITDA shall be determined
without including any Material Project EBITDA Adjustments or any adjustments, in
respect of any acquisitions or dispositions as provided in this definition); and
(e) plus any proceeds received from business interruption insurance provided
that such proceeds are received during any Rolling Period with respect to an
event or events that occurred during such Rolling Period; provided that
Consolidated EBITDA shall be adjusted from time to time as necessary to give pro
forma effect to permitted acquisitions or Investments (other than Joint Venture
Interests) or sales of property by the MLP and its Restricted Subsidiaries
(including any contributions of assets to joint ventures not otherwise
prohibited hereby).
Consolidated Net Tangible Assets means, as of any date of determination, the
aggregate amount of assets of the MLP and its Restricted Subsidiaries (less
applicable accumulated depreciation, depletion and amortization and other
reserves and other properly deductible items) after deducting therefrom (a) all
current liabilities (excluding current maturities of long term debt) and (b) all
goodwill, trade names, trademarks, patents and other like intangibles, all as
set forth on the consolidated balance sheet of the MLP and its Restricted
Subsidiaries, and computed in accordance with GAAP, as of the last day of the
most recent Rolling Period for which financial statements have been delivered
pursuant to Section 5.01(a) or Section 5.01(b).
Consolidated Net Worth means, at any time, an amount equal to the consolidated
partners’ equity of the MLP and its Restricted Subsidiaries.
Consolidated Operating Income means, as to the MLP and its Restricted
Subsidiaries on a consolidated basis for each Rolling Period, the amount equal
to gross margin minus operating expenses, general and administrative expenses,
depreciation and amortization, and taxes other than income taxes, in each case
for such period.
Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. Controlling and
Controlled have meanings correlative thereto.
Default means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
Designated Jurisdiction means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
Disclosed Matters means the actions, suits and proceedings and the environmental
matters disclosed in Schedule 3.06.

-6-

--------------------------------------------------------------------------------




Dollars or $ refers to lawful money of the United States of America.
Effective Date means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).
Environmental Laws means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the MLP or any Subsidiary directly or indirectly resulting
from or based upon (a) the violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
Equity Interest means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, and general or limited partnership
interests in a partnership, any and all equivalent ownership interests in a
Person and any and all warrants, options or other rights to purchase any of the
foregoing. In addition, Equity Interest shall include, without limitation, with
respect to the Borrower, the limited partner interests of the Borrower and the
General Partner Interests and, with respect to the MLP, the Units and the
general partner interest of the MLP.
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.
ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with the MLP, is treated as a single employer under Section 414(b) or
(c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.
ERISA Event means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the

-7-

--------------------------------------------------------------------------------




MLP or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the MLP or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the MLP or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the MLP or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the MLP or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
Event of Default has the meaning assigned to such term in Article VII.
Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time, and any statute successor thereto.
Excluded Go-Zone Bond Proceeds means, at any time, an amount equal to the net
proceeds from the issuance of Go-Zone Bonds to the extent such proceeds are held
at such time in one or more “Project Funds” (as such term is defined in the
applicable Go-Zone Bond Indenture).
Excluded Taxes means, with respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
net income (however denominated), and franchise Taxes, in each case, (i) imposed
as a result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
or any similar Tax imposed by any jurisdiction described in clause (a), (c) in
the case of a Lender, any withholding Tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Section 2.06(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.06(a), and (d) any U.S.
withholding Taxes imposed under FATCA.
FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
Federal Funds Effective Rate means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so

-8-

--------------------------------------------------------------------------------




published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
Financial Officer means with respect to any Person, the chief accounting
officer, chief financial officer, treasurer or controller of such Person.
Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
GAAP means generally accepted accounting principles in the United States of
America.
General Partner means NuStar GP, Inc., a Delaware corporation.
General Partner Interest means all general partner interests in the Borrower.
Go-Zone Bond means any bond issued pursuant to a Go-Zone Bond Indenture.
Go-Zone Bond Indentures means, collectively: (a) the Indenture of Trust dated as
of June 1, 2008 between Parish of St. James, State of Louisiana, as issuer, and
U.S. Bank National Association, as Trustee, (b) the Indenture of Trust dated as
of July 1, 2010 between Parish of St. James, State of Louisiana and U.S. Bank
National Association, as Trustee; (c) the Series 2010A Indenture; (d) the Series
2010B Indenture; (e) the Indenture of Trust dated as of August 1, 2011 between
Parish of St. James, State of Louisiana, as issuer, and U.S. Bank National
Association, and (f) any other indenture of trust on the same or substantially
the same terms as those contained in the indentures described in the foregoing
clauses (a) through (e), provided that the Go-Zone Bonds issued thereunder are
for the purpose of financing the acquisition or construction of nonresidential
real property to be located in the geographical limits of the Gulf Opportunity
Zone as provided in the Gulf Opportunity Zone Act of 2005.
Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
Guarantee of or by any Person (the “guarantor”) means any obligation, contingent
or otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the

-9-

--------------------------------------------------------------------------------




payment thereof, (b) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
Guaranteed Creditors means the collective reference to the Administrative Agent,
the Issuing Bank and the Lenders.
Guarantor means each of the MLP, NuStar Pipeline Operating Partnership L.P. and
each Subsidiary and other Person that from time to time executes and delivers a
Subsidiary Guaranty (or becomes a party thereto by executing and delivering a
supplement thereto or otherwise), other than any such Person that is released
from such Subsidiary Guaranty in accordance with the terms thereof.
Hazardous Materials means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
Hybrid Equity Securities means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) the Borrower
demonstrates that such securities receive at least 50% equity credit from at
least two Nationally Recognized Statistical Rating Organizations (NRSROs), and
(b) such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to at least 91 days after the
later of the termination of the Commitments and the repayment in full of the
Borrower Obligations. As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock.
Indebtedness of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation, preferred stock subject to
mandatory redemption or sinking fund provisions), (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or

-10-

--------------------------------------------------------------------------------




otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all non-contingent obligations of such Person as
an account party in respect of letters of credit and letters of guaranty, (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations of such Person with respect to any arrangement,
directly or indirectly, whereby such Person or its Subsidiaries shall sell or
transfer any material asset, and whereby such Person or any of its Subsidiaries
shall then or immediately thereafter rent or lease as lessee such asset or any
part thereof, and (l) all recourse and support obligations of such Person or any
of its Subsidiaries with respect to the sale or discount of any of its accounts
receivable. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
Indemnified Taxes means Taxes other than Excluded Taxes.
Indemnitee is defined in Section 10.03(b).
Indenture Trustee means each of the Series 2010A Indenture Trustee and the
Series 2010B Indenture Trustee.
Index Debt means senior, unsecured, long-term indebtedness for borrowed money of
the Borrower that is not guaranteed by any other Person other than the
Guarantors or subject to any other credit enhancement.
Initial Letters of Credit means the Series 2010A Initial Letter of Credit and
the Series 2010B Initial Letter of Credit.
Investment means, as applied to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of any Equity Interests in any other Person,
(b) any direct or indirect loan, advance or capital contribution by such Person
to any other Person, including all Indebtedness and receivables from such other
Person which are not current assets or did not arise from sales to such other
Person in the ordinary course of business, (c) any Swap Agreement entered into
by such Person other than Permitted Swap Agreements and (d) any direct or
indirect purchase or other acquisition by such Person of all or substantially
all of the property and assets or business of another Person or assets that
constitute a business unit, line of business or division of another Person. In
addition, any Letter of Credit issued hereunder, or any letter of credit issued
under the Revolving Credit Agreement, on behalf of or for the benefit of any
Joint Venture Interest or any Unrestricted Subsidiary shall constitute an
“Investment” in such Joint Venture Interest or such Unrestricted Subsidiary for
the purposes hereof. The amount of any Investment described in clause (c) above

-11-

--------------------------------------------------------------------------------




shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Person would be required to pay if such Swap Agreement were terminated
at such time.
Issuing Bank means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as
the issuer of Letters of Credit under this Agreement, and its successors in such
capacity.
Joint Venture Interest means an acquisition of or Investment in Equity Interests
in another Person, held directly or indirectly by the MLP, that will not be a
Subsidiary after giving effect to such acquisition or Investment.
LC Disbursement means a payment made by the Issuing Bank pursuant to any Letter
of Credit issued by the Issuing Bank.
LC Exposure means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
Lenders means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
Lending Office means, with respect to any Lender, the Lending Office of such
Lender (or an Affiliate of such Lender) as such Lender may from time to time
specify to the Administrative Agent and the Borrower as the office by which its
participations under Letters of Credit are to be made and maintained.
Letter of Credit means each Initial Letter of Credit and any other irrevocable
standby letter of credit which may be issued by the Issuing Bank pursuant to
this Agreement, as such Letter of Credit may be amended, supplemented, or
otherwise modified and in effect from time to time pursuant to a written
agreement of the Borrower and the Issuing Bank.
Lien means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
Loan Documents means this Agreement, the Subsidiary Guaranty, and each Letter of
Credit, as each such agreement may be amended, supplemented or otherwise
modified from time to time as permitted hereby, and any and all instruments,
certificates, or other agreements delivered in connection with the foregoing.

-12-

--------------------------------------------------------------------------------




Loan Party means the Borrower and each Guarantor.
Material Adverse Effect means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the MLP and its
Restricted Subsidiaries (including the Borrower) taken as a whole, (b) the
ability of the MLP, the Borrower or any Guarantor to perform any of their
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.
Material Indebtedness means Indebtedness (other than the Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of the
MLP and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the MLP or any Restricted Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.
Material Project means each new pipeline, storage facility, processing plant or
other capital expansion project wholly owned by the MLP or its Restricted
Subsidiaries, the construction of which commenced after November 30, 2010 and
which has a budgeted capital cost exceeding $25,000,000.
Material Project EBITDA Adjustments means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project and designated in a certificate of a
Responsible Officer of the Borrower as described in the next sentence of this
definition (such amount to be determined by the Borrower in good faith and in a
commercially reasonable manner based on contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts and
projected revenues from such contracts, capital costs and expenses, scheduled
completion, and other similar factors deemed appropriate by the Borrower) shall
be added to actual Consolidated EBITDA for the MLP and its Restricted
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until completion of the
Material Project (net of any actual Consolidated EBITDA attributable to such
Material Project following its completion); provided that if construction of the
Material Project is not completed by the scheduled completion date, then the
foregoing amount shall be reduced by the following percentage amounts depending
on the period of delay for completion (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and (b) for each Rolling Period
ending on the last day of the first, second and third fiscal quarters,
respectively, immediately following the fiscal quarter during which the Material
Project is

-13-

--------------------------------------------------------------------------------




completed, an amount equal to the projected Consolidated EBITDA attributable to
the Material Project for the period from but excluding the end of such Rolling
Period through and including the last day of the fourth fiscal quarter following
the fiscal quarter during which the Material Project is completed shall be added
to Consolidated EBITDA for such Rolling Period (net of any actual Consolidated
EBITDA attributable to the Material Project for the period from and including
the date of completion through and including the last day of the fiscal quarter
during which the Material Project is completed). Notwithstanding the foregoing,
(i) no such additions shall be allowed with respect to any Material Project
unless the Borrower shall have delivered to the Administrative Agent and the
Lenders a certificate of a Responsible Officer of the Borrower certifying as to
the amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project, together with a reasonably detailed
explanation of the basis therefor and such other information and documentation
as the Administrative Agent or any Lender may reasonably request, such
certificate, explanation and other information and documentation delivered by
the Borrower shall be deemed in form and substance satisfactory to the
Administrative Agent and the Required Lenders unless the Administrative Agent or
the Required Lenders object thereto within 10 Business Days after receipt
thereof, and (ii) the aggregate amount of all Material Project EBITDA
Adjustments during any period shall be limited to 20% of the total actual
Consolidated EBITDA of the MLP and its Subsidiaries for such period (which total
actual Consolidated EBITDA shall be determined without including any Material
Project EBITDA Adjustments or any adjustments in respect of any acquisitions or
dispositions as provided in the definition of Consolidated EBITDA).
Material Subsidiary means, with respect to the MLP, any Restricted Subsidiary
that meets any of the following conditions: (i) the MLP’s and its other
Restricted Subsidiaries’ equity in the income from continuing operations before
interest expense and all income taxes of such Restricted Subsidiary exceeds 10%
of such income of the MLP and its Restricted Subsidiaries consolidated for the
most recently completed fiscal year or (ii) the MLP’s and its other Restricted
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Restricted Subsidiary exceeds 10% of the total assets of
the MLP and its Restricted Subsidiaries consolidated as of the end of the most
recently completed fiscal year.
Maturity Date means September 2, 2015.
MLP means NuStar Energy L.P., a Delaware limited partnership.
MLP Obligations means the collective reference to (i) the Borrower Obligations
and (ii) all obligations and liabilities of the MLP which may arise under or in
connection with any Loan Document to which the MLP is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, loan
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Guaranteed Creditor
under any Loan Document).

-14-

--------------------------------------------------------------------------------




Moody’s means Moody’s Investors Service, Inc. (or any successor rating
organization).
Multiemployer Plan means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the MLP or any ERISA Affiliate makes or is obligated to make
contributions.
Non-U.S. Lender means a Lender that is not a U.S. Person.
Note Indentures means collectively, the NuStar Logistics Indenture and the NPOP
Indenture.
NPOP means NuStar Pipeline Operating Partnership L.P., a Delaware limited
partnership (formerly known as Kaneb Pipeline Operating Partnership, L.P.).
NPOP Indenture means that certain Indenture dated February 21, 2002, as amended
and supplemented by the First Supplemental Indenture dated February 21, 2002,
the Second Supplemental Indenture dated August 9, 2002, the Third Supplemental
Indenture dated May 16, 2003, and the Fourth Supplemental Indenture, dated May
27, 2003, in each case, between NPOP and Wells Fargo Bank, National Association,
as trustee (the “NPOP Trustee”), and as further amended and supplemented by the
Fifth Supplemental Indenture dated July 1, 2005, by and among NPOP, the MLP, as
affiliate guarantor, the Borrower, as affiliate guarantor, and the NPOP Trustee.
NuStar Logistics Indenture means, collectively, (i) that certain Indenture dated
as of July 15, 2002 among the MLP, the Borrower and Wells Fargo Bank, National
Association (the “NuStar Logistics Trustee”), as amended and supplemented by a
First Supplemental Indenture thereto dated as of July 15, 2002, a Second
Supplemental Indenture thereto dated as of March 18, 2003, a Third Supplemental
Indenture dated as of July 1, 2005, a Fourth Supplemental Indenture thereto
dates as of April 4, 2008, a Fifth Supplemental Indenture thereto dated as of
August 12, 2010, and a Sixth Supplemental Indenture thereto dated as of February
2, 2012, by and among the Borrower, the MLP as guarantor, NPOP, as affiliate
guarantor and the NuStar Logistics Trustee, and (ii) that certain Indenture
dated as of January 22, 2013 among the Borrower, the MLP and the NuStar
Logistics Trustee, as amended and supplemented by the First Supplemental
Indenture thereto dated as of January 22, 2013.
OFAC means the Office of Foreign Assets Control of the United States Department
of the Treasury.
Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document) or sold or assigned an interest in any Loan Document).

-15-

--------------------------------------------------------------------------------




Other Taxes means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.
Partnership Agreement (Borrower) means the Second Amended and Restated Agreement
of Limited Partnership of the Borrower, dated as of April 16, 2001, among the
General Partner and the MLP, as amended by the First Amendment thereto dated as
of April 16, 2001, the Second Amendment thereto dated as of January 7, 2002 and
the Reorganization Agreement dated as of May 30, 2002, as further amended,
modified and supplemented from time to time in accordance herewith.
Partnership Agreement (MLP) means the Third Amended and Restated Agreement of
Limited Partnership of the MLP dated as of March 18, 2003, as amended by
Amendment No. 1 thereto dated as of March 11, 2004, Amendment No. 2 thereto
dated as of July 1, 2005 and Amendment No. 3 thereto dated as of April 10, 2008,
as further amended, modified and supplemented from time to time in accordance
herewith.
Patriot Act has the meaning assigned to such term in Section 10.15.
PBGC means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
Permitted Encumbrances means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
(f)    easements, zoning restrictions, rights-of-way, minor irregularities in
title, boundaries, or other survey defects, servitudes, permits, reservations,
exceptions, zoning

-16-

--------------------------------------------------------------------------------




regulations, conditions, covenants, mineral or royalty rights or reservations or
oil, gas and mineral leases and rights of others in any property of the MLP or
any Subsidiary for streets, roads, bridges, pipes, pipe lines, railroads,
electric transmission and distribution lines, telegraph and telephone lines, the
removal of oil, gas or other minerals or other similar purposes, flood control,
water rights, rights of others with respect to navigable waters, sewage and
drainage rights and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the MLP or any
Subsidiary; provided, that the term Permitted Encumbrances shall not include any
Lien securing Indebtedness; and
(g)    Liens securing an obligation of a third party neither created, assumed
nor Guaranteed by the MLP or any Subsidiary upon lands over which easements or
similar rights are acquired by the MLP or any Subsidiary in the ordinary course
of business of the MLP or any Subsidiary.
Permitted Holder means NuStar GP Holdings, LLC, a Delaware limited liability
company, or any successor to NuStar GP Holdings, LLC.
Permitted Investments means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short term
deposit rating of no lower than A2 or P2, as such rating is set forth by S&P or
Moody’s, respectively;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    investments in short term debt obligations of an issuer rated at least
BBB by S&P’s or Baa2 by Moody’s, and maturing within 30 days from the date of
acquisition, in an aggregate amount not to exceed $50,000,000 at any time.
Permitted Swap Agreements has the meaning assigned to such term in Section 6.05.

-17-

--------------------------------------------------------------------------------




Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
Plan means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the MLP or any ERISA Affiliate
contributes or has an obligation to contribute and is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
Pledged Bonds means the Series 2010A Pledged Bonds and the Series 2010B Pledged
Bonds.
Prime Rate means the rate of interest per annum publicly announced from time to
time by The Bank of Tokyo-Mitsubishi UFJ, Ltd. as its prime rate in effect at
its principal office in New York City. Without notice to the Borrower or any
other Person, the Prime Rate shall change automatically from time to time as and
in the amount by which said prime rate shall fluctuate. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Bank of Tokyo-Mitsubishi UFJ, Ltd. may
make commercial loans and other loans at rates of interest at, above or below
the Prime Rate.
Pro Forma Compliance means, for any day, that the MLP is in pro forma compliance
with the Consolidated Debt Coverage Ratio covenant set forth in Section 6.11, as
such ratio is recomputed using (a) Consolidated Debt as of the last day of the
most recently ended fiscal quarter of the MLP for which financial statements
have been delivered pursuant to Section 5.01(a) or Section 5.01(b) plus any
additional Indebtedness incurred pursuant to Sections 6.01(a) and 6.01(g) since
such last day over (b) Consolidated EBITDA for the then most recent Rolling
Period for which financial statements have been delivered pursuant to Section
5.01(a) or Section 5.01(b). For the avoidance of doubt, for this purpose,
Consolidated EBITDA shall be adjusted to give pro forma effect to permitted
acquisitions or Investments (other than Joint Venture Interests) or sales of
property by the MLP and its Restricted Subsidiaries.
Recipient means, as applicable, (a) the Administrative Agent, (b) any Lender and
(c) the Issuing Bank.
Register has the meaning set forth in Section 10.04.
Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, trustees, administrators, directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.
Required Lenders means, at any time, Lenders having more than 50% of the
Applicable Percentages.

-18-

--------------------------------------------------------------------------------




Responsible Officer means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units) with respect to any Equity
Interest of the MLP or any Subsidiary, or any payment (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest of the MLP
or any option, warrant or other right to acquire any such Equity Interest of the
MLP.
Restricted Subsidiary means any Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, the Borrower is a Restricted Subsidiary
of the MLP, the Borrower may not be an Unrestricted Subsidiary and each
Subsidiary that is a Guarantor must be a Restricted Subsidiary.
Revolving Agent means JPMorgan Chase Bank, N.A., as administrative agent under
the Revolving Credit Agreement, and any successor duly appointed to act as
administrative agent under the Revolving Credit Agreement.
Revolving Credit Agreement means that certain 5-Year Revolving Credit Agreement
dated as of May 2, 2012 among the Borrower, the MLP, the lenders party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent, as amended, modified,
supplemented or restated.
Rolling Period means any period of four consecutive fiscal quarters.
S&P means Standard & Poor’s Ratings Group, a division of McGraw-Hill Companies,
Inc. (or any successor rating organization).
Sanction(s) means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
SEC means the Securities and Exchange Commission or any successor Governmental
Authority.
Series 2010A Bond Documents means the Series 2010A Bonds, the Series 2010A
Indenture, the Series 2010A Lease Agreement, the Series 2010A Official
Statement, and the Series 2010A Remarketing Agreement.

-19-

--------------------------------------------------------------------------------




Series 2010A Bonds means the Parish of St. James, State of Louisiana, Revenue
Bonds (NuStar Logistics, L.P.) Series 2010A issued by the Parish of St. James,
State of Louisiana, as issuer, pursuant to the Series 2010A Indenture.
Series 2010A Indenture means that certain Indenture of Trust dated as of October
1, 2010, between Parish of St. James, State of Louisiana, as issuer, and the
Series 2010A Indenture Trustee, as trustee, as supplemented from time to time.
Series 2010A Indenture Trustee means U.S. Bank National Association, in its
capacity as trustee under the Series 2010A Indenture, and any of its successors
acting in such capacity.
Series 2010A Initial Letter of Credit means the initial irrevocable direct-pay
standby letter of credit issued by the Issuing Bank pursuant to this Agreement
in the original stated amount of $50,657,535.00, which is the sum of (a) the
principal amount of the Series 2010A Bonds outstanding on the Effective Date,
plus (b) interest thereon computed as set forth in the Series 2010A Initial
Letter of Credit as the Cap Interest Rate (as defined in the Series 2010A
Initial Letter of Credit) for a period of forty (40) days, as such Series 2010A
Letter of Credit may be amended, supplemented, or otherwise modified and in
effect from time to time pursuant to a written agreement of the Borrower and the
Issuing Bank under this Agreement, in substantially in the form of Exhibit C-1.
Series 2010A Lease Agreement means that certain Lease Agreement dated as of
October 1, 2010, between the Parish of St. James, State of Louisiana, and
Borrower, as amended, supplemented or otherwise modified from time to time.
Series 2010A Official Statement means that certain Official Statement dated
October 7, 2010 with respect to the Series 2010A Bonds, as supplemented from
time to time.
Series 2010A Pledged Bonds means the Pledged Bonds, as such term is defined in
the Series 2010A Indenture and shall include the Series 2010A Bonds described in
Section 5.12 hereof.
Series 2010A Remarketing Agreement means that certain Remarketing Agreement
dated as of October 1, 2010, between SunTrust Robinson Humphrey, Inc., a
Tennessee corporation, as remarketing agent, and Borrower, as amended,
supplemented or otherwise modified from time to time.
Series 2010B Bond Documents means the Series 2010B Bonds, the Series 2010B
Indenture, the Series 2010B Lease Agreement, the Series 2010B Official
Statement, and the Series 2010B Remarketing Agreement.
Series 2010B Bonds means the Parish of St. James, State of Louisiana, Revenue
Bonds (NuStar Logistics, L.P.) Series 2010B issued by the Parish of St. James,
State of Louisiana, as issuer, pursuant to the Series 2010B Indenture.

-20-

--------------------------------------------------------------------------------




Series 2010B Indenture means that certain Indenture of Trust dated as of
December 1, 2010, between Parish of St. James, State of Louisiana, as issuer,
and the Series 2010B Indenture Trustee, as trustee, as supplemented from time to
time.
Series 2010B Indenture Trustee means U.S. Bank National Association, in its
capacity as trustee under the Series 2010B Indenture, and any of its successors
acting in such capacity.
Series 2010B Initial Letter of Credit means the initial irrevocable direct-pay
standby letter of credit issued by the Issuing Bank pursuant to this Agreement
in the original stated amount of $86,117,809.00, which is the sum of (a) the
principal amount of the Series 2010B Bonds outstanding on the Effective Date,
plus (b) interest thereon computed as set forth in the Series 2010B Initial
Letter of Credit as the Cap Interest Rate (as defined in the Series 2010B
Initial Letter of Credit) for a period of forty (40) days, as such Series 2010B
Letter of Credit may be amended, supplemented, or otherwise modified and in
effect from time to time pursuant to a written agreement of the Borrower and the
Issuing Bank under this Agreement, in substantially in the form of Exhibit C-2.
Series 2010B Lease Agreement means that certain Lease Agreement dated as of
December 1, 2010, between the Parish of St. James, State of Louisiana, and
Borrower, as amended, supplemented or otherwise modified from time to time.
Series 2010B Official Statement means that certain Official Statement dated
December 29, 2010 with respect to the Series 2010B Bonds, as supplemented from
time to time.
Series 2010B Pledged Bonds means the Pledged Bonds, as such term is defined in
the Series 2010B Indenture and shall include the Series 2010B Bonds described in
Section 5.12 hereof.
Series 2010B Remarketing Agreement means that certain Remarketing Agreement
dated as of December 1, 2010, between SunTrust Robinson Humphrey, Inc., a
Tennessee corporation, as remarketing agent, and Borrower, as amended,
supplemented or otherwise modified from time to time.
Standard Ratio has the meaning given such term in Section 6.11.
Statutory Reserve Rate means a fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve, liquid asset or similar percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by any Governmental Authority of the United States or
of the jurisdiction of such currency or any jurisdiction in which loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined. Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board. The determination
of the

-21-

--------------------------------------------------------------------------------




Adjusted LIBO Rate shall assume that reserve requirements are applicable,
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
subsidiary means, with respect to any Person (the parent) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
Subsidiary means: (a) with respect to the MLP, any subsidiary of the MLP
(including the Borrower) and (b) with respect to the Borrower, any subsidiary of
the Borrower.
Subsidiary Guaranty means any guaranty executed and delivered pursuant to
Section 5.11, including the Subsidiary Guaranty Agreement substantially in the
form of Exhibit D, as from time to time amended, modified, or supplemented.
Swap Agreement means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the MLP or the
Subsidiaries shall be a Swap Agreement.
Taxes means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
Total Capitalization means, at the date of any determination thereof, the sum of
(a) all Indebtedness of the MLP and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP plus (b) Consolidated Net Worth.
Transactions means the execution, delivery and performance by the Borrower and
the MLP of this Agreement, the issuance of Letters of Credit hereunder, and the
execution, delivery and performance of the Subsidiary Guaranty.

-22-

--------------------------------------------------------------------------------




UK Credit Agreement means the Amended and Restated Credit Agreement, dated as of
July 1, 2005, between Kaneb Terminals Limited (formerly known as ST Services,
Ltd.), the MLP, NuStar Pipeline Operating Partnership L.P. (formerly known as
Kaneb Pipeline Operating Partnership, L.P.) and SunTrust Bank, as the same may
from time to time be amended, restated, modified, supplemented, refinanced or
replaced.
Units means the common units of limited partner interests in the MLP.
Unrestricted Subsidiary means any Subsidiary (other than the Borrower or any
Guarantor) designated as such on Schedule 3.12 or which the Borrower has
designated in writing to the Revolving Agent to be an Unrestricted Subsidiary
pursuant to the Revolving Credit Agreement.
U.S. Person means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
U.S. Tax Certificate has the meaning assigned to such term in
Section 2.06(f)(ii)(D)(2).
Wholly-Owned Subsidiary means, in respect of any Person, any subsidiary of such
Person, all of the Equity Interests of which (other than director’s qualifying
shares, as may be required by law) are owned by such Person, either directly or
indirectly through one or more Wholly-Owned Subsidiaries of such Person. Unless
otherwise indicated herein, each reference to the term Wholly-Owned Subsidiary
shall mean a Wholly-Owned Subsidiary of the MLP.
Withdrawal Liability means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Withholding Agent means any Loan Party and the Administrative Agent.
Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words include, includes and including shall be
deemed to be followed by the phrase without limitation. The word will shall be
construed to have the same meaning and effect as the word shall. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words herein, hereof and hereunder, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules

-23-

--------------------------------------------------------------------------------




to, this Agreement and (e) the words asset and property shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 1.03    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of MLP, the Borrower or any
Subsidiary at “fair value”, as defined therein.
ARTICLE II
Amount and Terms of each Letter of Credit


Section 2.01    Letters of Credit.
(a)    Issuance.
(i)    Subject to the terms and conditions set forth herein, the Issuing Bank
agrees to issue the Initial Letters of Credit on the Effective Date.
(ii)    From time to time after the Effective Date, the Issuing Bank may agree
in its sole discretion, subject to the terms and conditions set forth herein, to
issue Letters of Credit in addition to the Initial Letters of Credit, so long as
(A) such Letter of Credit is issued in Dollars, (B) after giving effect to such
additional Letter of Credit, the LC Exposure would not exceed the aggregate
Commitments, (C) each Lender has approved the issuance of such additional Letter
of Credit in its sole discretion, (D) the Issuing Bank, the Administrative Agent
and each Lender have approved the form of the requested Letter of Credit in all
respects, and (E) the conditions precedent set forth in Section 4.03 have been
satisfied. As of the Effective Date, there is no commitment by the Issuing Bank
to issue, and no commitment by any Lender to participate in, any Letters of
Credit other than the Initial Letters of Credit.

-24-

--------------------------------------------------------------------------------




(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the Maturity Date.
(c)    Participations. By the issuance of each Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank, the Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Applicable Percentage of (i) each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (d) of this Section, and (ii) any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of each Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of such Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of any Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent for the account of the
Issuing Bank an amount in Dollars equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the LC Disbursement
is made if the Borrower shall have received notice prior to 10:00 a.m., New York
City time, on such day, or (ii) the Business Day immediately following the day
that the Borrower receives such notice, if such notice is not received prior to
10:00 a.m. New York City time on the day of receipt. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower and
the Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this

-25-

--------------------------------------------------------------------------------




paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(e)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided, that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under any Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of the applicable Letter of
Credit, the Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of the applicable Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under each Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower

-26-

--------------------------------------------------------------------------------




by telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided, that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the Alternate Base Rate plus the ABR Spread set forth in the definition of
“Applicable Rate”; provided, that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (d) of this Section, such unpaid
amounts shall bear interest, for each day from and including the date of such LC
Disbursement to but excluding the date that the Borrower reimburses such LC
Disbursement at the rate set forth in Section 2.04(a). Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (d) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(h)    Cash Collateralization.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, then the Borrower shall deposit in one or more accounts with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided, that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement (and, with respect to
cash collateral for the Initial Letters of Credit, subject to provisions in the
Code related to the investment of monies pledged as security for tax-exempt
bonds). The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held

-27-

--------------------------------------------------------------------------------




for the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time.
(ii)    If at any time the LC Exposure exceeds the aggregate Commitments, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Issuing Bank, then the Borrower shall immediately deposit in one or more
accounts with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lender, an amount in cash equal to such excess. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time until such time as
the LC Exposure does not exceed the aggregate Commitments.
Section 2.02    Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date.
Section 2.03    Fees.
(a)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
each Letter of Credit, which shall accrue at the Participation Fee Rate set
forth in the definition of “Applicable Rate” on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the
Fronting Fee Rate set forth in the definition of “Applicable Rate” on the
average daily amount of that portion of the LC Exposure attributable to the
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure attributable to the Issuing Bank, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of each Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on such last day, commencing on the first such date to occur after
the Effective Date; provided, that all such fees shall be payable on the date on
which

-28-

--------------------------------------------------------------------------------




the Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last).
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid in Dollars on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
Section 2.04    Default Interest; Computations of Interest.
(a)    Subject to Section 10.13, if any fee, reimbursement obligations, or other
amount payable by the Borrower hereunder is not paid when due, at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
the Alternate Base Rate plus the ABR Spread set forth in the definition of
“Applicable Rate”, which interest shall be payable on demand of the Issuing
Bank.
(b)    All interest hereunder shall be computed on the basis of a year of 365
days (or 366 in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate shall be determined by the Issuing Bank in
accordance with the terms hereof, and such determination shall be conclusive
absent manifest error.
Section 2.05    Increased Costs.
(a)    If any Change in Law shall impose, modify or deem applicable any reserve,
compulsory loan, insurance charge, special deposit, cost, expense or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Issuing Bank and the result of any of the
foregoing shall be to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder, then the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

-29-

--------------------------------------------------------------------------------




(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or participations in any Letter of Credit held by,
such Lender, or any Letter of Credit, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 2.06    Taxes.
(a)    Withholding Taxes; Gross-Up. Each payment by any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by law. If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Withholding Agent may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Party shall be increased as necessary so that net of such withholding
(including withholding applicable to additional amounts payable under this
Section) the applicable Recipient receives the amount it would have received had
no such withholding been made.

-30-

--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payment. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.06(d)) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.06(d) shall
be paid within 10 days after the Recipient delivers to any Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient or Beneficial Owner and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.06(e) shall be paid
within 10 days after the Administrative Agent or the applicable Loan Party (as
applicable) delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the Administrative Agent or the applicable Loan
Party (as applicable). Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments

-31-

--------------------------------------------------------------------------------




to be made without, or at a reduced rate of, withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.06(f)(ii)(A) through (E) below
and Section 2.06(f)(iii) below) shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Upon the reasonable request of such
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.06(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and

-32-

--------------------------------------------------------------------------------




(2) a certificate substantially in the form of Exhibit E (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.06(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.06 (including
additional amounts paid pursuant to this Section 2.06), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such

-33-

--------------------------------------------------------------------------------




refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything herein to the contrary in this Section 2.06(g), in no
event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this Section 2.06(g) if such payment would place
such indemnified party in a less favorable position (on a net after-Tax basis)
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
Section 2.06(g).shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.
(h)    Issuing Bank. For purposes of Section 2.06(e) and (f), the term “Lender”
includes any Issuing Bank and any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder.
Section 2.07    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.05, Section 2.06 or otherwise) on the date when due, in
Dollars in immediately available funds, without set-off or counterclaim, to the
account of the Administrative Agent as designated in writing from time to time
by the Administrative Agent to the Borrower and Lenders for such purpose, prior
to 12:00 noon, New York City time. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent,
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Section 2.05, Section 2.06, and
Section 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person in like funds to the appropriate recipient, for the
account of its applicable Lending Office, promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts

-34-

--------------------------------------------------------------------------------




of interest and fees then due to such parties, and (ii) second, towards payment
of principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its participations in LC Disbursements than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of participations in LC Disbursements; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in LC Disbursements to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.01(c) or (d), or Section 2.07(d), then the Administrative
Agent may, in its

-35-

--------------------------------------------------------------------------------




discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
Section 2.08    Reduction of Letter of Credit by Amendment. The Initial Letters
of Credit support payment of the Bonds. If, from time to time, the Beneficiary
and the Borrower desire to reduce the amount of an Initial Letter of Credit, the
Borrower and the Beneficiary shall send a written notice to the Issuing Bank
requesting that such Initial Letter of Credit be amended and specifying the
amount by which the face amount of such Initial Letter of Credit shall be
reduced and the date on which such amendment shall be effective. Upon receipt of
such written notice, the Issuing Bank shall amend such Initial Letter of Credit
to reduce its face amount. If the requested amendment reduces an Initial Letter
of Credit to zero, such original Initial Letter of Credit shall be returned to
the Issuing Bank and shall be canceled.
Section 2.09    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.05, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.06, then such Lender shall use
reasonable efforts to designate a different lending office for booking its
Commitments hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.05 or Section 2.06, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.05, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.06,
or if any Lender defaults in its obligation to acquire participations hereunder,
then the Borrower may, at its sole expense and effort (including the payment by
the Borrower of the fee specified in Section 10.04(b)(ii)(C)), upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, that (i)
the Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such

-36-

--------------------------------------------------------------------------------




assignment resulting from a claim for compensation under Section 2.05 or
payments required to be made pursuant to Section 2.06, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
ARTICLE III
Representations and Warranties


The MLP and the Borrower, in each case with respect to itself and its Restricted
Subsidiaries, each represents and warrants to the Lenders that:


Section 3.01    Organization; Powers. It and its Restricted Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
Section 3.02    Authorization; Enforceability. The Transactions are within its
and its Restricted Subsidiaries corporate, limited liability company or
partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership and, if required, stockholder, member
or limited partner action. This Agreement has been duly executed and delivered
by it and constitutes a legal, valid and binding obligation of it, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable material law or regulation or the charter, by-laws or other
organizational documents of it or any of its subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument relating to Material Indebtedness
binding upon it or any of its Restricted Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by it or any of its
Restricted Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of it or any of its Subsidiaries.
Section 3.04    Financial Condition; No Material Adverse Change. (a) It has
heretofore furnished to the Lenders its most recent annual report on Form 10-K
filed with the SEC, which

-37-

--------------------------------------------------------------------------------




includes the consolidated financial statements of the MLP, as well as the
financial statements of the Borrower, which are contained in the consolidating
footnote of the financial statements, all reported on by KPMG and certified by
its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the MLP and its consolidated subsidiaries, including the Borrower, as
of such dates and for such periods in accordance with GAAP except for the lack
of footnotes with respect to the Borrower.
(b)    Since December 31, 2013, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of it and its
Restricted Subsidiaries, taken as a whole.
Section 3.05    Properties. (a) It and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, free and clear of all Liens except Permitted
Encumbrances and Liens otherwise permitted or contemplated by this Agreement,
except where the failure to have such title or leasehold interest could not
reasonably be expected to result in a Material Adverse Effect.
(b)    It and its Restricted Subsidiaries owns, or is licensed to use, or has
made all required federal filings (and has not been notified of any contest)
with respect to, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by it and
its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of it, threatened against or affecting it
or any of its Restricted Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither it nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

-38-

--------------------------------------------------------------------------------




(c)    Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
Section 3.07    Compliance with Laws and Agreements. It and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
Section 3.08    Investment Company Status. Neither it nor any of its
Subsidiaries is an investment company as defined in, or subject to regulation
under, the Investment Company Act of 1940. The Borrower is not subject to
regulation under any Federal or State statute or regulation which limits its
ability to incur Indebtedness.
Section 3.09    Taxes. It and its Subsidiaries has each timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which it or such subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.10    ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect, each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. Except as could not
reasonably be expected to result in a Material Adverse Effect, no ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under Section
412 of the Code in respect of any Plan, (b) failed to make any contribution or
payment to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or made any amendment to any Plan or Benefit Arrangement, which has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security under ERISA or the Code or (c)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.
Section 3.11    Disclosure. It has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No reports, financial statements, certificates or other
information furnished by or on behalf of it to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) (but
excluding in each case any information of a general economic or industry nature)
contains any

-39-

--------------------------------------------------------------------------------




material misstatement of fact or omits to state any material fact necessary to
make the statements therein taken as a whole, in the light of the circumstances
under which they were made, not materially misleading; provided, that, with
respect to information consisting of statements, estimates and projections
regarding the future performance of the Borrower, the MLP and their subsidiaries
(collectively, the “Projections”), no representation, warranty or covenant is
made other than that the Projections have been prepared in good faith based on
assumptions believed to be reasonable both at the time of preparation and
furnishing thereof, recognizing that there are (i) industry-wide risks normally
associated with the types of business conducted by the MLP, the Borrower and
their Subsidiaries and (ii) projections are necessarily based upon professional
opinions, estimates and projections and that none of the MLP, the Borrower or
any of their Subsidiaries warrants that such opinions, estimates and projections
will ultimately prove to have been accurate.
Section 3.12    Subsidiaries. As of the date hereof, Schedule 3.12: (a) sets
forth the name and jurisdiction of incorporation or organization of each
Subsidiary; (b) identifies each Subsidiary of the MLP as either a Restricted
Subsidiary or Unrestricted Subsidiary, (c) identifies each Subsidiary of the MLP
as a Wholly-Owned Subsidiary or a non-Wholly-Owned Subsidiary and (d) identifies
each Subsidiary of the MLP that is a Material Subsidiary.
Section 3.13    OFAC. Neither it nor any of its Subsidiaries, nor to its
knowledge, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions or (ii) located, organized or resident in a Designated Jurisdiction.
For purposes of this Section, a person is “owned or controlled” by another
person if that other person owns at least 10% of the issued and outstanding
securities of the first person, or possesses the power to direct the policies,
management or business of the first person.
Section 3.14    Anti-Corruption Laws. It and its Subsidiaries has conducted its
businesses in compliance with applicable anti-corruption laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
ARTICLE IV
Conditions


Section 4.01    Effective Date. The obligations of the Issuing Bank to issue any
Letter of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and the MLP, and by the Lenders, the Issuing Bank and the Administrative Agent
and (ii) the Subsidiary Guaranty,

-40-

--------------------------------------------------------------------------------




executed and delivered by a duly authorized officer of each Guarantor (other
than the MLP) and satisfactory in form and substance to the Administrative
Agent.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Bank and the Lenders and
dated the Effective Date) of (i) Baker Botts, LLP, counsel for the Borrower and
the MLP and (ii) Amy L. Perry, in-house counsel of the MLP, collectively
providing the opinions set forth in Exhibit B, and each such opinion covering
such other matters relating to the Borrower, the MLP, the General Partner, the
Guarantors, this Agreement or the Transactions as the Lenders shall reasonably
request. The Borrower hereby requests each such counsel to deliver its
applicable opinion to the Administrative Agent, the Issuing Bank and the
Lenders.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
General Partner, the MLP, the Guarantors, the authorization of the Transactions,
and any other legal matters relating to the Borrower, the General Partner, the
MLP, the Guarantors, the Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, Vice President or a Financial
Officer of each of the Borrower and the MLP, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.03.
(e)    The Administrative Agent shall have received (i) copies of the
Partnership Agreement (MLP), the Series 2010A Indenture, the Series 2010B
Indenture and the Partnership Agreement (Borrower) and (ii) a certification by
the Borrower that the Partnership Agreement (Borrower), the Series 2010A
Indenture, the Series 2010B Indenture and the Partnership Agreement (MLP) are in
full force and effect and have not been amended or modified except to the extent
such amendments or modifications have been delivered to the Administrative
Agent, which evidence may be in the form of a certificate of the President or a
Vice President (or equivalent officer) of each of the Borrower and the MLP.
(f)    The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(h)    The Administrative Agent, the Issuing Bank and the Lenders shall have
received, and be reasonably satisfied in form and substance with, all
documentation and other

-41-

--------------------------------------------------------------------------------




information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the Patriot Act.
(i)    The Administrative Agent shall have received a copy of (i) the
Certificate of U.S. Bank National Association, Atlanta, Georgia, as Trustee,
dated as of October 7, 2010 delivered in connection with the closing of the
Series 2010A Bonds, certifying, among other things, to the authentication of the
Series 2010A Bonds and (ii) the Certificate of U.S. Bank National Association,
Atlanta, Georgia, as Trustee dated as of December 29, 2010 delivered in
connection with the closing of the Series 2010B Bonds, certifying, among other
things, to the authentication of the Series 2010B Bonds.
(j)    The Administrative Agent, the Issuing Bank and the Lenders shall have
received all information, approvals, documents or instruments as the
Administrative Agent, the Issuing Bank, the Lenders or its counsel may
reasonably request.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02    Initial Letters of Credit. The obligation of the Issuing Bank to
issue, amend, renew or extend any Initial Letter of Credit, is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower and the MLP set forth
in this Agreement shall be true and correct on and as of the date of such
issuance, amendment, renewal or extension of such Initial Letter of Credit, as
applicable (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date).
(b)    At the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of such Initial Letter of Credit, as applicable,
no Default shall have occurred and be continuing.
(c)    The Administrative Agent shall have received each additional document,
instrument, legal opinion or item of information reasonably requested by the
Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the MLP or
any Restricted Subsidiary may be a party.
Each issuance, amendment, renewal or extension of any Initial Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower and
the MLP on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.
Section 4.03    Additional Letters of Credit. The obligation of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit (other than the Initial
Letters of Credit), is subject to the satisfaction of the following conditions:

-42-

--------------------------------------------------------------------------------




(a)    The representations and warranties of the Borrower and the MLP set forth
in this Agreement shall be true and correct on and as of the date of such
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date).
(b)    At the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
(c)    The Lenders shall have received each additional document, instrument,
legal opinion or item of information reasonably requested by the Lenders, the
Issuing Bank, or the Administrative Agent, including, without limitation, a copy
of any debt instrument, security agreement or other material contract to which
the MLP or any Restricted Subsidiary may be a party.
(d)    Each Lender shall have received credit approval, in its sole discretion,
for the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and each Letter of Credit
shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the MLP and the Borrower each covenants and agrees with the Lenders
that:
Section 5.01    Financial Statements and Other Information. It will furnish to
the Administrative Agent and each Lender:
(a)    no later than 15 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each fiscal year of the MLP, the
MLP’s most recent annual report on Form 10-K, which includes the consolidated
financial statements of the MLP, as well as the financial statements of the
Borrower, which are contained in the consolidating footnote of the financial
statements, all reported on by KPMG LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) and certified by one of the MLP’s Financial Officer to the effect that
such financial statements present fairly in all material respects the financial
condition, results of operations and cash flows of the MLP and its consolidated
subsidiaries, including the Borrower, in accordance with GAAP consistently
applied except for the lack of footnotes with respect to the Borrower;

-43-

--------------------------------------------------------------------------------




(b)    no later than 15 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each of the first three fiscal
quarters of each fiscal year of the MLP, the MLP’s most recent quarterly report
on Form 10-Q, which includes the consolidated financial statements of the MLP,
as well as the financial statements of the Borrower, which are contained in the
consolidating footnote of the financial statements, all certified by one of the
MLP’s Financial Officer as presenting fairly in all material respects the
financial condition and results of operations of the MLP and its consolidated
subsidiaries, including the Borrower, in accordance with GAAP consistently
applied except for the lack of footnotes with respect to the Borrower;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of each of the Borrower and
the MLP (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.11 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
(d)    promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;
(e)    if, at any time, any of the consolidated Subsidiaries of the MLP are
Unrestricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 5.01(a) or Section 5.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the MLP; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, the
MLP or any of their subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 5.01(a) or Section
5.01(b) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the MLP posts such documents, or provides a link thereto
on the MLP’s website on the Internet at www.nustarenergy.com; or (ii) on which
such documents are posted on the MLP’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored

-44-

--------------------------------------------------------------------------------




by the Administrative Agent); provided, that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the MLP and the
Borrower shall be required to provide electronic copies of the compliance
certificate required by Section 5.01(c) to the Administrative Agent. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the MLP and the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Section 5.02    Notices of Material Events. The MLP and the Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the MLP, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
(c)    if and when any ERISA Affiliate (i) gives or is required to give notice
to the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multi-Employer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of a Financial Officer of each of the Borrower and the MLP setting forth details
as to such occurrence and action, if any, which the Borrower, the MLP or
applicable ERISA Affiliate is required or proposes

-45-

--------------------------------------------------------------------------------




to take, but only to the extent that any occurrence described in the preceding
clauses (i) through (vii) could reasonably be expected to result in a Material
Adverse Effect;
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(e)    any material amendment to the Partnership Agreement (MLP) or the
Partnership Agreement (Borrower), together with a certified copy of such
amendment;
(f)    any of the following events, in each case if the occurrence of such event
could reasonably be expected to have a Material Adverse Effect:
(i)    the receipt by the MLP (or its general partner(s)), the Borrower or the
General Partner of any notice of any claim with respect to any Environmental
Liability;
(ii)    if the President or a Vice President (or equivalent officer) of the MLP
or the Borrower, or the officer of the MLP or the Borrower primarily responsible
for monitoring compliance by the MLP or the Borrower and its subsidiaries with
Environmental Laws, shall obtain actual knowledge that there exists any
Environmental Liability pending or threatened against the MLP, the Borrower or
any of their Subsidiaries; or
(iii)    any release, emission, discharge or disposal of any Hazardous Materials
that could reasonably be expected to form the basis of any Environmental
Liability with respect to the MLP, the Borrower or any of their Subsidiaries;
and
(g)    Any substitution for or replacement of the Series 2010A Initial Letter of
Credit by a Substitute Credit Facility (as defined in the Series 2010A
Indenture) shall be effectuated by the Borrower in accordance with the
applicable provisions of the Series 2010A Lease Agreement, the Series 2010A
Indenture and the Series 2010A Initial Letter of Credit, and, without limitation
to the foregoing, the Borrower shall provide to the Issuing Bank all notices
required or contemplated to be given by the Borrower to the Issuing Bank under
the terms of the Series 2010A Lease Agreement, the Series 2010A Indenture or the
Series 2010A Initial Letter of Credit with respect to such replacement or
substitution.
(h)    Any substitution for or replacement of the Series 2010B Initial Letter of
Credit by a Substitute Credit Facility (as defined in the Series 2010B
Indenture) shall be effectuated by the Borrower in accordance with the
applicable provisions of the Series 2010B Lease Agreement, the Series 2010B
Indenture and the Series 2010B Initial Letter of Credit, and, without limitation
to the foregoing, the Borrower shall provide to the Issuing Bank all notices
required or contemplated to be given by the Borrower to the Issuing Bank under
the terms of the Series 2010B Lease Agreement, the Series 2010B Indenture or the
Series 2010B Initial Letter of Credit with respect to such replacement or
substitution.

-46-

--------------------------------------------------------------------------------




Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or President or any Vice President (or equivalent officer)
of each of the Borrower and the MLP setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.03    Existence; Conduct of Business. It will, and will cause each of
its Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided, that the foregoing shall not prohibit any transaction
permitted under Section 6.03 (including any conversion into any other form of
entity or continuation in another jurisdiction, but only to the extent otherwise
expressly permitted thereunder).
Section 5.04    Payment of Obligations. It will, and will cause each of its
Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) it or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.05    Maintenance of Properties; Insurance. It will, and will cause
each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
Section 5.06    Books and Records; Inspection Rights. It will, and will cause
each of its Restricted Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. It will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
Section 5.07    Compliance with Laws. It will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property and the terms and
provisions of the Partnership Agreement (MLP), except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

-47-

--------------------------------------------------------------------------------




Section 5.08    Use of the Initial Letters of Credit. The Initial Letters of
Credit shall be used only to support payment of the Bonds.
Section 5.09    Environmental Laws. It will, and will cause each of its
Subsidiaries to:
(a)    comply with all applicable Environmental Laws and obtain and comply with
and maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and
(b)    conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings and the pendency of
such proceedings could not reasonably be expected to have a Material Adverse
Effect.
Section 5.10    Unrestricted Subsidiaries.
(a)    It will cause the management, business and affairs of each of it and its
Unrestricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting assets or properties of it and its respective
Restricted Subsidiaries to be commingled (except pursuant to contractual
arrangements that comply with Section 6.07)) so that each Unrestricted
Subsidiary that is a corporation or other entity will be treated as a corporate
or other entity separate and distinct from it and the Restricted Subsidiaries.
(b)    Except as permitted by Section 6.04(g), it will not, and will not permit
any of the Restricted Subsidiaries to, incur, assume, guarantee or be or become
liable for any Indebtedness of any of the Unrestricted Subsidiaries.
(c)    It will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Indebtedness of, it or any Restricted Subsidiary.
Section 5.11    Subsidiary Guaranty. It will cause each of its Subsidiaries that
guarantees any public debt of the MLP or any Subsidiary of the MLP (including,
without limitation, any debt issued pursuant to any Note Indenture), to
guarantee the Borrower Obligations, by executing and delivering to the
Administrative Agent, for the benefit of the Lenders, on or prior to the
Effective Date with respect to any Subsidiary that guarantees any such public
debt as of the Effective Date, and thereafter, within five (5) Business Days
after any Subsidiary guarantees any such public debt, (a) a Subsidiary Guaranty
(or a supplement thereto as may be requested by the Administrative Agent)

-48-

--------------------------------------------------------------------------------




and (b) such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by the Administrative Agent. For the avoidance
of doubt, if at any time any Subsidiary referenced above does not guarantee any
obligations of the MLP or any of its Subsidiaries under any public debt
instrument (including the Note Indentures) or any such Subsidiary is to be
released from such guarantee of such public debt instrument immediately
following such Subsidiary’s release from the Subsidiary Guaranty, then such
Subsidiary shall be released from the Subsidiary Guaranty in accordance with
Section 6.15 of the Subsidiary Guaranty; provided that if such Subsidiary is not
released from such guarantee of such public debt instrument within five (5) days
of such Subsidiary’s release from the Subsidiary Guaranty, then such Subsidiary
shall immediately become a party to the Subsidiary Guaranty.
Section 5.12    Grant of Security Interest in Pledged Bonds.
(a)    Borrower hereby pledges to the Issuing Bank and the Administrative Agent
for the benefit of the Lenders, and grants to the Issuing Bank and the
Administrative Agent, a security interest in all of the Borrower’s right, title
and interest in and to each Series 2010A Bond from time to time purchased with
moneys described in Section 4.03(b) of the Series 2010A Indenture and each
Series 2010B Bond from time to time purchased with moneys described in Section
4.03(b) of the Series 2010B Indenture (including any “security entitlement” (as
defined in Article 8 of the Uniform Commercial Code as in effect in the State of
New York) or beneficial interest in such Bonds), and all proceeds of the
foregoing, to secure all amounts now or in the future owing by the Borrower to
the Issuing Bank in respect of drawings under the Initial Letters of Credit now
or hereafter honored by the Issuing Bank, and such Bonds shall constitute
“Pledged Bonds” under the Series 2010A Indenture and the Series 2010B Indenture.
(b)    Upon (i) the remarketing of any Pledged Bonds, (i) the receipt by either
Indenture Trustee of the proceeds of such remarketing, and (iii) the delivery by
either Indenture Trustee to the Issuing Bank of a Reinstatement Certificate in
the form of Annex L to an Initial Letter of Credit with respect to such
remarketing, Pledged Bonds in an aggregate principal amount equal to the lesser
of the following shall automatically be released from the foregoing pledge and
security interest: (x) the amount shown in paragraph 3 of such Reinstatement
Certificate as representing principal being held in the Remarketing Account of
the Bond Fund (as defined in the Series 2010A Indenture and the Series 2010B
Indenture), and (y) the amount shown in paragraph 2 of such Reinstatement
Certificate as representing principal of the “Original Purchase Price” (as
defined in such Reinstatement Certificate).
(c)    At such time as the Borrower reimburses the Issuing Bank for the full
amount of drawings under the Letter of Credit honored by the Issuing Bank to
purchase Pledged Bonds, together with all accrued interest thereon payable in
accordance with this Agreement, the Issuing Bank, at the cost and expense of the
Borrower, shall provide such instructions to the applicable Indenture Trustee
and take such steps as may be reasonably requested by the Borrower to cause

-49-

--------------------------------------------------------------------------------




such Pledged Bonds to the transferred to the Borrower, whether through
registration by the applicable Indenture Trustee in the name of the Borrower or
through the Book-Entry System; provided, however, notwithstanding any
reimbursement by the Borrower to the Issuing Bank or any such transfer of such
Bonds to the Borrower, such Bonds shall at all times remain Pledged Bonds until
their release from the pledge and security interest hereunder in accordance with
paragraph (b) above. Borrower hereby irrevocably authorizes the Administrative
Agent and the Issuing Bank at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (i) describe the Pledged Bonds as
collateral and (ii) provide any other information required by part 5 of Article
9 of the Uniform Commercial Code, for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organizational identification
number issued to Debtor.
Section 5.13    Defeasance. It will, prior to causing the Bonds to be defeased
under the provisions of Section 8.02 of the Series 2010A Indenture or of Section
8.02 of and the Series 2010B Indenture, cause the Bonds to be converted to an
Interest Period (as defined in that Indenture) that is not a Credit Facility
Period (as defined in that Indenture).
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and all fees payable hereunder
have been paid in full and each Letter of Credit has expired or terminated and
all LC Disbursements shall have been reimbursed, each of the MLP and the
Borrower covenants and agrees with the Lenders that:
Section 6.01    Indebtedness. It will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness created under this Agreement;
(b)    Indebtedness created under the Revolving Credit Agreement;
(c)    Indebtedness created under the UK Credit Agreement, the principal amount
of which does not exceed £21,000,000 in the aggregate at any time;
(d)    Indebtedness of the MLP to any Restricted Subsidiary and of any
Restricted Subsidiary to the MLP or any other Restricted Subsidiary;
(e)    Guarantees by the MLP of Indebtedness of any Restricted Subsidiary and by
any Restricted Subsidiary of Indebtedness of the MLP or any other Restricted
Subsidiary; and

-50-

--------------------------------------------------------------------------------




(f)    Indebtedness of the type referred to in clause (k) of the definition of
Indebtedness in an aggregate amount not to exceed $120,000,000 at any one time
outstanding; and
(g)    other Indebtedness of the MLP and any Restricted Subsidiary; provided
that, both before and after such Indebtedness is created, incurred or assumed,
no Event of Default shall have occurred and be continuing under this Agreement,
and the MLP shall be in Pro Forma Compliance.
Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of all Restricted Subsidiaries (other than Indebtedness described
on Schedule 6.01 and Indebtedness of the Borrower) at any time to exceed 10% of
Consolidated Net Tangible Assets.
Section 6.02    Liens. It will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien existing on any property or asset prior to the acquisition
thereof by the MLP or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided, that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the MLP or any
Restricted Subsidiary and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be;
(c)    Liens on fixed or capital assets acquired, constructed or improved by the
MLP or any Restricted Subsidiary; provided, that (i) such security interests
secures Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the MLP or
any Restricted Subsidiary;
(d)    Liens securing Indebtedness permitted by Section 6.01(f);
(e)    other Liens securing Indebtedness in an amount that does not at any time
exceed 10% of Consolidated Net Worth; and

-51-

--------------------------------------------------------------------------------




(g)    extensions, renewals, modifications or replacements of any of the Liens
and other matters referred to in clauses (a) through (e) of this Section,
provided, that such Lien is otherwise permitted by the terms hereof and, with
respect to Liens securing Indebtedness, no extension or renewal Lien shall (i)
secure more than the amount of the Indebtedness or other obligations secured by
the Lien being so extended or renewed or (ii) extend to any property or assets
not subject to the Lien being so extended or renewed.
Section 6.03    Fundamental Changes. (a) It will not, and will not permit any of
its Restricted Subsidiaries to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (it being understood that
substantially all of its assets shall mean more than 50% of the aggregate total
assets of the MLP and its Restricted Subsidiaries, taken as a whole), or all or
substantially all of the stock (it being understood that substantially all of
the stock shall mean stock representing ownership interests in more than 50% of
the aggregate total assets of the MLP and its Restricted Subsidiaries, taken as
a whole) of any of its Restricted Subsidiaries (in each case whether now owned
or hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving entity or the
Borrower may merge into or consolidate with another Person so long as (A) the
surviving entity or purchaser, if other than the Borrower, assumes, pursuant to
the terms of such transaction, each of the obligations of the Borrower hereunder
and under any other documents entered into in connection with each Letter of
Credit and (B) each such assumption is expressly evidenced by an agreement
executed and delivered to the Lenders in a form reasonably satisfactory to the
Administrative Agent, (ii) any Restricted Subsidiary (other than the Borrower)
may merge into or consolidate with any Restricted Subsidiary (other than the
Borrower) in a transaction in which the surviving entity is a Restricted
Subsidiary (other than the Borrower), (iii) any Restricted Subsidiary (other
than the Borrower) may sell, transfer, lease or otherwise dispose of all or any
portion of its assets to the Borrower or to another Restricted Subsidiary and
(iv) any Restricted Subsidiary (other than the Borrower) may liquidate, dissolve
or be transferred, sold or otherwise disposed of if the MLP determines in good
faith that such liquidation, dissolution, transfer, sale or disposition is in
the best interests of the MLP and is not materially disadvantageous to the
Lenders (but the foregoing is subject to the restrictions and limitations on the
sale, transfer, lease or other disposition of all or substantially all of such
Restricted Subsidiary’s assets, or all or substantially all of the stock of any
of its Restricted Subsidiaries as described above); provided that any such
merger or consolidation involving a Person that is not a Wholly-Owned Restricted
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

-52-

--------------------------------------------------------------------------------




(b)    It will not, and will not permit any of its Restricted Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by it and its Restricted Subsidiaries on the date of this Agreement
and businesses reasonably related thereto.
Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. It
will not, and will not permit any of its Restricted Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Investment in or Guarantee any
obligations of, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:
(a)    Permitted Investments;
(b)    Investments by the MLP and any Restricted Subsidiary in the Equity
Interests of any Restricted Subsidiary;
(c)    loans or advances made by the MLP to any Restricted Subsidiary and made
by any Restricted Subsidiary to the MLP or any other Restricted Subsidiary;
(d)    Guarantees constituting Indebtedness permitted by Section 6.01;
(e)    the Borrower’s interest in ST Linden Terminal, LLC and NuStar Mersin
Terminal Depoculuk ve Antrepoculuk Anonim Ṣirketi;
(f)    the purchase or other acquisition by the MLP or a Restricted Subsidiary
of the assets of another Person constituting all or substantially all of the
property and assets or business of another Person or assets that constitute a
business unit, line of business or division of another Person, or the purchase
or other acquisition by the MLP or a Restricted Subsidiary of all or
substantially all of the Equity Interests in any Person, that immediately upon
the consummation thereof, will be a Restricted Subsidiary (including, without
limitation, as a result of a merger or consolidation otherwise permitted under
this Agreement); provided, that, both before and after giving effect to any such
Investment, no Default shall exist, including, without limitation, a Default
with respect to use of proceeds set forth in Section 5.08, and the MLP shall be
in Pro Forma Compliance;
(g)    Investments in Joint Venture Interests and Unrestricted Subsidiaries;
provided, that, both before and after giving effect to any such Investment, no
Default shall exist, including, without limitation, a Default with respect to
use of proceeds set forth in Section 5.08, and the MLP shall be in Pro Forma
Compliance;
(h)    Investments in Swap Agreements other than Permitted Swap Agreements;
provided, that, both before and after giving effect to any such Investment, no
Default shall exist, including, without limitation, a Default with respect to
use of proceeds set forth in Section 5.08,

-53-

--------------------------------------------------------------------------------




and the MLP shall be in Pro Forma Compliance; provided, further that the
aggregate amount of Investments made pursuant to this clause (h) shall not
exceed $100,000,000 in the aggregate at any time; and
(i)    Guarantees of obligations not constituting Indebtedness of Restricted
Subsidiaries.
Section 6.05    Swap Agreements. It will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, other than (a) Swap
Agreements entered into for the purpose of fixing, hedging or swapping interest
rate, commodity price or foreign currency exchange rate risk (or to reverse or
amend any such agreements previously made for such purposes), and not for
speculative purposes, (b) other Swap Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which it or any of its
subsidiaries is exposed in the conduct of its business or the management of its
liabilities, and not for speculative purposes (the Swap Agreements in clauses
(a) and (b), collectively the “Permitted Swap Agreements”) or (c) Swap
Agreements other than Permitted Swap Agreements to the extent permitted by
Section 6.04(h).
Section 6.06    Restricted Payments. It will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) any Subsidiary may declare and
pay Restricted Payments to its parent and (b) as long as no Default has occurred
and is continuing or would result therefrom, the MLP may make Restricted
Payments in accordance with the terms of the Partnership Agreement (MLP).
Section 6.07    Transactions with Affiliates. It will not, and will not permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to it or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among it and its
Wholly-Owned Restricted Subsidiaries not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06, (d) pursuant to the agreements
listed on Schedule 6.07, which agreements are at prices and on terms and
conditions not less favorable to it than could be obtained on an arm’s-length
basis from unrelated third parties and (e) sales or discounts of any of its
accounts receivables in connection with any accounts receivables securitization
or financing, but only to the extent the same is otherwise permitted hereunder.
Section 6.08    Restrictive Agreements. It will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of it or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect

-54-

--------------------------------------------------------------------------------




to any of its Equity Interests or to make or repay loans or advances to the MLP
or any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower
or any other Restricted Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, by this Agreement or by the
UK Credit Agreement, (ii) clause (b) of the foregoing shall not apply to
restrictions and conditions imposed by any Hybrid Equity Securities that by
their terms are expressly subordinated in right of payment to any MLP
Obligations during any period in which the issuer thereof has elected to defer
interest thereon in accordance with the terms of such Hybrid Equity Securities,
provided that in no event shall any such agreement or arrangement prohibit or
restrict or impose any condition upon the ability of (A) any Restricted
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests directly owned by the MLP, the Borrower or any of their
respective Wholly-Owned Subsidiaries, (B) any Restricted Subsidiary to make or
repay loans or advances to the MLP, the Borrower or any of their respective
Wholly-Owned Subsidiaries or (C) the Borrower or any Guarantor from making any
payments of principal, interest or other amounts owing hereunder or under any
other Loan Document (including the MLP Obligations), or under the Revolving
Credit Agreement, or guaranteeing any of the MLP Obligations, (iii) the
foregoing shall not apply to restrictions and conditions (x) existing on the
date of this Agreement identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition so as to cause such restriction or
condition to be more restrictive than the restriction or condition in existence
on the date of this Agreement) or (y) arising or agreed to after the date of
this Agreement; provided that such restrictions or conditions are not more
restrictive than the restrictions and conditions existing on the date of this
Agreement, (iv) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (v) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (vi) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.
Section 6.09    Limitation on Modifications of Series 2010A Bond Documents,
Series 2010B Bond Documents and Other Agreements. It will not, and will not
permit any of its Restricted Subsidiaries to, (a) amend, modify or change, or
consent to any amendment, modification or change to, any of the terms of, the
Partnership Agreement (MLP), except to the extent the same could not reasonably
be expected to have a Material Adverse Effect, or (b) amend or modify, or
consent to any amendment of or modification to, any Series 2010A Bond Document
or Series 2010B Bond Document without the prior written consent of the Issuing
Bank and the Required Lenders.

-55-

--------------------------------------------------------------------------------




Section 6.10    Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.
(a)    Unless designated as an Unrestricted Subsidiary on Schedule 3.12 as of
the date hereof or thereafter designated pursuant to the terms of the Revolving
Credit Agreement, assuming compliance with Section 6.10(b) of the Revolving
Credit Agreement, any Person that becomes a Subsidiary of the MLP or any
Restricted Subsidiary shall be classified as a Restricted Subsidiary.
(b)    The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary in accordance with the terms of Section 6.10(c) of the Revolving
Credit Agreement.
(c)    Notwithstanding the foregoing or anything to the contrary contained
herein, for the purposes of this Agreement the Borrower and each Guarantor is a
Restricted Subsidiary of the MLP and may not be an Unrestricted Subsidiary.
(d)    The Borrower shall notify the Administrative Agent in writing promptly
upon any Subsidiary becoming a Material Subsidiary. The Borrower shall provide
copies to the Administrative Agent of all notices it provides to the Revolving
Agent under Section 6.10 of the Revolving Credit Agreement.
Section 6.11    Financial Condition Covenant. The MLP will not permit as of the
last day of any fiscal quarter (each a “Calculation Date”) its Consolidated Debt
Coverage Ratio to be in excess of 5.00 to 1.00 (the “Standard Ratio”) for any
Rolling Period; provided that (a) for the Rolling Period ending on June 30 of
each year, the Consolidated Debt Coverage Ratio may exceed the Standard Ratio so
long as the Consolidated Debt Coverage Ratio does not exceed 5.50 to 1.00 for
such Rolling Period; and (b) if at any time the MLP or any of its Restricted
Subsidiaries has consummated one or more acquisitions within the two most
recently completed fiscal quarters prior to such Calculation Date for which the
MLP or any of its Restricted Subsidiaries has paid aggregate net consideration
of at least $50,000,000, then, for the two Rolling Periods the last day of which
immediately follow the date on which such acquisition is consummated, the
numerator of the maximum Consolidated Debt Coverage Ratio otherwise permitted
above shall be increased by 0.5; thereafter, compliance shall be determined by
reverting back to the Standard Ratio; provided further that, notwithstanding the
foregoing, or anything to the contrary contained in this Section 6.11, in no
event shall the MLP permit at any time its Consolidated Debt Coverage Ratio to
exceed 5.50 to 1.00 for any Rolling Period.
Section 6.12    Anti-Corruption Laws. It will not directly or indirectly use the
Letters of Credit, the Bonds or the proceeds thereof for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or other similar legislation in other jurisdictions.

-56-

--------------------------------------------------------------------------------




ARTICLE VII
Events of Default
From (and including) the Effective Date, if any of the following events (Events
of Default) shall occur:
(a)    the Borrower shall fail to pay any reimbursement obligation in respect of
any LC Disbursement when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower, the MLP or any of their Restricted Subsidiaries in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with the Loan Documents or any amendment
or modification hereof or waiver hereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
(d)    the MLP or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), (c), or (e), Section 5.03
(with respect to the MLP’s or the Borrower’s existence), Section 5.08, Section
5.11 or in Article VI;
(e)    the MLP, the Borrower or any Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in the Loan Documents (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
(f)    the MLP or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace period), whether by acceleration or otherwise,
of any Material Indebtedness; or a default shall occur in the performance or
observance of any obligation or condition with respect to any Material
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause such Indebtedness to become
due and payable prior to its expressed maturity;

-57-

--------------------------------------------------------------------------------




(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the General Partner, the MLP (or its general partner(s)), the
Borrower, any Guarantor or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the General Partner, the MLP (or its general partner(s)),
the Borrower, any Guarantor or any Material Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(h)    the General Partner, the MLP (or its general partner(s)), the Borrower,
any Guarantor or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the General Partner, the MLP (or its general partner(s)),
the Borrower, any Guarantor or any Material Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(i)    the General Partner, the MLP (or its general partner(s)), the Borrower,
any Guarantor or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 and that are not covered by insurance shall be rendered
against the MLP, any Restricted Subsidiary, or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the MLP or any
Restricted Subsidiary to enforce any such judgment;
(k)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(l)    the MLP or any Subsidiary shall incur an Environmental Liability or
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect;

-58-

--------------------------------------------------------------------------------




(m)    the MLP shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
(X) those incidental to its ownership of the limited partner interests in the
Borrower or of Equity Interests in other Wholly-Owned Subsidiaries and (Y) the
incurrence and maintenance of Indebtedness or (ii) own, lease, manage or
otherwise operate any properties or assets (including cash and cash
equivalents), other than (A) the limited partner interests in the Borrower, (B)
ownership interests of a Subsidiary, (C) ownership interests in other
subsidiaries not Subsidiaries of the Borrower, (D) cash received in connection
with dividends made by the Borrower in accordance with Section 6.06(b) pending
application to the holders of the Units and the General Partner Interest,
(E) cash received in connection with the incurrence of Indebtedness and (F) cash
received in connection with dividends made by other subsidiaries;
(n)    this Agreement or the Subsidiary Guaranty after delivery thereof shall
for any reason, except to the extent permitted by the terms hereof or thereof
(or as waived by the Lenders in accordance with Section 10.02), ceases to be
valid, binding and enforceable in accordance with its terms against the
Borrower, the MLP or a Guarantor party thereto or shall be repudiated by any of
them, or the Borrower, the MLP or any Guarantor shall so state in writing;
(o)    a Change in Control shall occur; or
(p)    any “Event of Default” under or as defined in the Revolving Credit
Agreement shall occur and be continuing;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) require the Borrower to deposit cash collateral with the Administrative
Agent in accordance with Section 2.01(h), and in case of any event with respect
to the Borrower described in clause (g) or (h) of this Article, the Commitments
shall automatically terminate and the Borrower shall be required to deposit cash
collateral with the Administrative Agent in accordance with Section 2.01(h)
without the requirement of notice from the Administrative Agent or the Required
Lenders.
ARTICLE VIII
MLP Guarantee
Section 8.01    MLP Guarantee.
(a)    The MLP, to the maximum extent permitted by applicable law,
(i) absolutely, unconditionally and irrevocably, guarantees to the
Administrative Agent for the ratable benefit of

-59-

--------------------------------------------------------------------------------




the Guaranteed Creditors and their respective successors, endorsees, transferees
and assigns, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations and (ii) indemnifies and holds harmless each Guaranteed
Creditor from, and agrees to pay to such Guaranteed Creditor, all reasonable
costs and expenses (including reasonable counsel fees and expenses) incurred by
such Guaranteed Creditor in enforcing any of its rights under the guarantee
contained in this Section 8.01. The MLP agrees that notwithstanding any stay,
injunction or other prohibition preventing the payment by the Borrower of all or
any portion of the Borrower Obligations and notwithstanding that all or any
portion of the Borrower Obligations may be unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower, to the maximum extent permitted by applicable law, such Borrower
Obligations shall nevertheless be due and payable by the MLP for the purposes of
this guarantee at the time such Borrower Obligations would by payable by the
Borrower under the provisions of this Agreement. Notwithstanding the foregoing,
any enforcement of this guarantee with respect to the rights of any Guaranteed
Creditor shall be accomplished by the Administrative Agent acting on behalf of
such Guaranteed Creditor. The guarantee contained in this Section 8.01 is a
guarantee of payment and not collection, and the liability of the MLP is primary
and not secondary. Anything to the contrary notwithstanding, the maximum
liability of the MLP under the guarantee provided for in this Article VIII shall
in no event exceed the amount which can be guaranteed by the MLP under
applicable federal and state laws relating to insolvency of debtors (after
giving effect to any right of contribution provided for herein or in any other
Loan Document).
(b)    The MLP agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to the
MLP. The guarantee contained in this Section 8.01 is a continuing guarantee and
shall remain in full force and effect until all the Borrower Obligations and the
obligations of the MLP under the guarantee contained in this Section 8.01 shall
have been satisfied by payment in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall be terminated, notwithstanding that from
time to time during the term of this Agreement the Borrower may be free from any
Borrower Obligations.
(c)    No payment made by the Borrower, the MLP, any other guarantor or any
other Person or received or collected by any Guaranteed Creditor from the
Borrower, the MLP, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the MLP hereunder which shall, notwithstanding any such payment (other than any
payment made by the Borrower or MLP in respect of the Borrower Obligations or
any payment received or collected from the Borrower or MLP in respect of the
Borrower Obligations), remain liable for the

-60-

--------------------------------------------------------------------------------




Borrower Obligations until, subject to Section 8.05, the Borrower Obligations
are paid in full in cash, no Letter of Credit shall be outstanding and the
Commitments are terminated.
Section 8.02    Subrogation. The MLP shall be subrogated to all the rights of
any Guaranteed Creditor against the Borrower in respect of any amounts paid by
the MLP pursuant to the provisions of the guarantee contained in Section 8.01;
provided, however, that the MLP shall not be entitled to enforce or to receive
any payments arising out of, or based upon, such right of subrogation with
respect to any of the Borrower Obligations, nor shall the MLP seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor (or any other guarantor) in respect of payments made by the MLP
hereunder, until all of the Borrower Obligations and the Guarantees thereof
shall have been indefeasibly paid in full in cash or discharged. A director,
officer, employee or stockholder, as such, of the MLP shall not have any
liability for any obligations of the MLP under the guarantee contained in
Section 8.01 or any claim based on, in respect of or by reason of such
obligations or their creation.
Section 8.03    Amendments, etc. with respect to the Borrower Obligations. The
MLP shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the MLP and without notice to or further assent by
the MLP, any demand for payment of any of the Borrower Obligations made by any
Guaranteed Creditor may be rescinded by such Guaranteed Creditor and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Guaranteed Creditor, and any
Loan Document and any other document executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Guaranteed
Creditor for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released. Except as required by applicable law, no
Guaranteed Creditor shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in Section 8.01 or any property subject thereto.
Section 8.04    Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, the MLP hereby (a) waives diligence, presentment,
demand of payment, notice of intent to accelerate, notice of acceleration,
notice of acceptance, filing of claims with a court in the event of the merger,
insolvency or bankruptcy of the Borrower or the MLP, and all demands and notices
whatsoever, (b) acknowledges that any agreement, instrument or document
evidencing the MLP Obligations may be transferred and that the benefit of its
obligations hereunder shall extend to each holder of any agreement, instrument
or document evidencing the MLP Obligations without

-61-

--------------------------------------------------------------------------------




notice to them and (c) covenants that the MLP Obligations will not be discharged
except by complete performance thereof. The MLP further agrees that to the
fullest extent permitted by applicable law, if at any time all or any part of
any payment theretofore applied by any Person to any of the MLP Obligations is,
or must be, rescinded or returned for any reason whatsoever, including without
limitation, the insolvency, bankruptcy or reorganization of the MLP, such MLP
Obligations shall, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence notwithstanding such
application, and the MLP Obligations shall continue to be effective or be
reinstated, as the case may be, as though such application had not been made.
To the fullest extent permitted by applicable law, the obligations of the MLP
under this guarantee shall be as aforesaid full, irrevocable, unconditional and
absolute and shall not be impaired, modified, discharged, released or limited by
any occurrence or condition whatsoever, including, without limitation, (i) any
compromise, settlement, release, waiver, renewal, extension, indulgence or
modification of, or any change in, any of the obligations and liabilities of the
Borrower or the MLP contained in any of the Borrower Obligations or this
Agreement, (ii) any impairment, modification, release or limitation of the
liability of the Borrower, the MLP or any of their estates in bankruptcy, or any
remedy for the enforcement thereof, resulting from the operation of any present
or future provision of any applicable bankruptcy law, as amended, or other
statute or from the decision of any court, (iii) the assertion or exercise by
the Borrower or the MLP of any rights or remedies under any of the Borrower
Obligations or this Agreement or their delay in or failure to assert or exercise
any such rights or remedies, (iv) the assignment or the purported assignment of
any property as security for any of the Borrower Obligations, including all or
any part of the rights of the Borrower or the MLP under this Agreement, (v) the
extension of the time for payment by the Borrower or the MLP of any payments or
other sums or any part thereof owing or payable under any of the terms and
provisions of any of the Borrower Obligations or this Agreement or of the time
for performance by the Borrower or the MLP of any other obligations under or
arising out of any such terms and provisions or the extension or the renewal of
any thereof, (vi) the modification or amendment (whether material or otherwise)
of any duty, agreement or obligation of the Borrower or the MLP set forth in
this Agreement, (vii) the voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshaling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar proceeding affecting, the Borrower or any of
the MLP or any of their respective assets, or the disaffirmance of any of the
Borrower Obligations, or this Agreement in any such proceeding, (viii) the
release or discharge of the Borrower or the MLP from the performance or
observance of any agreement, covenant, term or condition contained in any of
such instruments by operation of law, (ix) the unenforceability of any of the
Borrower Obligations or this Agreement, (x) any change in the name, business,
capital structure, corporate existence, or ownership of the Borrower or the MLP
or any other person or entity liable on the obligations guaranteed hereby, (xi)
the existence of any collateral or other guaranty, or any

-62-

--------------------------------------------------------------------------------




exchange, release or non-perfection of any collateral or other guaranty, or
(xii) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, a surety or the MLP.
Section 8.05    Reinstatement. To the maximum extent permitted by applicable
law, the guarantee contained in Section 8.01 shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by any Guaranteed Creditor upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or the MLP, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or the MLP or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
Section 8.06    Payments. The MLP hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim and without
deduction for any taxes and in immediately available funds and in the relevant
currency at the Administrative Agent’s payment office at the address provided in
Section 10.01 of this Agreement.
ARTICLE IX
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure

-63-

--------------------------------------------------------------------------------




to disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative

-64-

--------------------------------------------------------------------------------




Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a Lender and a commercial bank with an
office in New York, New York and having a combined capital and surplus of at
least $500,000,000, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE X
Miscellaneous
Section 10.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower or the MLP, to it at 19003 IH-10 West, San Antonio,
Texas 78257, Attention of Executive Vice President, Chief Financial Officer and
Treasurer (Telecopy No. (210) 918-5055);
(ii)    if to the Administrative Agent or to the Issuing Bank, to The Bank of
Tokyo-Mitsubishi UFJ, Ltd., c/o Syndicated Loan Capital Markets, 1251 Avenue of
the Americas, New York, New York 10020, Attention: Lawrence Blat (Fax No.
212-______________; Telephone: 212-782-4310; Email: lblat@us.mufg.jp and
agencydesk@us.mufg.jp), and



-65-

--------------------------------------------------------------------------------




(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt; provided that if such notice or other communication is not received
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient.
Section 10.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. Upon the occurrence of any Event of Default, the
Administrative Agent or the Issuing Bank may pursue any of their respective
rights and remedies under any Loan Document, any Series 2010A Bond Document or
any Series 2010B Bond Document, as well as any other remedies available at law
or in equity. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the issuance
of any Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor the Subsidiary Guaranty nor any provision
hereof or thereof may be waived, amended or modified (except as expressly set
forth herein or therein) except pursuant to an agreement or agreements in
writing entered into by the Borrower, the MLP and the Required Lenders or by the
Borrower, the MLP and the Administrative Agent with the consent of the Required
Lenders; provided, that no such agreement shall (i) increase the Commitment

-66-

--------------------------------------------------------------------------------




of any Lender without the written consent of such Lender, (ii) reduce the amount
of any LC Disbursement or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the amount of any LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.07(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) waive or amend Section 4.01, Article VIII or release
the MLP from its obligations hereunder or release any other Guarantor from a
Subsidiary Guaranty (except as expressly set forth in the Subsidiary Guaranty)
without the written consent of each Lender or (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Issuing Bank hereunder without the prior
written consent of the Administrative Agent or the Issuing Bank, as the case may
be. No later than three Business Days after the effectiveness of any amendment,
consent or waiver under or in connection with the Revolving Credit Agreement,
the Administrative Agent, the Issuing Bank and the Lenders shall enter into a
substantially similar instrument with the Borrower and the MLP to the extent the
provisions in the Revolving Credit Agreement which have been amended, consented
to, or waived, are contained in this Agreement. In addition, if the Borrower,
the MLP or any of its Affiliates grants any lien, security interest, other
pledge of collateral guaranty, or other credit support to the lenders under the
Revolving Credit Agreement, the Borrower, the MLP or such Affiliate shall grant
substantially the same security interest, lien, other pledge of collateral
guaranty, or other credit support to the Administrative Agent, for the benefit
of the Issuing Bank and the Lenders, on substantially the same basis.
Section 10.03    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of each
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
Loan Document, including its rights under this Section, or

-67-

--------------------------------------------------------------------------------




in connection with any Letter of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of any Letter of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an Indemnitee) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) each Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under any Letter of Credit issued by it if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph (a)
or (b) of this Section (and without limiting the Borrower’s obligation to do
so), each Lender severally agrees to pay to the Administrative Agent or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.
(d)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS,
THE LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.

-68-

--------------------------------------------------------------------------------




(e)    All amounts due under this Section shall be payable not later than 5
Business Days after written demand therefor.
Section 10.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues a
Letter of Credit), except that (i) neither the MLP nor the Borrower may assign
or otherwise transfer any of their respective rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the MLP or the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues a
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the MLP, the Borrower,
their respective Subsidiaries or any natural person) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment at the time owing to it) with the prior written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld or delayed);
provided, that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, or, if an Event of Default has occurred and
is continuing, any other assignee;
(B)    the Administrative Agent in its sole discretion; and
(C)    the Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment of any Class, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

-69-

--------------------------------------------------------------------------------




(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.06 and Section 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and the amount of the LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the Register). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided, that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by

-70-

--------------------------------------------------------------------------------




it pursuant to Section 2.07(d) or Section 10.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.05 or Section 2.06 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.07(c) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.05 or Section 2.06 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.06 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.06(e) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interests) of which Participant’s interest in the loans are
after obligations under the Loan Documents (the “Participant Register”). Any
such Participant Register shall be available for inspection by the
Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice, provided, that the applicable Lender shall have no
obligation to share such Participant Register to the Borrower except to the
extent such disclosure is necessary to establish that such loan, commitment,
letter of credit or other obligations is in required form to establish that such
loan,

-71-

--------------------------------------------------------------------------------




commitment, letter of credit or other obligation is in required form under
Section 5f.103-1(c) of the Treasury regulations. The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such Participant for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent shall have
no responsibility to maintain a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the issuance of each
Letter of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 2.05, Section 2.06 and Section 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the expiration or termination of each
Letter of Credit and the Commitments or the termination of this Agreement or any
provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other required parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an

-72-

--------------------------------------------------------------------------------




executed counterpart of a signature page of this Agreement by telecopy or email
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or the MLP against any of and all the obligations of the Borrower or the MLP now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)    The Borrower and the MLP each hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
(c)    The Borrower and the MLP each hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto

-73-

--------------------------------------------------------------------------------




hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and self-regulatory authority, rating agency, CUSIP bureau of credit
insurer instructed to keep such Information confidential), (b) to the extent
requested by any regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the

-74-

--------------------------------------------------------------------------------




purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided, that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable under this Agreement,
together with all fees, charges and other amounts which are treated as interest
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the applicable Lender in accordance with applicable law,
the rate of interest payable hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable but were not payable as a
result of the operation of this Section shall be cumulated and other interest
and Charges payable to such Lender shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.
Section 10.14    Limitation of Liability. Neither the General Partner nor the
general partner(s) of the MLP shall be liable for (a) the obligations of the
Borrower under this Agreement or (b) the obligations of the MLP under this
Agreement, including in each case, without limitation, by reason of any payment
obligation imposed by governing state partnership statutes and any provision of
the applicable limited partnership agreement of the Borrower or the MLP that
requires such General Partner or general partner(s), as the case may be, to
restore a capital account deficit.
Section 10.15    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower and each
other Loan Party that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the name and address of
the Borrower and each other Loan Party and other information that will allow
such Lender to identify the Borrower and each other Loan Party in accordance
with the Patriot Act.
[Signatures on following pages.]



-75-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.














































SUMITOMO MITSUI BANKING CORPORATION, as Lender




By:    /s/ James D. Weinstein      
Name:   James D. Weinstein
Title: Managing Director


 
NUSTAR LOGISTICS, L.P.


By: NuStar GP, Inc., its General Partner




By:    /s/ Thomas R. Shoaf         
Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer


NUSTAR ENERGY L.P.


By: Riverwalk Logistics, L.P., its General Partner


By: NuStar GP, LLC, its General Partner




By:    /s/ Thomas R. Shoaf      
Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Issuing Bank and a Lender




By:    /s/ Maria Ferradas         
Name:   Maria Ferradas
Title: Vice President Portfolio Management


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent




By:    /s/ Edwin Cook            
Name:   Edwin Cook
Title: Managing Director Syndications













--------------------------------------------------------------------------------






SCHEDULE 2.01
Commitments


Lender
Commitment


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Sumitomo Mitsui Banking Corporation
U.S.$85,775,344.00
U.S.$51,000,000.00


Total:
U.S.$136,775,344.00







--------------------------------------------------------------------------------






SCHEDULE 3.06
Disclosed Matters
Any actions, suits, proceedings, claims and investigations described in NuStar
Energy L.P.’s Annual Report on Form 10-K for the year ended December 31, 2013
and its Quarterly Report on Form 10-Q for the quarters ended June 30, 2014.




--------------------------------------------------------------------------------






SCHEDULE 3.12

Subsidiaries


Subsidiary
Jurisdiction of
Formation
Restricted/Unrestricted/Material
Ownership
Percentage
NuStar Mersin Terminal Depoculuk ve Antrepoculuk Anonim Ṣirketi
Turkey
Restricted
75%
Bicen Development Corporation N.V.
Sint Eustatius
Restricted
100%
Cooperatie NuStar Holdings U.A.
Netherlands
Restricted
100%
Diamond K Limited
Bermuda
Restricted
100%
LegacyStar, Inc.
Delaware
Restricted
100%
LegacyStarInvestment, LLC
Delaware
Restricted
100%
LegacyStar, LLC
Delaware
Restricted
100%
Kaneb Management, LLC
Delaware
Restricted
100%
Kaneb Management Company LLC
Delaware
Restricted
100%
NuStar Pipeline Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Holding Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Operating Partnership L.P.
Delaware
Restricted - Material
100%
NuStar Pipeline Partners L.P.
Delaware
Restricted
100%
LegacyStarServices, LLC
Delaware
Restricted
100%
NS Security Services, LLC
Delaware
Restricted
100%
NuStar Asphalt Chickasaw, LLC
Texas
Restricted
100%
NuStar Asphalt Holdings, Inc.
Delaware
Restricted
100%
NuStar Asphalt Holdings, LLC
Delaware
Restricted
100%
NuStar Refining, LLC
Delaware
Restricted
100%
NuStar Terminals B.V.
Netherlands
Restricted
100%
NuStar Eastham Limited
England
Restricted
100%





--------------------------------------------------------------------------------




Subsidiary
Jurisdiction of
Formation
Restricted/Unrestricted/Material
Ownership
Percentage
NuStar Terminals Limited
England
Restricted
100%
NuStar Energy Services, Inc.
Delaware
Restricted
100%
NuStar Burgos, LLC
Delaware
Restricted
100%
NuStar GP, Inc.
Delaware
Restricted
100%
NuStar Holdings B.V.
Netherlands
Restricted
100%
NuStar Internacioncal, S. deR.L. de C.V.
Mexico
Restricted
100%
NuStar Logistics, L.P.
Delaware
Restricted - Material
100%
NuStar Supply & Trading LLC
Delaware
Restricted - Material
100%
Petroburgos, S. de R.L. de C.V.
Mexico
Restricted
100%
Point Tupper Marine Services Co.
Nova Scotia
Restricted
100%
NuStar Grangemouth Limited
England
Restricted
100%
Saba Company N.V.
Sint Eustatius
Restricted
100%
Seven Seas Steamship Company (Sint Eustatius) N.V.
Sint Eustatius
Restricted
100%
Shore Terminals LLC
Delaware
Restricted
100%
ST Linden Terminal, LLC (joint venture)
Delaware
Restricted
50%
NuStar Texas Holding, Inc.
Delaware
Restricted
100%
NuStar Terminals Texas, Inc.
Delaware
Restricted
100%
NuStar Terminals Partners TX L.P.
Delaware
Restricted
100%
NuStar Technology, Inc.
Delaware
Restricted
100%
NuStar Terminals Antilles N.V.
Curacao
Restricted
100%
NuStar Terminals Canada Co.
Nova Scotia
Restricted
100%
NuStar Terminals Canada Holdings Co
Nova Scotia
Restricted
100%
NuStar Terminals Canada Partnership
Nova Scotia
Restricted
100%
NuStar Terminals Corporation N.V.
Curacao/Netherlands
Restricted
100%





--------------------------------------------------------------------------------




Subsidiary
Jurisdiction of
Formation
Restricted/Unrestricted/Material
Ownership
Percentage
NuStar Terminals Delaware, Inc.
Delaware
Restricted
100%
NuStar Caribe Terminals, Inc.
Delaware
Restricted
100%
NuStar Terminals International N.V.
Curacao
Restricted
100%
NuStar Terminals Marine Services N.V.
Sint Eustatius
Restricted
100%
NuStar Terminals New Jersey, Inc.
Delaware
Restricted
100%
NuStar Terminals N.V.
A public body of the Netherlands
Restricted
100%
NuStar Terminals Operations Partnership L.P.
Delaware
Restricted
100%
NuStar Terminals Services, Inc.
Delaware
Restricted
100%
Texas Energy Services LLC
Delaware
Restricted
100%
TexStar Crude Oil Pipeline, LP
Texas
Restricted
100%





--------------------------------------------------------------------------------






SCHEDULE 6.01
Existing Indebtedness


Indebtedness not to exceed ₤21,000,000 under Second Amended and Restated Credit
Agreement among NuStar Terminals Limited, as borrower, NuStar Energy L.P.,
NuStar Logistics, L.P. and NuStar Pipeline Operating Partnership, L.P., as
guarantors, and SunTrust Bank, as Lender, dated as of December 11, 2007, as
amended or restated from time to time (or replaced or refinanced from time to
time but no increases thereof).






--------------------------------------------------------------------------------






SCHEDULE 6.07
Affiliate Agreements


None.




--------------------------------------------------------------------------------






SCHEDULE 6.08
Existing Restrictions


Restrictions and conditions set forth in (i) the Note Indentures, (ii) the
Revolving Credit Agreement, and (iii) the Letter of Credit Agreement, dated as
of June 5, 2012, among the Borrower, the MLP and Mizuho Corporate Bank, Ltd., as
Issuing Bank and Administrative Agent.




--------------------------------------------------------------------------------






EXHIBIT A
Form of Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Letter of Credit Agreement identified below (as
amended, the “Reimbursement Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Reimbursement Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Reimbursement Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Reimbursement Agreement, any
other documents or instruments delivered pursuant thereto or the letter of
credit transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]](1) 
3.
Borrower:    NuStar Logistics, L.P.

4.
Administrative Agent: The Bank of Tokyo-Mitsubishi UFJ, Ltd., as the
administrative agent under the Reimbursement Agreement.

__________________
1Select as applicable.




--------------------------------------------------------------------------------








5.
Reimbursement Agreement: Letter of Credit Agreement dated as of September 3,
2014 among NuStar Logistics, L.P., NuStar Energy L.P., the Lenders parties
thereto, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Issuing Bank and as
Administrative Agent.

6.
Assigned Interest:

Commitment Assigned
Aggregate Amount of Commitment for all Lenders
Amount of Commitment Assigned
Percentage Assigned of Commitment(2)
 
$
$
$



[Signatures appear on the following pages.]


__________________
2Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.




--------------------------------------------------------------------------------






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:                    
Name:                
Title:                
ASSIGNEE
[NAME OF ASSIGNEE]
By:                    
Name:                
Title:                


Consented to and Accepted:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Administrative Agent and Issuing Bank
By:                        
Name:                        
Title:                        




--------------------------------------------------------------------------------






[Consented to:](3) 
NUSTAR LOGISTICS, L.P.
By:                        
Name:                        
Title:                        


__________________
3To be added only if the consent of the Borrower is required by the terms of the
Reimbursement Agreement.








--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Reimbursement Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the MLP or the Borrower or any of their respective Subsidiaries or Affiliates,
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the MLP or the Borrower, or any of their respective
Subsidiaries or Affiliates, or any other Person of any of their respective
obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Reimbursement Agreement, (ii) it
satisfies the requirements, if any, specified in the Reimbursement Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Reimbursement Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Reimbursement Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the
Reimbursement Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.




--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------






EXHIBIT B
OPINION OF COUNSEL FOR THE BORROWER AND THE MLP
(See attached.)






--------------------------------------------------------------------------------

[bakerbottslogo.jpg]
98 SAN JACINTO BLVD.
SUITE 1500
AUSTIN, TEXAS 78701-4078


TEL +1 512.322.2500
FAX +1 512.322.2501
ABU DHABI HOUSTON
AUSTIN LONDON
BEIJING MOSCOW
BRUSSELS NEW YORK
DALLAS PALO ALTO
DUBAI RIO DE JANEIRO
HONG KONG RIYADH
                            WASHINGTON
              




    


September 3, 2014
The Bank of Tokyo - Mitsubishi UFJ, Ltd.,
New York Branch,
as Issuing Bank and Administrative Agent
1251 Avenue of the Americas
New York, New York 10020


Re:    NuStar Logistics, L.P., et al.
Ladies and Gentlemen:
We have acted as special New York and Texas counsel to (a) NuStar Logistics,
L.P., a Delaware limited partnership (the “Borrower”), (b) NuStar Energy L.P., a
Delaware limited partnership (the “MLP”), and (c) NuStar Pipeline Operating
Partnership L.P., a Delaware limited partnership (“NPOP”) (collectively, the
“Opinion Parties”), in connection with the preparation, execution and delivery
of (i) Letter of L/C Agreement, dated as of September 3, 2014 (the “L/C
Agreement”), among the Borrower, the MLP and The Bank of Tokyo - Mitsubishi UFJ,
Ltd., New York Branch, as issuing bank (the “Issuing Bank”) and as
administrative agent (in such capacity, the “Agent”), and (ii) the Subsidiary
Guaranty Agreement, dated as of September 3, 2014 (the “Guaranty”), by NPOP in
favor of the Agent (the “Guaranty” and together with the L/C Agreement, the
“Opinion Documents”).
This opinion letter is furnished to you pursuant to Section 4.01(b) of the L/C
Agreement. Unless otherwise defined herein, terms defined in the L/C Agreement
are used herein as therein defined.
In that connection, we have reviewed originals or copies of the following:
(a)
each Opinion Document;

(b)
the executed opinion support certificate of the general partner of the Borrower
in substantially the form of Annex I hereto (the “Opinion Support Certificate”);
and

(c)
such other records of the Opinion Parties, certificates of public officials and
of officers of the Opinion Parties, and other instruments and documents as we
have deemed relevant and necessary as a basis for the opinions expressed below.





--------------------------------------------------------------------------------

The Bank of Tokyo - Mitsubishi UFJ, Ltd.,    - 2 -    September 3, 2014
New York Bank



In rendering the opinions expressed below, we have assumed with your permission
and without independent verification or inquiry:
(a)
the genuineness of all signatures, the authenticity and completeness of the
documents submitted to us as originals and the conformity to authentic and
complete originals of any documents submitted to us as copies;

(b)
as to matters of fact, the truthfulness of the representations made in the
Opinion Documents and in certificates and other statements of public officials
and officers of the Opinion Parties;

(c)
that each Opinion Document constitutes the valid and binding obligation of each
party thereto, other than the Opinion Parties, enforceable against each such
party in accordance with its terms;

(d)
the legal capacity of all natural persons;

(j)
that no laws, rules or regulations, and no judicial, administrative or other
action of any governmental authority, not expressly opined to herein would
adversely affect the opinions set forth herein.

On the basis of the foregoing, and subject to the exceptions, qualifications and
limitations set forth below, we are of the opinion that:
1.Each Opinion Document constitutes the valid and binding obligation of each
Opinion Party that is a party thereto, enforceable against such Opinion Party in
accordance with its terms.
2.Assuming that all material facts and issues of law were to be presented and
properly argued and that the court were to adhere to existing judicial
precedents, in any action or proceeding in any court of the State of Texas (or
federal court applying Texas choice of law rules) arising out of or relating to
each Opinion Document, which by its terms purports to be governed by the laws of
the State of New York, such court should recognize and give effect to the
provisions of such Opinion Document in which the parties thereto agree that such
Opinion Document shall be governed by, and shall be construed in accordance
with, the laws of the State of New York.
3.Based upon the representations and warranties in Section 5.8 of the L/C
Agreement, neither the issuance of the Letter of Credit (as defined in the L/C
Agreement) nor the use of the proceeds therefrom as contemplated by the L/C
Agreement will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System as in effect on the date hereof.




--------------------------------------------------------------------------------

The Bank of Tokyo - Mitsubishi UFJ, Ltd.,    - 3 -    September 3, 2014
New York Bank



4.The execution and delivery by each of the Opinion Parties of the Opinion
Documents to which it is a party do not, and the performance by such Opinion
Party of its obligations thereunder will not violate Applicable Law (as defined
below).
5.No Opinion Party is required to register as an investment company under the
Investment Company Act of 1940, as amended.
The foregoing opinions are subject to the following additional assumptions,
exceptions, qualifications and limitations:
(a)As used herein, “Applicable Law” means (i) solely for purposes of our
opinions in paragraphs 1 and 4, the law of the State of New York that a New York
lawyer exercising customary professional diligence would reasonably be expected
to recognize as being applicable to the Opinion Parties, the Opinion Documents
or the transactions contemplated by the Opinion Documents, without regard to the
particular nature of the business or assets of any Opinion Party or its
affiliates, (ii) solely for purposes of our opinions in paragraph 2, the law of
the State of Texas that a Texas lawyer exercising customary professional
diligence would reasonably be expected to recognize as being applicable to the
Opinion Parties, the Opinion Documents or the transactions contemplated by the
Opinion Documents, without regard to the particular nature of the business or
assets of any Opinion Party or its affiliates, and (iii) solely for purposes of
our opinion in each of paragraphs 3 and 4, the federal law of the United States
of America specifically referenced in such opinion; provided, that such
references do not include any municipal or other local laws, rules or
regulations, or any antifraud, environmental, labor, securities, tax, insurance,
antitrust or utility laws, rules or regulations.
(b)Our opinions are subject to the effect of (i) applicable bankruptcy,
insolvency, reorganization, arrangement, fraudulent transfer or conveyance,
moratorium, conservatorship and similar laws affecting creditors’ rights and
remedies generally, (ii) general principles of equity (whether considered in a
proceeding in equity or at law), including, without limitation, the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy, (iii) principles of materiality and reasonableness and implied covenants
of good faith and fair dealing and (iv) possible judicial action giving effect
to governmental actions or foreign laws affecting creditors’ rights.
(c)We express no opinion as to the enforceability of any provision in the
Opinion Documents, to the extent relating to: (i) any failure to comply with
requirements concerning notices, relating to delay or omission to enforce rights
or remedies or purporting to waive or affect rights, claims, defenses or other
benefits to the extent that any of the same cannot be waived or so affected
under Section 1-102(3), 9-602 or 9-603 of the New York UCC or other provisions
of applicable law; (ii) indemnities or exculpation from liability to the extent
prohibited by federal or state laws and the public policies underlying those
laws or that might require indemnification for, or exculpation from liability on
account of, gross negligence, willful misconduct, unlawful acts, violations of
securities laws, fraud or illegality of an indemnified or exculpated party;
(iii) the disregard of any course of dealing between the parties; (iv) an
attempt to grant to any party conclusive rights of determination; (v) an attempt
to




--------------------------------------------------------------------------------

The Bank of Tokyo - Mitsubishi UFJ, Ltd.,    - 4 -    September 3, 2014
New York Bank



confer subject matter jurisdiction on any federal court of the United States;
(vi) methods or procedures for service of process; (vii) a waiver of any
objection based on inappropriate venue or forum non conveniens in any federal
court of the United States; (viii) the establishment of evidentiary standards;
(ix) the severability of unenforceable provisions from the Opinion Documents to
the extent that the enforcement of remaining provisions would frustrate the
fundamental intent of the parties; (x) the preservation of the solvency of any
guarantor, pledgor or grantor by purporting to limit (by formula or otherwise)
the amount of the liability of, or to provide rights of contribution or
subrogation in favor of, such guarantor, pledgor or grantor; (xi) forfeitures,
liquidated damages or other economic remedies to the extent such provisions are
deemed to constitute penalties; or (xii) the grant of any right of set-off to
the extent that such right can be exercised without notice or with respect to
any contingent or unmatured obligation or by or against any Person that is not a
party to the Opinion Documents.
(d)We express no opinion as to the effect on the opinions expressed herein of
(a) the compliance or non-compliance of any of the Lenders or the Agent with any
state, federal or other laws or regulations applicable to it, (b) the legal or
regulatory status or the nature of the business of any of the Lenders, the Agent
or the Opinion Parties, and (c) other facts specifically pertaining to the
Lenders, the Agent or the Opinion Parties.
(e)We express no opinion as to the effect of any state or federal securities
laws, rules or regulations insofar as they are applicable to or otherwise affect
any party to the Opinion Documents, the transactions contemplated by the Opinion
Documents or the exercise of any rights or remedies of any party to the Opinion
Documents, other than the Investment Company Act of 1940, as amended, to the
extent specifically covered by our opinion in paragraph 4 above, and Regulation
T, U and X to the extent specifically covered by our opinion in paragraph 3
above.
(f)We point out that the submissions to the jurisdiction of the United States
District Court for the Southern District of New York and the waivers of
objection to venue contained in the Opinion Documents cannot supersede a federal
court’s discretion in determining whether to transfer an action to another
court.
(g)With respect to our opinion in paragraph 3 above, we have assumed, without
independent investigation, that the Issuing Bank is either (1) a “bank” as
defined in Section 221.2 Regulation U of the Board of Governors of the Federal
Reserve System as in effect on the date hereof (“Regulation U”) that, in the
ordinary course of business, extends or maintains credit secured, directly or
indirectly, by margin stock (a “Reg U Bank”), or (2) a “nonbank lender” as
defined in Section 221.2 of Regulation U (a “Reg U Nonbank Lender”).
(h)For purposes of our opinion expressed in numbered paragraph 2 above, we have
assumed, based upon our review of Chapter 271 of the Texas Business & Commerce
Code that: (i) a party to the transaction contemplated in the Opinion Documents
(hereafter, the “Transaction”) is a resident of the State of New York; (ii) a
party to the Transaction has the party’s place of business, or,




--------------------------------------------------------------------------------

The Bank of Tokyo - Mitsubishi UFJ, Ltd.,    - 5 -    September 3, 2014
New York Bank



if that party has more than one place of business, the party’s chief executive
office or an office from which the party conducted a substantial part of the
negotiations relating to the Transaction in the State of New York; (iii) all or
part of the subject matter of the Transaction is located in the State of New
York; (iv) a party to the Transaction is required to perform a substantial part
of its obligations relating to the Transaction, such as delivering payments
under any related promissory notes (in the case of the Opinion Party ) in the
State of New York; or (v) a substantial part of the negotiations relating to the
Transaction occurred in the State of New York and an agreement relating to the
Transaction was signed in the State of New York by a party to the Transaction.
We have additionally assumed, for purposes of our opinion expressed in numbered
paragraph 2 above that if a court of the State of Texas or a court of the United
States of America sitting in Texas were to find that there is no reasonable
relation between the Transaction and the State of New York, the application of
the laws of the State of New York would not be contrary to a fundamental or
public policy of the State of Texas or of any other jurisdiction.
(i)We have assumed that a Texas state court or a federal court applying Texas
law would uphold Section 271.005 of the Texas Business and Commerce Code which
provides in pertinent part that the law of a particular jurisdiction governs an
issue relating to a qualified transaction if “the parties to the transaction
agree in writing that the law of that jurisdiction governs the issue, including
the validity or enforceability of an agreement relating to the transaction or a
provision of the agreement” and “the transaction bears a reasonable relation to
that jurisdiction”… “regardless of whether the application of that law is
contrary to a fundamental or public policy of this state or of any other
jurisdiction” against any challenge based on that portion of such Section
271.005 that permits the laws of the jurisdiction, other than its conflict of
law rules, to govern “regardless of whether the application of that law is
contrary to a fundamental or public policy of this state or of any other
jurisdiction.”
(j)We have assumed that a Texas state court or a federal court applying Texas
law would uphold Section 271.006 of the Texas Business and Commerce Code in the
face of a challenge that it permits the parties’ choice of law provision to
prevail “regardless of whether the transaction bears a reasonable relation to
that jurisdiction.”
(k)Our opinions expressed in numbered paragraph 2 above are qualified in that
the courts of the State of Texas and the courts of the United States of America
sitting in the State of Texas and applying the principles of conflicts of laws
applied by the courts of the State of Texas may apply laws other than the
internal laws of the State of Texas, insofar as and to the extent that the
rights or obligations under the Opinion Documents of any party thereto may be
affected by:
(i)    due organization or existence of each such party, the corporate,
partnership or equivalent power of such party to enter into, execute, deliver or
perform such document, the due authorization of the entry into, execution,
delivery and performance of such document by all necessary corporate,
partnership or equivalent action on the part of such party, and similar matters
governed by the laws of the jurisdiction of such party’s organization;




--------------------------------------------------------------------------------

The Bank of Tokyo - Mitsubishi UFJ, Ltd.,    - 6 -    September 3, 2014
New York Bank



(ii)    procedural laws and rules of the State of Texas, and related matters
(including, without limitation, statutes and rules with respect to personal or
subject matter jurisdiction, service of process, necessary parties, rights of
guarantors, evidence, venue, joinder of parties, matters of due process of law,
and similar matters);
(iii)    bankruptcy, insolvency, reorganization, moratorium, liquidation,
rearrangement, conservatorship or similar laws (including court decisions)
affecting the rights and remedies of creditors generally or providing for the
relief of debtors generally;
(iv)    internal laws of the State of Texas, judicial decisions and general
principles of equity, in each case, affecting the availability of remedies or of
equitable relief, including, without limitation, specific performance or
equitable remedies;
(v)    laws of the State of Texas pertaining to the conditions under which
judgments of courts of other jurisdictions may be enforced in the State of
Texas;
(vi)    fraudulent transfer laws and fraudulent conveyance laws of the State or
of other jurisdictions;
(vii)    federal laws of the United States of America; or
(viii)    matters respecting the submission of any party to the jurisdiction of
particular courts, respecting the consent of any party concerning the courts in
which any suit, action or other proceeding may be brought, or respecting the
waiver by any party of trial by jury or of any objection to any suit, action or
other proceeding on jurisdiction grounds or on grounds of venue or forum non
conveniens.
(l)In connection with our opinions expressed above we have assumed (a) that each
of the parties to the Opinion Documents is duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of organization
or formation; (b) that each of the parties to each of the Opinion Documents has
the power (corporate, partnership, limited liability company or other) to
execute and deliver, and to incur and perform its obligations under, the Opinion
Documents; (c) the due authorization by all requisite action (corporate,
partnership, limited liability company or other), and the due execution and
delivery, by or on behalf of the parties to each of the Opinion Documents; (d)
except as to the Opinion Parties , that each of the Opinion Documents
constitutes the legal, valid and binding obligation of each party thereto,
enforceable against it in accordance with its terms; and (e) that no
authorization, consent or other approval of, notice to or registration,
recording or filing with any court, governmental authority or regulatory body is
required to authorize or is required in connection with the execution, delivery
or performance by any person or entity of the Opinion Documents, the incurrence
or performance by any of the parties thereto of its obligations or the
consummation of the transactions contemplated thereby. As to certain of the
matters referred to in this paragraph, insofar as they relate to the Opinion
Parties, we understand that you have received and are relying on the opinion of
Amy L. Perry, General Counsel of the MLP, of even date herewith.




--------------------------------------------------------------------------------

The Bank of Tokyo - Mitsubishi UFJ, Ltd.,    - 7 -    September 3, 2014
New York Bank



Our opinions expressed above are limited to Applicable Law, and no opinion is
expressed as to any other law. We undertake no, and hereby disclaim any,
obligation or responsibility to update or supplement this opinion letter in
response to changes in law or facts or the occurrence of developments or events
after the date hereof affecting any transaction contemplated by any Opinion
Document or any opinion expressed herein.
This opinion letter is rendered solely for your benefit in connection with the
transactions contemplated by the Opinion Documents to be consummated on this
date. This opinion may not be used for any other purpose or relied upon by any
other person, firm or entity, without, in each instance, our prior written
consent. The opinions expressed herein are as of the date hereof only and are
based on laws, orders, contract terms and provisions, and facts as of such date,
and we disclaim any obligation to update this opinion letter after such date or
to advise you of changes of facts stated or assumed herein or any subsequent
changes in applicable law.
Very truly yours,






WFS/HH










--------------------------------------------------------------------------------




Annex I
Opinion Support Certificate


[See attached]






--------------------------------------------------------------------------------




OPINION SUPPORT CERTIFICATE


THE UNDERSIGNED, AMY L. PERRY, DOES HEREBY CERTIFY as follows:
1.She is the duly elected or appointed and acting Senior Vice President, General
Counsel and Corporate Secretary of (a) NuStar GP, Inc., a Delaware corporation
and the general partner of NuStar Logistics, L.P., a Delaware limited
partnership (the “Borrower’’), and (b) NuStar GP, LLC, a Delaware limited
liability company, the general partner of Riverwalk Logistics, L.P., a Delaware
limited partnership and the general partner of NuStar Energy L.P., a Delaware
limited partnership (the “MLP”, and together with the Borrower, the “Loan
Parties”), and makes this certificate with the understanding that it will be
relied upon by Andrews Kurth LLP (“Andrews Kurth”) in connection with the
delivery by Andrews Kurth of a legal opinion dated the date hereof addressed to
the Lenders, the Issuing Bank and the Administrative Agent referred to therein
in connection with the Letter of Credit Agreement (the “L/C Agreement”), dated
as of September 3, 2014, among the Borrower, MLP, the Lenders party thereto and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Issuing Bank and
Administrative Agent.
2.She is familiar with (i) the business, operations, affairs, financial
condition, properties and assets of each of the Loan Parties, (ii) the material
agreements and other instruments to which any Loan Party is a party or by which
any of them or any of their properties or assets may be bound, (iii) the L/C
Agreement, (iv) each of the other Loan Documents (as such term is defined in the
L/C Agreement, (iv) the Organization Documents of each Loan Party (the
“Organization Documents”) and (v) such other documents and information with
respect to the transactions contemplated by the L/C Agreement as the undersigned
deems necessary to support the conclusions certified herein.
3.None of the Loan Parties or any of their subsidiaries is engaged in businesses
of investing, reinvesting, owning, holding or trading in Securities (other than
Securities of its respective subsidiaries). Furthermore, none of the Loan
Parties or any of their subsidiaries:
a.is as of the date hereof or holds itself out as being engaged primarily in, or
will be as a result of the consummation of the transactions contemplated by the
L/C Agreement engaged primarily in, or proposes to engage primarily in, the
business of investing, reinvesting or trading in Securities
b.is engaged, or will as a result of the consummation of the transactions
contemplated by the L/C Agreement be engaged, or proposes to engage, in the
business of issuing Face-Amount Certificates of the installment type, or has
been engaged in such business and has any such certificate outstanding.

1

--------------------------------------------------------------------------------




c.is engaged, or will as a result of the consummation of the transactions
contemplated by the L/C Agreement be engaged, or proposes to engage, in the
business of investing, reinvesting, owning, holding or trading in securities and
own or propose to acquire Investment Securities having a value exceeding 40
percent of the value of its total assets (exclusive of Government Securities and
cash items) on an unconsolidated basis.
4.The Loan Parties (i) are not Special Situation Investment Companies; and (ii)
no more than 45 percent of the value of any of the Loan Parties’ total assets
(exclusive of government securities and cash items) consists of, and no more
than 45 percent of any of the Loan Parties’ net income after taxes (for the last
four fiscal quarters combined) is derived from, securities other than:
a.    Government Securities
b.    Securities issued by employees’ securities companies;
c.    Securities issued by majority-owned subsidiaries of the issuer (other than
subsidiaries relying on the exclusion from the definition of investment company
in section 3(b)(3) or section 3(c)(1) of the Investment Company Act of 1940, as
amended (the “Investment Company Act”)) which are not investment companies; and
d.    Securities issued by companies (a) which are controlled primarily by any
Loan Party; (b) through which any Loan Party in a business other than that of
investing, reinvesting, owning, holding or trading in securities; and (c) which
are not investment companies.
5.Baker Botts L.L.P. is entitled to rely on this Opinion Support Certificate in
connection with the opinions that such firm is rendering pursuant to or in
connection with the L/C Agreement and the Loan Parties hereby request that Baker
Botts L.L.P. deliver such opinions.
As used herein, the following definitions apply:
“cash items” means cash, coins, paper currency, demand deposits with banks,
timely checks of others, certified checks, bank drafts, money orders, travelers
checks, letters of credit, and shares of a registered investment company that
holds itself out as a money market fund and seeks to maintain a stable net asset
value of $1.00 per share.
“Face-Amount Certificate of the Installment Type” means any certificate,
investment contract, or other security which represents an obligation on the
part of its issuer to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than 24 months after the date of issuance, in
consideration of the payment of periodic installments of a stated or
determinable amount (which security shall be known as a face-amount certificate
of the “installment type”).

2

--------------------------------------------------------------------------------




“Government Security” means any security issued or guaranteed as to principal or
interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States; or any certificate of
deposit for any of the foregoing.
“Investment Securities” includes all securities except (A) government
securities, (B) securities issued by employees’ securities companies and (C)
securities issued by majority-owned subsidiaries of the owner which (i) are not
investment companies, and (ii) are not relying on the exception from the
definition of investment company in paragraph (1) or (7) of Section 3(c) of the
Investment Company Act.
“Majority-Owned Subsidiaries” of a person means a company 50% or more of the
outstanding voting securities of which are owned by such person or by a company
which, within the meaning of this definition, is a majority-owned subsidiary of
such person.
“Security” or “Securities” means any note, stock, treasury stock, bond,
debenture, evidence of indebtedness, certificate of interest or participation in
any profit-sharing agreement, collateral-trust certificate, preorganization
certificate or subscription, transferable share, investment contract,
voting-trust certificate, certificate of deposit for a security, fractional
undivided interest in oil, gas or other mineral rights, any put, call, straddle,
option or privilege on any security (including a certificate of deposit) or on
any group or index of securities (including any interest therein or based on the
value thereof), or any put, call, straddle, option or privilege entered into on
a national securities exchange relating to foreign currency, or, in general, any
interest or instrument commonly known as a “security,” or any certificate of
interest or participation in, temporary or interim certificate for, receipt for,
guarantee of, or warrant or right to subscribe to or purchase, any of the
foregoing.
“Special Situation Investment Company” means a company which secures control of
other companies primarily for the purpose of making a profit in the sale of the
controlled company’s securities.
[Signature page follows]



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Opinion Support
Certificate this 3rd day of September, 2014.


__________________________________________
Name:    Amy L. Perry
Title:
Senior Vice President, General Counsel and Corporate Secretary









--------------------------------------------------------------------------------

[a090314letterofcredit_image2.jpg]

Amy L. Perry
Senior Vice President and Secretary


September 3, 2014


The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, as Issuing Bank and Administrative Agent
1251 Avenue of the Americas
New York NY 10020-1104


Ladies and Gentlemen:
I am the Senior Vice President, General Counsel and Corporate Secretary of
NuStar Logistics, L.P., a Delaware limited partnership (the “Borrower”), and
have acted as counsel to the Borrower and NuStar Energy L.P., a Delaware limited
partnership (the “MLP”), and NuStar Pipeline Operating Partnership, L.P., a
Delaware limited partnership (“NPOP”, and together with the Borrower and the
MLP, the “Loan Parties”), in connection with (i) the Letter of Credit Agreement,
dated as of September 3, 2014 (the “L/C Agreement”), among the Borrower, the
MLP, each of the lenders party thereto (each a “Lender” and collectively the
“Lenders”), and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
issuing bank (the “Issuing Bank”) and as administrative agent (the
“Administrative Agent”), and (ii) the other Loan Documents identified below.
This opinion is being furnished to you pursuant to Section 4.01(b) of the L/C
Agreement. Unless otherwise defined herein, terms defined in the L/C Agreement
and used herein shall have the meanings given to them in the L/C Agreement.
In connection with this opinion, I have (i) investigated such questions of law,
(ii) examined originals or certified, conformed or reproduction copies of such
agreements, instruments, documents and records of the Loan Parties, and such
other documents, and (iii) received such information from other officers and
representatives of the Loan Parties, and from others (including attorneys under
my supervision), as I have deemed necessary or appropriate. I have examined,
among other documents, executed copies of the L/C Agreement and the Subsidiary
Guaranty Agreement, dated as of September 3, 2014, made by NPOP in favor of the
Administrative Agent (such Subsidiary Guaranty Agreement together with the L/C
Agreement, the “Loan Documents”).
In rendering the opinions below expressed, I have assumed the legal capacity of
all natural persons executing documents, the genuineness of all signatures, the
authenticity of all documents submitted to me as originals and the conformity to
authentic original documents of all documents submitted to me as certified,
conformed or reproduction copies. As to various questions of fact relevant to
such opinions, I have relied upon, and assume the accuracy and completeness of,
factual representations and warranties contained in the Loan Documents and
certificates and written statements of or from representatives of the Loan
Parties and from others (including certain governmental officials), and assume
compliance on the part of all parties to the Loan Documents with their covenants
and

9003 IH-10 West•San Antonio, Texas 78257•Telephone (210) 918-2000



--------------------------------------------------------------------------------




agreements contained therein and all statements of governmental officials in
certificates relied upon are true, accurate and complete. I express no opinion
as to whether the Loan Documents constitute a valid and binding obligation of
any party thereto.
Based upon and subject to the foregoing and subject also to the following
qualifications, exceptions and limitations, and having due regard for legal
considerations I deem relevant, I am of the opinion that:
1.Each Loan Party (a) is a limited partnership duly formed and validly existing
under the laws of the State of Delaware and (b) has the limited partnership
power and authority to (i) own property and conduct the business in which it is
currently engaged and in which it proposes, as of the date hereof, to be engaged
after the date hereof, (ii) execute, deliver and perform the Loan Documents to
which it is a party in accordance with the terms and provisions thereof and
(iii) in the case of the Borrower, request the issuance of each Letter of Credit
under (and as defined in) the L/C Agreement.
2.The execution, delivery and performance of the Loan Documents by the Loan
Parties party thereto, and the issuance of each Letter of Credit for the account
of the Borrower under the L/C Agreement, have been duly authorized by all
necessary actions on behalf of the Loan Parties and each other Person whose
authorization is relevant to, or constitutes, authorization on behalf of the
Loan Parties.
3.The Loan Documents have been duly executed and delivered on behalf of the Loan
Parties party thereto.
4.No approvals or consents of any governmental authority of the State of Texas
or the United States of America or other consents or approvals by any other
Person which have not been obtained on or prior to the date hereof are required
(a) in connection with the participation by the Loan Parties in connection with
the transactions under the Loan Documents or the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are parties,
or (b) for the validity and enforceability of the Loan Documents and the
exercise by the Administrative Agent, the Issuing Bank and the Lenders of their
rights and remedies thereunder.
5.The execution, delivery and performance by the Loan Parties of the Loan
Documents will not (a) violate any provision of the organizational documents of
the Loan Parties, (b) result in the breach of, or constitute a default under,
any indenture or loan or credit agreement or any other material agreement, lease
or instrument, known to me after due inquiry, to which any Loan Party is a party
or by which their properties may be bound, (c) result in, or require, the
creation or imposition of any Lien on any of their properties or revenues
pursuant to any requirement of law, rule, regulation or order of any
governmental authority of the State of Texas or the United States of America or
material contractual obligation binding upon the Loan Parties, or (d) result in
any violation by any Loan Party of any applicable law of the State of Texas or
the United States of America.

9003 IH-10 West•San Antonio, Texas 78257•Telephone (210) 918-2000



--------------------------------------------------------------------------------




6.The Borrower is not subject to regulation under any statute or regulation of
the State of Texas or the United States of America that limits its ability to
incur indebtedness.
7.To my knowledge (having made due inquiry with respect thereto), except as
disclosed in the L/C Agreement or in the Borrower's annual report on Form 10-K
for the fiscal year ending December 31, 2013 and subsequent filings with the
United States Securities and Exchange Commission, no litigation, investigation
or proceeding of or before any arbitrator or governmental authority is pending
or threatened by or against the Loan Parties or against any of the properties or
revenues of the Loan Parties (a) with respect to the Loan Documents or any of
the transactions contemplated thereby or (b) which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.
The opinions set forth above are subject to the following qualifications,
exceptions and limitations:
A.The opinions herein expressed are limited to the matters expressly set forth
in this opinion letter, and no opinion is implied or may be inferred beyond the
matters expressly so stated.
B.The opinions herein expressed are limited exclusively to applicable laws (of
the jurisdictions more particularly specified below) which, in my experience,
are normally applicable to transactions of the character contemplated by the
Loan Documents and, without limiting the generality of the foregoing, are
limited to matters involving:
(i)as to Paragraphs 1, 2 and 3, the Revised Uniform Limited Partnership Act of
the State of Delaware (without regard to constitutional or decisional authority
thereunder); and
(ii)as to Paragraph 4, insofar as it pertains to laws, Paragraph 5(d) and
Paragraph 6, applicable laws of the United States of America and the State of
Texas.
    This opinion letter is provided to you by me as counsel to the Loan Parties
and may not be relied upon (i) by any Person other than you and each other
Person who shall become a Lender after such date, or (ii) by any Person for any
purpose other than in connection with the transactions contemplated by the L/C
Agreement without, in each instance, my prior written consent. This opinion
letter speaks as of its date and I undertake no, and hereby disclaim any, duty
to advise you or any other Person entitled to rely hereon as to changes of law
or fact coming to my attention after the delivery hereof on such date.
Very truly yours,
 




Amy L. Perry,
Senior Vice President, General Counsel and
Corporate Secretary

9003 IH-10 West•San Antonio, Texas 78257•Telephone (210) 918-2000



--------------------------------------------------------------------------------








    
EXHIBIT C-1
(See attached.)

9003 IH-10 West•San Antonio, Texas 78257•Telephone (210) 918-2000



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
New York Branch


1251 Avenue of the Americas, New York, N.Y. 10020


Irrevocable Transferable Letter of Credit


September 3, 2014
U.S. $50,657,535.00
No. S500198N


U.S. Bank National Association, as trustee (the “Trustee”) under the Indenture
of Trust dated as of October 1, 2010 (the “Indenture”), between Parish of St.
James, State of Louisiana (the “Issuer”), and the Trustee
1349 West Peachtree, NW
Two Midtown Plaza, Suite 1050
Atlanta, GA 30309
Attention: U.S. Bank Corporate Trust Services


Ladies and Gentlemen:


We hereby establish in your favor as Trustee for the benefit of the holders of
the Bonds (as hereinafter defined), our irrevocable transferable Letter of
Credit No. S500198N (this “Letter of Credit”) at the request and for the account
of NuStar Logistics, L.P., a Delaware limited partnership (the “Applicant”), in
the initial amount of Fifty Million Six Hundred Fifty-Seven Thousand Five
Hundred Thirty-Five and 00/100 U.S. Dollars (U.S. $50,657,535.00) (the “Original
Stated Amount”), whereby we hereby irrevocably authorize you to draw on us from
time to time, from and after the date hereof to and including the earliest to
occur of our close of business on:
(i)
September 2, 2015 (as extended from time to time, the “Stated Expiration Date”),

(ii)
the earlier of (A) the date which is fifteen (15) days following the date on
which the interest rate of any of the Bonds is converted pursuant to the
Indenture to a rate other than the Weekly Rate (as defined in the Indenture) or
the Daily Rate (as defined in the Indenture), as such date of conversion is
specified in a certificate in the form of Annex A hereto (the “Termination
Conversion Date”) or (B) the date on which the Bank honors a drawing under the
Letter of Credit on or after the Termination Conversion Date,

(iii)
the date which is fifteen (15) days following receipt from you of a certificate
in the form set forth as Annex B-1 hereto,


Page 1 of 6
58360999_5

--------------------------------------------------------------------------------




(iv)
the date on which an Acceleration Drawing (as hereinafter defined) is honored by
us,

(v)
the date which is fifteen (15) days following receipt by you of a written notice
from us specifying the occurrence of an Event of Default under the Reimbursement
Agreement (as hereinafter defined) and directing you to accelerate the Bonds,
and

(vi)
the date on which we honor drawings made for the payment of the Purchase Price
(as defined in the Indenture) of Bonds tendered for purchase on the Mandatory
Purchase Date (as defined in the Indenture) corresponding to the delivery of an
Approved Substitute Credit Facility (as hereinafter defined) (such earliest
date, the “Termination Date”),

to pay principal of and accrued interest on, or the Purchase Price of, the U.S.
$50,000,000 Parish of St. James, State of Louisiana Revenue Bonds (NuStar
Logistics, L.P. Project) Series 2010A issued by the Issuer (the “Bonds”), in
accordance with the terms hereof.
The U.S. $50,657,535.00 initial amount of this Letter of Credit is equal to U.S.
$50,000,000 (Fifty Million and 00/100 U.S. Dollars), the original principal
amount of the Bonds, plus U.S. $657,535.00 (Six Hundred Fifty-Seven Thousand
Five Hundred Thirty-Five and 00/100 U.S. Dollars), which is 40 days’ accrued
interest on said principal amount of the Bonds at the rate of twelve percent
(12%) per annum calculated on a 365 or 366 day basis (the “Cap Interest Rate”).
As used herein, the “Reimbursement Agreement” shall mean that certain Letter of
Credit Agreement dated as of September 3, 2014, between the Applicant, NuStar
Energy L.P., the lenders party thereto and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as Issuing Bank and as Administrative Agent, as amended, supplemented or
otherwise modified from time to time. With respect to the termination event
described in clause (vi) above, “Approved Substitute Credit Facility” means a
Substitute Credit Facility (as defined in the Indenture) effectuated and
delivered in accordance with the provisions of the Indenture and the Agreement
(as defined in the Indenture), accepted by the Trustee under the Indenture, and
with respect to which (A) the Applicant has given us notice in the form of Annex
B-2 hereto no later than twenty days prior to the Mandatory Purchase Date
referred to in clause (vi) above, and (B) upon delivery of the Substitute Credit
Facility to the Trustee prior to the Mandatory Repurchase Date, as provided in
the Indenture and the Agreement (as defined in the Indenture), the Trustee and
the Applicant have given notice to us in the form of Annex B-3 hereto. All
capitalized terms used herein but not defined herein shall have the respective
meanings assigned to such terms in the Indenture.
This credit is available to you against presentation of the following documents
(the “Payment Documents”) presented to The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(the “Bank”) as described below:
A certificate (with all blanks appropriately completed) —
(i)
in the form attached as Annex C hereto to pay accrued interest on the Bonds as
provided for under Section 6.12(a)(i) of the Indenture (an “Interest Drawing”),


Page 2 of 6



--------------------------------------------------------------------------------




(ii)
in the form attached as Annex D hereto to pay the principal amount of and
accrued interest on the Bonds in respect of any redemption of such Bonds as
provided for in Section 6.12(a)(i) of the Indenture with respect to Bonds being
redeemed pursuant to Section 3.01 or Section 3.02 of the Indenture (a
“Redemption Drawing”), provided that, in the event the date of redemption or
purchase coincides with an Interest Payment Date, the Redemption Drawing shall
not include any accrued interest on the Bonds (which interest is, in such case,
payable pursuant to an Interest Drawing),

(iii)
in the form attached as Annex E hereto, to allow the Trustee to pay, pursuant to
Section 4.03(b) of the Indenture, the Purchase Price of Bonds tendered for
purchase as provided for in Section 4.01 or 4.02 of the Indenture which have not
been successfully remarketed or for which the Purchase Price has not been
received by the Trustee by 12:00 Noon New York City time on the purchase date (a
“Liquidity Drawing”), provided that, in the event the purchase date coincides
with an Interest Payment Date, the Liquidity Drawing shall not include any
accrued interest on the Bonds (which interest with respect to Bonds tendered for
purchase under Section 4.02 of the Indenture is, in such case, payable pursuant
to an Interest Drawing),

(iv)
in the form attached as Annex F hereto, to pay the principal of and accrued
interest in respect of Bonds the payment of which has been accelerated pursuant
to Section 9.02 of the Indenture (an “Acceleration Drawing”), or

(v)
in the form attached as Annex G hereto to pay the principal amount of Bonds
maturing on October 1, 2040 (a “Stated Maturity Drawing”),

each certificate to state therein that it is given by your duly authorized
representative and dated the date such certificate is presented hereunder.
Notwithstanding anything to the contrary set forth herein, no drawings shall be
made under this Letter of Credit for the payment of the principal, interest or
Purchase Price of any Pledged Bonds (as defined in the Indenture).
All drawings shall be made by presentation of each Payment Document by facsimile
(at facsimile number 201-521-2336), Attention: Nina Bondi, Standby LC Section,
International Operations Department, without further need of documentation,
including the original of this Letter of Credit, it being understood that each
Payment Document so submitted is to be the sole operative instrument of drawing.
You shall use your best efforts to give telephonic notice of a drawing to the
Bank at its Standby LC Section (at: 201-413-8823) on the Business Day preceding
the day of such drawing (but such notice shall not be a condition to drawing
hereunder and you shall have no liability for not doing so).
We agree to honor and pay the amount of any Interest, Redemption, Liquidity,
Acceleration or Stated Maturity Drawing if presented in compliance with all of
the terms of this Letter of Credit.
If such drawing, other than a Liquidity Drawing, is presented prior to 3:00
P.M., New York City time, on a Business Day, payment shall be made to the
account number or address designated by you of the amount

Page 3 of 6



--------------------------------------------------------------------------------




specified, in immediately available funds, by 10:00 A.M., New York City time, on
the following Business Day. If any such drawing, other than a Liquidity Drawing,
is presented at or after 3:00 P.M., New York City time, on a Business Day,
payment shall be made to the account number or address designated by you of the
amount specified, in immediately available funds, by 1:30 P.M., New York City
time, on the following Business Day. If a Liquidity Drawing is presented prior
to 12:00 P.M. (noon), New York City time, on a Business Day, payment shall be
made to the account number or address designated by you of the amount specified,
in immediately available funds, by 2:30 P.M., New York City time, on the same
Business Day. If a Liquidity Drawing is presented at or after 12:00 P.M. (noon),
New York City time, payment shall be made to the account number and at such bank
designated by you of the amount specified, in immediately available funds, by
2:30 P.M., New York City time, on the following Business Day.
Payments made hereunder shall be made by wire transfer to you in accordance with
the instructions specified by the Trustee in the drawing certificate relating to
a particular drawing hereunder. “Business Day” means any day other than a day on
which banking institutions in the city in which the principal corporate trust
office of the Trustee or the principal office of the Remarketing Agent is
located, or the principal office of the Bank, are required or authorized by law
to remain closed, or other than a day on which the New York Stock Exchange is
closed.
The Available Amount (as hereinafter defined) will be reduced automatically by
the amount of each drawing hereunder; provided, however, that the amount of any
Interest Drawing hereunder shall be automatically reinstated immediately upon
payment by us of such drawing. After payment by us of a Liquidity Drawing, the
obligation of the Bank to honor drawings under this Letter of Credit will be
automatically reduced by an amount equal to the Original Purchase Price (as
hereinafter defined) of any Bonds (or portions thereof) purchased pursuant to
said drawing. In addition, prior to the Termination Conversion Date, in the
event of the remarketing of the Bonds (or portions thereof) previously purchased
with the proceeds of a Liquidity Drawing, our obligation to honor drawings
hereunder shall be automatically reinstated concurrently upon receipt by the
Bank of an amount equal to the Original Purchase Price of such Bonds (or portion
thereof) as specified in a certificate in the form of Annex L hereto; the amount
of such reinstatement shall be equal to the amount of the proceeds of such
remarketed Bonds delivered to the Bank.
“Original Purchase Price” shall mean the principal amount of any Bond purchased
with the proceeds of a Liquidity Drawing plus, with respect to any Bond
purchased pursuant to Section 4.02 of the Indenture, the amount of accrued
interest on such Bond paid with the proceeds of a Liquidity Drawing (and not
pursuant to an Interest Drawing) upon such purchase.
Upon receipt by us of a certificate of the Trustee in the form of Annex H
hereto, the amount available to be drawn under the Letter of Credit will
automatically and permanently reduce by the amount specified in such
certificate. Such reduction shall be effective as of the next Business Day
following the date of delivery of such certificate. If the Trustee or the Issuer
ever pays, redeems or defeases Bonds from funds other than the proceeds of
remarketing such Bonds and other than funds paid by the Bank in honoring a
drawing under this Letter of Credit, the Trustee shall deliver to the Bank a
certificate in the form of Annex H with respect to the amounts used to pay,
redeem or defease such Bonds.

Page 4 of 6



--------------------------------------------------------------------------------




Upon any permanent reduction of the Available Amount to be drawn under this
Letter of Credit, as provided herein, we will deliver to you a confirmation
substantially in the form of Annex I hereto to reflect any such reduction, or
may deliver to you, in our sole and absolute discretion, a substitute Letter of
Credit in exchange for this Letter of Credit. If we deliver to you such a
substitute Letter of Credit, you shall simultaneously surrender to us for
cancellation the Letter of Credit then in your possession.
The “Available Amount”, as of the time of determination, shall mean the Original
Stated Amount (i) less the amount of all prior reductions pursuant to Interest,
Redemption, Liquidity, Acceleration or Stated Maturity Drawings honored
hereunder, (ii) less the amount of any reduction thereof pursuant to a
certificate in the form of Annex H hereto, (iii) plus the amount of all
reinstatements as above provided.
As set forth in Section 5.12 of the Reimbursement Agreement, each Bond purchased
with moneys described in Section 4.03(b) of the Indenture shall constitute a
“Pledged Bond” (as defined in the Indenture) until such Pledged Bond is released
from the pledge thereof pursuant to Section 5.12 of the Reimbursement Agreement.
Prior to the Termination Date, we may extend the Stated Expiration Date, in our
sole and absolute discretion, from time to time at the request of the Applicant
by delivering to you an amendment to this Letter of Credit in the form of Annex
K hereto designating the date to which the Stated Expiration Date is being
extended. Each such extension of the Stated Expiration Date shall become
effective on the Business Day following delivery of such notice to you and
thereafter all references in this Letter of Credit to the Stated Expiration Date
shall be deemed to be references to the date designated as such in such notice.
Any date to which the Stated Expiration Date has been extended as herein
provided may be extended in a like manner.
Upon the Termination Date, this Letter of Credit shall automatically terminate
and be delivered to the Bank for cancellation. Failure to deliver said Letter of
Credit will have no effect on the Termination Date, and the Letter of Credit
will still be considered terminated.
This Letter of Credit is transferable to any transferee who has succeeded you as
Trustee under the Indenture, and may be successively transferred. Any transfer
request must be effected by presenting to us the attached form of Annex J signed
by the transferor and the transferee together with the original Letter of
Credit. This Letter of Credit may not be transferred to any person with which
U.S. persons are prohibited from doing business under U.S. foreign assets
control regulations or other applicable U.S. laws and regulations. Upon our
endorsement of such transfer, the transferee instead of the transferor shall,
without necessity of further action, be entitled to all the benefits of and
rights under this Letter of Credit in the transferor’s place; provided that, in
such case, any certificates of the Trustee to be provided hereunder shall be
signed by one who states therein that he is a duly authorized officer or agent
of the transferee.
Communications with respect to this Letter of Credit (other than drawings or a
Reinstatement Certificate in the form of Annex L, which shall be sent by
facsimile) shall be addressed to us at The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
1251 Avenue of the Americas, New York, New York 10020, Attn: Nina Bondi,
specifically referring to the number of this Letter of Credit. For telephone
assistance, please contact Nina Bondi at 201-413-8823, and have this Letter of
Credit number available.
This Letter of Credit is issued subject to the International Standby Practices,
ICC Publication No. 590 (“ISP98”) and to the extent not inconsistent with ISP98,
to Article V of the Uniform Commercial Code as

Page 5 of 6



--------------------------------------------------------------------------------




in effect in the State of New York (the “NY UCC”). As to matters not covered by
ISP98, and as to nonvariable provisions of Article V of the NY UCC, this Letter
of Credit shall be governed by and construed in accordance with the laws of the
State of New York, including without limitation Article V of the NY UCC.
All payments made by us hereunder shall be made from our funds and not with the
funds of any other Person.
This Letter of Credit sets forth in full the terms of our undertaking, and such
undertaking shall not in any way be modified or amended by reference to any
other document whatsoever.
Nothing contained herein shall be construed to limit the obligations or
liabilities of the Applicant under the Credit Agreement.


Very truly yours,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:                             
Name:    Colleen McGonagle
Title:    Director, International Operations









Page 6 of 6



--------------------------------------------------------------------------------




ANNEX A
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


NOTICE OF TERMINATION CONVERSION DATE
[Date]


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”), which has
been established by you for the account of NuStar Logistics, L.P., in favor of
U.S. Bank National Association, as trustee (the “Trustee”) under the Indenture
of Trust, dated as of October 1, 2010, between the Parish of St. James, State of
Louisiana and the Trustee.
The undersigned hereby certifies and confirms that the Termination Conversion
Date has occurred on [insert date], and, accordingly, said Letter of Credit
shall terminate 15 days after such Termination Conversion Date in accordance
with its terms.
All defined terms used herein which are not otherwise defined herein shall have
the same meaning as in the Letter of Credit.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]









Annex A



--------------------------------------------------------------------------------




ANNEX B-1
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


NOTICE OF TERMINATION
[Date]


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”), which has
been established by you for the account of NuStar Logistics, L.P., in favor of
U.S. Bank National Association, as trustee (the “Trustee”) under the Indenture
of Trust, dated as of October 1, 2010, between the Parish of St. James, State of
Louisiana and the Trustee (the “Indenture”).


The undersigned hereby certifies and confirms that [(i) no Bonds remain
Outstanding within the meaning of the Indenture, or (ii) all drawings required
to be made under the Indenture and available under the Letter of Credit have
been made and honored](4) and, accordingly, the Letter of Credit shall be
terminated in accordance with its terms.


All defined terms used herein which are not otherwise defined shall have the
same meaning as in the Letter of Credit.


U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]


__________________
4Insert appropriate subsection.





Annex B-1



--------------------------------------------------------------------------------




ANNEX B-2
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


APPLICANT NOTICE REGARDING
SUBSTITUTE CREDIT FACILITY
[Date]
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”), which has
been established by you for the account of NuStar Logistics, L.P. (the
“Applicant”), in favor of U.S. Bank National Association, as trustee (the
“Trustee”) under the Indenture of Trust, dated as of October 1, 2010, between
the Parish of St. James, State of Louisiana and the Trustee (the “Indenture”).


Each of the undersigned hereby certifies and confirms that:
1.    The undersigned is the Applicant.
2.    Pursuant to Section 4.04 of the Agreement (as defined in the Indenture)
the Applicant has provided notice to the Trustee notifying the Trustee that the
Applicant is exercising its option to provide for the delivery of a Substitute
Credit Facility (as defined in the Indenture) to the Trustee.
3.    The Mandatory Purchase Date (as defined in the Indenture) corresponding to
such Substitute Credit Facility, as set forth in the Applicant’s Notice referred
to in paragraph 1 above, is _______________________, ____, 20___.
All defined terms used herein which are not otherwise defined shall have the
same meaning as in the Letter of Credit.
NuStar Logistics, L.P.




By:                             
[Title of Authorized
Representative]

Annex B-2



--------------------------------------------------------------------------------




ANNEX B-3
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


NOTICE OF SUBSTITUTE CREDIT FACILITY
[Date]


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”), which has
been established by you for the account of NuStar Logistics, L.P. (the
“Applicant”), in favor of U.S. Bank National Association, as trustee (the
“Trustee”) under the Indenture of Trust, dated as of October 1, 2010, between
the Parish of St. James, State of Louisiana and the Trustee (the “Indenture”).


Each of the undersigned hereby certifies and confirms that:


1.    The undersigned is the Trustee under the Indenture.


2.    Pursuant to Section 4.04 of the Agreement (as defined in the Indenture)
and the provisions of the Indenture, the Applicant has provided to the Trustee a
Substitute Credit Facility (as defined in the Indenture).


3.    The conditions precedent to the acceptance of the Substitute Credit
Facility, as set forth in the Agreement and the Indenture, have been satisfied,
and the Trustee has accepted such Substitute Credit Facility. The effective date
of such Substitute Credit Facility is __________________, ____ 20____.


4.    The Mandatory Purchase Date (as defined in the Indenture) corresponding to
such Substitute Credit Facility is __________________, ____ 20____.
All defined terms used herein which are not otherwise defined shall have the
same meaning as in the Letter of Credit.


(Signature Page Follows)





Annex B-3

--------------------------------------------------------------------------------




ANNEX B-3
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N






U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]






NuStar Logistics, L.P.




By:                             
[Title of Authorized
Representative]





Annex B-3

--------------------------------------------------------------------------------

By Facsimile
ANNEX C
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N

INTEREST DRAWING CERTIFICATE


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee under the Indenture of Trust, dated as of
October 1, 2010, between the Parish of St. James, State of Louisiana and the
Trustee (the “Beneficiary”), hereby CERTIFIES on behalf of the Beneficiary as
follows with respect to (i) that certain Irrevocable Transferable Letter of
Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”), issued by
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the Beneficiary;
(ii) those certain Bonds (as defined in the Letter of Credit); and (iii) that
certain Indenture (as defined in the Letter of Credit):
1.    The Beneficiary is the Trustee (as defined in the Letter of Credit) under
the Indenture.
2.    The Beneficiary is entitled to make this drawing in the amount of U.S.
$_________ under the Letter of Credit with respect to the payment of interest
due on all Bonds outstanding on the Interest Payment Date (as defined in the
Indenture) occurring on [insert applicable date] other than Pledged Bonds (as
defined in the Indenture).
3.    The amount of the drawing is equal to the amount required to be drawn by
the Trustee pursuant to Section 6.12(a)(i) of the Indenture. If any Bonds are
being redeemed pursuant to Section 3.01 or Section 3.02 of the Indenture on the
Interest Payment Date referred to in paragraph 2 above, the amount of the
drawing shown in paragraph 2 includes accrued interest on the principal amount
of such Bonds to such Interest Payment Date. If the interest payment referred to
in paragraph 2 is the Tender Date (as defined in the Indenture) for any Bonds
for which a Liquidity Drawing is being requested, the amount of the drawing
shown in paragraph 2 includes the accrued interest portion of the Purchase Price
thereof.
4.    The amount demanded hereby does not include any amount in respect of the
interest on any Pledged Bonds.
5.    The amount of the drawing made by this Certificate was computed in
compliance with the terms and conditions of the Indenture and, when added to the
amount

Annex C

--------------------------------------------------------------------------------

By Facsimile
ANNEX C
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N

of any other drawing under the Letter of Credit made simultaneously herewith,
does not exceed the Available Amount (as defined in the Letter of Credit).
6.    Payment by the Bank pursuant to this drawing shall be made to
______________, ABA Number _______________, Account Number ______________,
Attention: ____________________________, Re: ___________________.


IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.




U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]













Annex C

--------------------------------------------------------------------------------




By Facsimile
ANNEX D
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N
REDEMPTION DRAWING AND REDUCTION CERTIFICATE


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee (the “Beneficiary”) under the Indenture of
Trust, dated as of October 1, 2010, between the Parish of St. James, State of
Louisiana (the “Issuer”) and the Trustee, hereby CERTIFIES on behalf of the
Beneficiary as follows with respect to (i) that certain Irrevocable Transferable
Letter of Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”),
issued by The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the
Beneficiary; (ii) those certain Bonds (as defined in the Letter of Credit); and
(iii) that certain Indenture (as defined in the Letter of Credit):
1.
The Beneficiary is the Trustee (as defined in the Letter of Credit) under the
Indenture.

2.
The Beneficiary is entitled to make this drawing in the amount of U.S.
$_____________ under the Letter of Credit pursuant to Section 6.12(a)(i) of the
Indenture.

3
(a)    The amount of this drawing is equal to (i) the principal amount of Bonds
(other than Pledged Bonds (as defined in the Indenture)) to be redeemed by the
Issuer pursuant to Section [3.01][3.02](5)of the Indenture on [insert applicable
date] (the “Redemption Date”), plus (ii) interest on such Bonds (other than
Pledged Bonds) accrued from the immediately preceding Interest Payment Date (as
defined in the Indenture) to the Redemption Date, provided that in the event the
Redemption Date coincides with an Interest Payment Date this drawing does not
include any accrued interest on such Bonds.

(b)
Of the amount stated in paragraph 2 above:

(i)
U.S. $______________________ is demanded in respect of the principal amount of
the Bonds referred to in subparagraph (a) above; and

(ii)
U.S. $__________________ is demanded in respect of accrued interest on such
Bonds.

__________________
5Insert a reference to either Section 3.01 or Section 3.02, as applicable.









Annex D

--------------------------------------------------------------------------------




By Facsimile
ANNEX D
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


4.
The amount demanded hereby does not include any amount in respect of the
principal of or interest on any Pledged Bonds.

5.
Payment by the Bank pursuant to this drawing shall be made to ______________,
ABA Number _______________, Account Number ______________, Attention:
____________________________, Re: ___________________.

6.
The amount of the drawing made by this Certificate was computed in compliance
with the terms and conditions of the Indenture and, when added to the amount of
any other drawing under the Letter of Credit made simultaneously herewith, does
not exceed the Available Amount (as defined in the Letter of Credit).

7.
Upon payment of the amount drawn hereunder, the Bank is hereby directed to
permanently reduce the Available Amount by U.S. $[insert amount of reduction]
and the Available Amount shall thereupon equal U.S. $[insert new Available
Amount]. The Available Amount has been reduced by an amount equal to the
principal of Bonds paid with this drawing and an amount equal to 40 days’
interest thereon at the Cap Interest Rate (as defined in the Letter of Credit).

8.
Of the amount of the reduction stated in paragraph 7 above:

(a)
U.S. $__________ is attributable to the principal amount of Bonds redeemed; and

(b)
U.S. $__________ is attributable to interest on such Bonds (i.e., 40 days’
interest thereon at the Cap Interest Rate).

9.
The amount of the reduction in the Available Amount described in paragraph 7
above has been computed in accordance with the provisions of the Letter of
Credit.

10.
Following the reduction, the Available Amount shall be at least equal to the
aggregate principal amount of the Bonds outstanding (to the extent such Bonds
are not Pledged Bonds) plus 40 days’ interest thereon at the Cap Interest Rate.

IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee


By:                             
[Title of Authorized
Representative]



Annex D

--------------------------------------------------------------------------------




By Facsimile
ANNEX E
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N
LIQUIDITY DRAWING CERTIFICATE
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee under the Indenture of Trust, dated as of
October 1, 2010, between the Parish of St. James, State of Louisiana and the
Trustee (the “Beneficiary”), hereby CERTIFIES as follows with respect to (1)
that certain Irrevocable Transferable Letter of Credit No. S500198N dated
September 3, 2014 (the “Letter of Credit”), issued by The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the Beneficiary; (ii) those
certain Bonds (as defined in the Letter of Credit); and (iii) that certain
Indenture (as defined in the Letter of Credit):
1.    The Beneficiary is the Trustee under the Indenture.
2.    The Beneficiary is entitled to make this drawing under the Letter of
Credit pursuant to Section 4.03(b) of the Indenture in the amount of U.S.
$_________ with respect to the payment of the Purchase Price (as defined in the
Indenture) of Bonds (other than Pledged Bonds (as defined in the Indenture))
tendered for purchase in accordance with Section [4.01] [4.02](6)of the
Indenture and to be purchased on [insert applicable date] (the “Purchase Date”)
and which Bonds have not been remarketed as provided in the Indenture or the
Purchase Price of which has not been deposited with the Trustee by 12:00 Noon
New York City time, on said Purchase Date.
3.    The amount of the drawing is equal to the principal amount of Bonds (other
than Pledged Bonds) to be purchased pursuant to the Indenture on the Purchase
Date[, plus interest on such Bonds to be purchased pursuant to Section 4.02 of
the Indenture accrued from the immediately preceding Interest Payment Date (as
defined in the Indenture) (or if none, the date of issuance of the Bonds) to the
Purchase Date, provided that in the event the Purchase Date coincides with an
Interest Payment Date this drawing does not include any accrued interest on such
Bonds].(7) 
[4.    Of the amount stated in paragraph (2) above:
(a)    U.S. $___________ is demanded in respect of the principal portion of the
Purchase Price of the Bonds referred to in paragraph (2) above; and
__________________
6Insert a reference to either Section 4.01 or Section 4.02, as applicable.
7 Insert bracketed language only if Section 4.02 is referenced in paragraph 2.

Annex E

--------------------------------------------------------------------------------






By Facsimile
ANNEX E
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


(b)    U.S. $___________ is demanded in respect of payment of the interest
portion of the Purchase Price of such Bonds.](8) 
[4][5].    The amount demanded hereby does not include any amount in respect of
the principal of or interest on any Pledged Bonds.
[5][6]    The amount of the drawing made by this Certificate was computed in
compliance with the terms and conditions of the Indenture and, when added to the
amount of any other drawing under the Letter of Credit made simultaneously
herewith, does not exceed the Available Amount (as defined in the Letter of
Credit).
[6][7].    The Beneficiary will register or cause to be registered in the name
of the Bank (or the Bank’s designee as requested in writing from the Bank), upon
payment of the amount drawn hereunder, Bonds in the principal amount of the
Bonds being purchased with the amounts drawn hereunder and will deliver such
Bonds to or upon the order of the Bank in accordance with Section 4.04(b) of the
Indenture.
[7][8].    Payment by the Bank pursuant to this drawing shall be made to
______________, ABA Number _______________, Account Number ______________,
Attention: ____________________________, Re: ___________________.
IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]




__________________
8Insert bracketed language only if Section 4.02 is referenced in paragraph 2



Annex E

--------------------------------------------------------------------------------




By Facsimile
ANNEX F
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N
ACCELERATION DRAWING CERTIFICATE
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee under the Indenture of Trust, dated as of
October 1, 2010, between the Parish of St. James, State of Louisiana and the
Trustee (the “Beneficiary”), hereby CERTIFIES on behalf of the Beneficiary as
follows with respect to (i) that certain Irrevocable Transferable Letter of
Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”), issued by
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the Beneficiary;
(ii) those certain Bonds (as defined in the Letter of Credit); and (iii) that
certain Indenture (as defined in the Letter of Credit):
1.    The Beneficiary is the Trustee under the Indenture.
2.    A Default has occurred under subsection [insert subsection] of Section
9.01 of the Indenture, and the Trustee has declared the principal of and accrued
interest on all Bonds then outstanding immediately due and payable. The
Beneficiary is entitled to make this drawing in the amount of U.S.
$______________ under the Letter of Credit pursuant to Section 9.02 of the
Indenture in order to pay the principal of and interest accrued on the Bonds
(other than Pledged Bonds (as defined in the Indenture)) due to an acceleration
thereof in accordance with Section 6.12(a) of the Indenture.
3.    (a)    The amount of this drawing is equal to (i) the principal amount of
Bonds (other than Pledged Bonds) outstanding on [insert date of acceleration]
(the “Acceleration Date”), plus (ii) interest on such Bonds accrued from the
immediately preceding Interest Payment Date (as defined in the Indenture) to the
Acceleration Date.
(b)    Of the amount stated in paragraph 2 above:
(i)    U.S. $_________ is demanded in respect of the principal portion of the
Bonds referred to in subparagraph (a) above; and
(ii)    U.S. $____________ is demanded in respect of accrued interest on such
Bonds.
4.    The amount demanded hereby does not include any amount in respect of the
principal of or interest on any Pledged Bonds.

Annex F

--------------------------------------------------------------------------------




By Facsimile
ANNEX F
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


5.    The amount of this drawing made by this Certificate was computed in
compliance with the terms and conditions of the Indenture and, when added to the
amount of any drawing under the Letter of Credit made simultaneously herewith,
does not exceed the Available Amount (as defined in the Letter of Credit).
6.    Payment by the Bank pursuant to this drawing shall be made to
______________, ABA Number _______________, Account Number ______________,
Attention: ____________________________, Re: ___________________.


IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]







Annex F

--------------------------------------------------------------------------------




ANNEX G
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


STATED MATURITY DRAWING CERTIFICATE
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee under the Indenture of Trust, dated as of
October 1, 2010, between the Parish of St. James, State of Louisiana and the
Trustee (the “Beneficiary”), hereby CERTIFIES on behalf of the Beneficiary as
follows with respect to (i) that certain Irrevocable Transferable Letter of
Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”), issued by
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the Beneficiary;
(ii) those certain Bonds (as defined in the Letter of Credit); and (iii) that
certain Indenture (as defined in the Letter of Credit):
1.    The Beneficiary is the Trustee under the Indenture.
2.    The Beneficiary is entitled to make this drawing in the amount of U.S.
$___________________ under the Letter of Credit pursuant to Section 6.12(a)(i)
of the Indenture.
3.    The amount of this drawing is equal to the principal amount of Bonds
(other than Pledged Bonds) outstanding on October 1, 2040, the maturity date
thereof as specified in the Bonds.
4.    The amount demanded hereby does not include any amount in respect of the
principal of or interest on any Pledged Bonds.
5.    The amount of this drawing made by this Certificate was computed in
compliance with the terms and conditions of the Indenture and, when added to the
amount of any other drawing under the Letter of Credit made simultaneously
herewith, does not exceed the Available Amount (as defined in the Letter of
Credit) .
6.    Payment by the Bank pursuant to this drawing shall be made to
______________, ABA Number _______________, Account Number ______________,
Attention: ____________________________, Re: ___________________.
(Signature Page Follows)



Annex G

--------------------------------------------------------------------------------




ANNEX G
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


(CONTINUED)








IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]





Annex G

--------------------------------------------------------------------------------




ANNEX H
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


REDUCTION CERTIFICATE
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


The undersigned hereby CERTIFIES with respect to (i) that certain Irrevocable
Transferable Letter of Credit No. S500198N dated September 3, 2014 (the “Letter
of Credit”), issued by The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in
favor of the Beneficiary; (ii) those certain Bonds (as defined in the Letter of
Credit); and (iii) that certain Indenture (as defined in the Letter of Credit):
1    The Beneficiary is the Trustee under the Indenture.
2.    Upon receipt by the Bank of this Certificate, the Available Amount (as
defined in the Letter of Credit) shall be reduced permanently by
U.S.$_____________ and the Available Amount shall thereupon equal U.S.
$__________. U.S. $____________ of the new Available Amount is attributable to
interest.
3.    The amount of the reduction in the Available Amount has been computed in
accordance with the provisions of the Letter of Credit.
4.    Following the reduction, the Available Amount shall be at least equal to
the aggregate principal amount of the Bonds outstanding (other than the Pledged
Bonds (as defined in the Indenture)) plus 40 days’ interest thereon at the Cap
Interest Rate (as defined in the Letter of Credit).
IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]





Annex H

--------------------------------------------------------------------------------




ANNEX I
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


NOTICE OF REDUCTION AMENDMENT
Date _______________


U.S. Bank National Association, as Trustee
1349 West Peachtree, NW
Two Midtown Plaza, Suite 1050
Atlanta, Georgia 30309
Facsimile No.: (404) 365-7946
Telephone No.: (404) 898-8828
Attention:    U.S. Bank Corporate Trust Services
Felicia H. Powell
Assistant Vice President


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”),
established by us in your favor as Beneficiary. We confirm to you that, in
accordance with the terms of the Letter of Credit and that certain Letter of
Credit Agreement dated as of September 3, 2014, between NuStar Logistics, L.P.
and us, the Available Amount (as defined in the Letter of Credit) has been
reduced to U.S. $_______________, of which U.S. $__________ is attributable to
principal and U.S. $___________________ is attributable to interest.
This letter shall be attached to the Letter of Credit and made a part thereof.


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.






By                             
Name:
Title:





Annex I

--------------------------------------------------------------------------------




ANNEX J
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


INSTRUCTIONS TO TRANSFER
Date ___________


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Re:    The Bank of Tokyo-Mitsubishi UFJ, Ltd. Irrevocable Standby Letter of
Credit No.
    S500198N dated September 3, 2014


Ladies and Gentlemen:


The undersigned individual, a duly authorized representative of U.S. Bank
National Association as trustee (the “Beneficiary”) under the Indenture of Trust
dated as of October 1, 2010, between the Parish of St James, State of Louisiana
(the “Issuer”) and the Trustee, is named as beneficiary in the Letter of Credit
referred to above (the “Letter of Credit”). The transferee named below has
succeeded the undersigned as Trustee under the Indenture.


                            
(Name of Transferee)


                            
(Address)


Therefore, for value received, the undersigned hereby irrevocably instructs you
to transfer to such transferee all rights of the undersigned to draw under the
Letter of Credit.


By this transfer, all rights of the undersigned in the Letter of Credit are
transferred to such transferee and such transferee shall hereafter have the sole
rights as beneficiary under the Letter of Credit; provided, however, that no
rights shall be deemed to have been transferred to such transferee until such
transfer complies with the requirements of the Letter of Credit pertaining to
transfers. The undersigned transferor confirms that the transferor no longer has
any rights under or interest in the Letter of Credit. All amendments are to be
advised directly to the transferee without the necessity of any consent of or
notice to the undersigned transferor.


The original of such letter of Credit and all amendments are being returned
herewith, and in accordance therewith we ask you to endorse the within transfer
on the reverse thereof and forward it directly to the transferee with your
customary notice of transfer.

Annex J

--------------------------------------------------------------------------------




ANNEX J
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


(CONTINUED)


Each of the transferor and the transferee represents and warrants to The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) that its execution, delivery, and
performance of this Instructions For Transfer (a) are within its powers, (b)
have been duly authorized, (c) constitute its legal, valid, binding and
enforceable obligation, (d) do not contravene any charter provision, by-law,
resolution, contract, or other undertaking binding on or affecting it or any of
its properties, and (e) do not require any notice, filing or other action to,
with, or by any governmental authority. The transferor represents and warrants
to the Bank that (i) the enclosed Letter of Credit is original and complete, and
(ii) there is no outstanding demand or request for payment or transfer under the
Letter of Credit affecting the rights to be transferred. The transferee
represents and warrants to the Bank that (a) the transferee’s name and address
set forth herein are correct and complete, and (b) the transferee’s use of the
Letter of Credit as transferred and the transactions underlying the Letter of
Credit and the requested Transfer do not violate any applicable United States or
other law, rule or regulation.


The Effective Date shall be the date hereafter on which the Bank effects the
requested transfer by acknowledging this request and giving notice thereof to
transferee and the transferee executes this Instructions to Transfer.
EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY THAT IT MAY HAVE IN ANY
ACTION OR PROCEEDING RELATING TO OR ARISING OUT OF THIS TRANSFER.
This Instructions to Transfer is made subject to ISP98 and is subject to and
shall be governed by the laws of the State of New York, without regard to
principles of conflict of laws.
(Signature Page Follows)







Annex J

--------------------------------------------------------------------------------




ANNEX J
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


(CONTINUED)


IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the ____ day of ________________, 20___.
U.S. Bank National Association, as transferor
By:                         
Its:                         




[NAME OF TRANSFEREE], as transferee
By:                         
Its:                         






Acknowledged as of ____________________, 20___.


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:                         
Name:                         
Title:                         







Annex J

--------------------------------------------------------------------------------




ANNEX K
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N


NOTICE OF EXTENSION AMENDMENT
___________________, _____
U.S. Bank National Association, as Trustee
1349 West Peachtree, NW
Two Midtown Plaza, Suite 1050
Atlanta, Georgia 30309
Facsimile No.: (404) 365-7946
Telephone No.: (404) 898-8828
Attention:    U.S. Bank Corporate Trust Services
Felicia H. Powell
Assistant Vice President


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500198N dated September 3, 2014 (the “Letter of Credit”),
established by us in your favor as Beneficiary. We hereby notify you that, in
accordance with the terms of the Letter of Credit and that certain Letter of
Credit Agreement dated as of September 3, 2014, between NuStar Logistics, L.P.
and us, the Stated Expiration Date (as defined in the Letter of Credit) has been
extended to _______________, 20___.
This letter shall be attached to the Letter of Credit and made a part thereof.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:                             
Name:
Title:





Annex K

--------------------------------------------------------------------------------




By Facsimile
ANNEX L
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500198N
REINSTATEMENT CERTIFICATE
[Date]
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned hereby certifies to The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the
“Bank”), with reference to Irrevocable Letter of Credit No. S500198N dated
September 3, 2014 (the “Letter of Credit”) issued by the Bank in favor of the
Trustee, that:
1.    The undersigned is the Trustee under the Indenture.
2.    The Trustee has previously made a Liquidity Drawing under the Letter of
Credit on _________________ in the amount of U.S. $_______________ (the
“Original Purchase Price”, which represents U.S. $____________ of principal and
U.S. $___________ of interest) with respect to the Purchase Price of Bonds which
are now held as Pledged Bonds under the Indenture.
3.    The Trustee has received proceeds from the sale of remarketed Pledged
Bonds originally purchased with the proceeds of the above described Liquidity
Drawing and has delivered to the Bank the proceeds from the sale of such Pledged
Bonds in the amount of U.S. __________________ (representing U.S. $___________
of principal and U.S. $________ of interest) with respect to the sale of such
Pledged Bonds.
4.    In accordance with the terms of the Letter of Credit, the Trustee deems
that the amount available under the Letter of Credit has been automatically
reinstated to the extent of the proceeds of remarketed Pledged Bonds delivered
to the Bank in the amount set forth above.
IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
this _____ day of ________________
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]





Annex L

--------------------------------------------------------------------------------






EXHIBIT C-2
(See attached.)




--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
New York Branch


1251 Avenue of the Americas, New York, N.Y. 10020


Irrevocable Transferable Letter of Credit


September 3, 2014
U.S. $86,117,809.00
No. S500199N


U.S. Bank National Association, as trustee (the “Trustee”) under the Indenture
of Trust dated as of December 1, 2010 (the “Indenture”), between Parish of St.
James, State of Louisiana (the “Issuer”), and the Trustee
1349 West Peachtree, NW
Two Midtown Plaza, Suite 1050
Atlanta, GA 30309
Attention: U.S. Bank Corporate Trust Services


Ladies and Gentlemen:


We hereby establish in your favor as Trustee for the benefit of the holders of
the Bonds (as hereinafter defined), our irrevocable transferable Letter of
Credit No. S500199N (this “Letter of Credit”) at the request and for the account
of NuStar Logistics, L.P., a Delaware limited partnership (the “Applicant”), in
the initial amount of Eighty-Six Million One Hundred Seventeen Thousand Eight
Hundred Nine and 00/100 U.S. Dollars (U.S. $86,117,809.00) (the “Original Stated
Amount”), whereby we hereby irrevocably authorize you to draw on us from time to
time, from and after the date hereof to and including the earliest to occur of
our close of business on:
(i)
September 2, 2015 (as extended from time to time, the “Stated Expiration Date”),

(ii)
the earlier of (A) the date which is fifteen (15) days following the date on
which the interest rate of any of the Bonds is converted pursuant to the
Indenture to a rate other than the Weekly Rate (as defined in the Indenture) or
the Daily Rate (as defined in the Indenture), as such date of conversion is
specified in a certificate in the form of Annex A hereto (the “Termination
Conversion Date”) or (B) the date on which the Bank honors a drawing under the
Letter of Credit on or after the Termination Conversion Date,

(iii)
the date which is fifteen (15) days following receipt from you of a certificate
in the form set forth as Annex B-1 hereto,




58650264_4    Page 1 of 6

--------------------------------------------------------------------------------




(iv)
the date on which an Acceleration Drawing (as hereinafter defined) is honored by
us,

(v)
the date which is fifteen (15) days following receipt by you of a written notice
from us specifying the occurrence of an Event of Default under the Reimbursement
Agreement (as hereinafter defined) and directing you to accelerate the Bonds,
and

(vi)
the date on which we honor drawings made for the payment of the Purchase Price
(as defined in the Indenture) of Bonds tendered for purchase on the Mandatory
Purchase Date (as defined in the Indenture) corresponding to the delivery of an
Approved Substitute Credit Facility (as hereinafter defined) (such earliest
date, the “Termination Date”),

to pay principal of and accrued interest on, or the Purchase Price of, the U.S.
$85,000,000 Parish of St. James, State of Louisiana Revenue Bonds (NuStar
Logistics, L.P. Project) Series 2010B issued by the Issuer (the “Bonds”), in
accordance with the terms hereof.
The U.S. $86,117,809.00 initial amount of this Letter of Credit is equal to U.S.
$85,000,000 (Eighty-Five Million and 00/100 U.S. Dollars), the original
principal amount of the Bonds, plus U.S. $1,117,809.00 (One Million One Hundred
Seventeen Thousand Eight Hundred Nine and 00/100 U.S. Dollars), which is 40
days’ accrued interest on said principal amount of the Bonds at the rate of
twelve percent (12%) per annum calculated on a 365 or 366 day basis (the “Cap
Interest Rate”).
As used herein, the “Reimbursement Agreement” shall mean that certain Letter of
Credit Agreement dated as of September 3, 2014, between the Applicant, NuStar
Energy L.P., the lenders party thereto and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as Issuing Bank and as Administrative Agent, as amended, supplemented or
otherwise modified from time to time. With respect to the termination event
described in clause (vi) above, “Approved Substitute Credit Facility” means a
Substitute Credit Facility (as defined in the Indenture) effectuated and
delivered in accordance with the provisions of the Indenture and the Agreement
(as defined in the Indenture), accepted by the Trustee under the Indenture, and
with respect to which (A) the Applicant has given us notice in the form of Annex
B-2 hereto no later than twenty days prior to the Mandatory Purchase Date
referred to in clause (vi) above, and (B) upon delivery of the Substitute Credit
Facility to the Trustee prior to the Mandatory Repurchase Date, as provided in
the Indenture and the Agreement (as defined in the Indenture), the Trustee and
the Applicant have given notice to us in the form of Annex B-3 hereto. All
capitalized terms used herein but not defined herein shall have the respective
meanings assigned to such terms in the Indenture.
This credit is available to you against presentation of the following documents
(the “Payment Documents”) presented to The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(the “Bank”) as described below:
A certificate (with all blanks appropriately completed) —
(i)
in the form attached as Annex C hereto to pay accrued interest on the Bonds as
provided for under Section 6.12(a)(i) of the Indenture (an “Interest Drawing”),


58650264_4    Page 2 of 6

--------------------------------------------------------------------------------




(ii)
in the form attached as Annex D hereto to pay the principal amount of and
accrued interest on the Bonds in respect of any redemption of such Bonds as
provided for in Section 6.12(a)(i) of the Indenture with respect to Bonds being
redeemed pursuant to Section 3.01 or Section 3.02 of the Indenture (a
“Redemption Drawing”), provided that, in the event the date of redemption or
purchase coincides with an Interest Payment Date, the Redemption Drawing shall
not include any accrued interest on the Bonds (which interest is, in such case,
payable pursuant to an Interest Drawing),

(iii)
in the form attached as Annex E hereto, to allow the Trustee to pay, pursuant to
Section 4.03(b) of the Indenture, the Purchase Price of Bonds tendered for
purchase as provided for in Section 4.01 or 4.02 of the Indenture which have not
been successfully remarketed or for which the Purchase Price has not been
received by the Trustee by 12:00 Noon New York City time on the purchase date (a
“Liquidity Drawing”), provided that, in the event the purchase date coincides
with an Interest Payment Date, the Liquidity Drawing shall not include any
accrued interest on the Bonds (which interest with respect to Bonds tendered for
purchase under Section 4.02 of the Indenture is, in such case, payable pursuant
to an Interest Drawing),

(iv)
in the form attached as Annex F hereto, to pay the principal of and accrued
interest in respect of Bonds the payment of which has been accelerated pursuant
to Section 9.02 of the Indenture (an “Acceleration Drawing”), or

(v)
in the form attached as Annex G hereto to pay the principal amount of Bonds
maturing on December 1, 2040 (a “Stated Maturity Drawing”),

each certificate to state therein that it is given by your duly authorized
representative and dated the date such certificate is presented hereunder.
Notwithstanding anything to the contrary set forth herein, no drawings shall be
made under this Letter of Credit for the payment of the principal, interest or
Purchase Price of any Pledged Bonds (as defined in the Indenture).
All drawings shall be made by presentation of each Payment Document by facsimile
(at facsimile number 201-521-2336), Attention: Nina Bondi, Standby LC Section,
International Operations Department, without further need of documentation,
including the original of this Letter of Credit, it being understood that each
Payment Document so submitted is to be the sole operative instrument of drawing.
You shall use your best efforts to give telephonic notice of a drawing to the
Bank at its Standby LC Section (at: 201-413-8823) on the Business Day preceding
the day of such drawing (but such notice shall not be a condition to drawing
hereunder and you shall have no liability for not doing so).
We agree to honor and pay the amount of any Interest, Redemption, Liquidity,
Acceleration or Stated Maturity Drawing if presented in compliance with all of
the terms of this Letter of Credit.
If such drawing, other than a Liquidity Drawing, is presented prior to 3:00
P.M., New York City time, on a Business Day, payment shall be made to the
account number or address designated by you of the amount

58650264_4    Page 3 of 6

--------------------------------------------------------------------------------




specified, in immediately available funds, by 10:00 A.M., New York City time, on
the following Business Day. If any such drawing, other than a Liquidity Drawing,
is presented at or after 3:00 P.M., New York City time, on a Business Day,
payment shall be made to the account number or address designated by you of the
amount specified, in immediately available funds, by 1:30 P.M., New York City
time, on the following Business Day. If a Liquidity Drawing is presented prior
to 12:00 P.M. (noon), New York City time, on a Business Day, payment shall be
made to the account number or address designated by you of the amount specified,
in immediately available funds, by 2:30 P.M., New York City time, on the same
Business Day. If a Liquidity Drawing is presented at or after 12:00 P.M. (noon),
New York City time, payment shall be made to the account number and at such bank
designated by you of the amount specified, in immediately available funds, by
2:30 P.M., New York City time, on the following Business Day.
Payments made hereunder shall be made by wire transfer to you in accordance with
the instructions specified by the Trustee in the drawing certificate relating to
a particular drawing hereunder. “Business Day” means any day other than a day on
which banking institutions in the city in which the principal corporate trust
office of the Trustee or the principal office of the Remarketing Agent is
located, or the principal office of the Bank, are required or authorized by law
to remain closed, or other than a day on which the New York Stock Exchange is
closed.
The Available Amount (as hereinafter defined) will be reduced automatically by
the amount of each drawing hereunder; provided, however, that the amount of any
Interest Drawing hereunder shall be automatically reinstated immediately upon
payment by us of such drawing. After payment by us of a Liquidity Drawing, the
obligation of the Bank to honor drawings under this Letter of Credit will be
automatically reduced by an amount equal to the Original Purchase Price (as
hereinafter defined) of any Bonds (or portions thereof) purchased pursuant to
said drawing. In addition, prior to the Termination Conversion Date, in the
event of the remarketing of the Bonds (or portions thereof) previously purchased
with the proceeds of a Liquidity Drawing, our obligation to honor drawings
hereunder shall be automatically reinstated concurrently upon receipt by the
Bank of an amount equal to the Original Purchase Price of such Bonds (or portion
thereof) as specified in a certificate in the form of Annex L hereto; the amount
of such reinstatement shall be equal to the amount of the proceeds of such
remarketed Bonds delivered to the Bank.
“Original Purchase Price” shall mean the principal amount of any Bond purchased
with the proceeds of a Liquidity Drawing plus, with respect to any Bond
purchased pursuant to Section 4.02 of the Indenture, the amount of accrued
interest on such Bond paid with the proceeds of a Liquidity Drawing (and not
pursuant to an Interest Drawing) upon such purchase.
Upon receipt by us of a certificate of the Trustee in the form of Annex H
hereto, the amount available to be drawn under the Letter of Credit will
automatically and permanently reduce by the amount specified in such
certificate. Such reduction shall be effective as of the next Business Day
following the date of delivery of such certificate. If the Trustee or the Issuer
ever pays, redeems or defeases Bonds from funds other than the proceeds of
remarketing such Bonds and other than funds paid by the Bank in honoring a
drawing under this Letter of Credit, the Trustee shall deliver to the Bank a
certificate in the form of Annex H with respect to the amounts used to pay,
redeem or defease such Bonds.

58650264_4    Page 4 of 6

--------------------------------------------------------------------------------




Upon any permanent reduction of the Available Amount to be drawn under this
Letter of Credit, as provided herein, we will deliver to you a confirmation
substantially in the form of Annex I hereto to reflect any such reduction, or
may deliver to you, in our sole and absolute discretion, a substitute Letter of
Credit in exchange for this Letter of Credit. If we deliver to you such a
substitute Letter of Credit, you shall simultaneously surrender to us for
cancellation the Letter of Credit then in your possession.
The “Available Amount”, as of the time of determination, shall mean the Original
Stated Amount (i) less the amount of all prior reductions pursuant to Interest,
Redemption, Liquidity, Acceleration or Stated Maturity Drawings honored
hereunder, (ii) less the amount of any reduction thereof pursuant to a
certificate in the form of Annex H hereto, (iii) plus the amount of all
reinstatements as above provided.
As set forth in Section 5.12 of the Reimbursement Agreement, each Bond purchased
with moneys described in Section 4.03(b) of the Indenture shall constitute a
“Pledged Bond” (as defined in the Indenture) until such Pledged Bond is released
from the pledge thereof pursuant to Section 5.12 of the Reimbursement Agreement.
Prior to the Termination Date, we may extend the Stated Expiration Date, in our
sole and absolute discretion, from time to time at the request of the Applicant
by delivering to you an amendment to this Letter of Credit in the form of Annex
K hereto designating the date to which the Stated Expiration Date is being
extended. Each such extension of the Stated Expiration Date shall become
effective on the Business Day following delivery of such notice to you and
thereafter all references in this Letter of Credit to the Stated Expiration Date
shall be deemed to be references to the date designated as such in such notice.
Any date to which the Stated Expiration Date has been extended as herein
provided may be extended in a like manner.
Upon the Termination Date, this Letter of Credit shall automatically terminate
and be delivered to the Bank for cancellation. Failure to deliver said Letter of
Credit will have no effect on the Termination Date, and the Letter of Credit
will still be considered terminated.
This Letter of Credit is transferable to any transferee who has succeeded you as
Trustee under the Indenture, and may be successively transferred. Any transfer
request must be effected by presenting to us the attached form of Annex J signed
by the transferor and the transferee together with the original Letter of
Credit. This Letter of Credit may not be transferred to any person with which
U.S. persons are prohibited from doing business under U.S. foreign assets
control regulations or other applicable U.S. laws and regulations. Upon our
endorsement of such transfer, the transferee instead of the transferor shall,
without necessity of further action, be entitled to all the benefits of and
rights under this Letter of Credit in the transferor’s place; provided that, in
such case, any certificates of the Trustee to be provided hereunder shall be
signed by one who states therein that he is a duly authorized officer or agent
of the transferee.
Communications with respect to this Letter of Credit (other than drawings or a
Reinstatement Certificate in the form of Annex L, which shall be sent by
facsimile) shall be addressed to us at The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
1251 Avenue of the Americas, New York, New York 10020, Attn: Nina Bondi,
specifically referring to the number of this Letter of Credit. For telephone
assistance, please contact Nina Bondi at 201-413-8823, and have this Letter of
Credit number available.
This Letter of Credit is issued subject to the International Standby Practices,
ICC Publication No. 590 (“ISP98”) and to the extent not inconsistent with ISP98,
to Article V of the Uniform Commercial Code as

58650264_4    Page 5 of 6

--------------------------------------------------------------------------------




in effect in the State of New York (the “NY UCC”). As to matters not covered by
ISP98, and as to nonvariable provisions of Article V of the NY UCC, this Letter
of Credit shall be governed by and construed in accordance with the laws of the
State of New York, including without limitation Article V of the NY UCC.
All payments made by us hereunder shall be made from our funds and not with the
funds of any other Person.
This Letter of Credit sets forth in full the terms of our undertaking, and such
undertaking shall not in any way be modified or amended by reference to any
other document whatsoever.
Nothing contained herein shall be construed to limit the obligations or
liabilities of the Applicant under the Credit Agreement.


Very truly yours,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:                             
Name:    Colleen McGonagle
Title:    Director, International Operations









58650264_4    Page 6 of 6

--------------------------------------------------------------------------------




ANNEX A
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


NOTICE OF TERMINATION CONVERSION DATE
[Date]


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500199N dated September 3, 2014 (the “Letter of Credit”), which has
been established by you for the account of NuStar Logistics, L.P., in favor of
U.S. Bank National Association, as trustee (the “Trustee”) under the Indenture
of Trust, dated as of December 1, 2010, between the Parish of St. James, State
of Louisiana and the Trustee.
The undersigned hereby certifies and confirms that the Termination Conversion
Date has occurred on [insert date], and, accordingly, said Letter of Credit
shall terminate 15 days after such Termination Conversion Date in accordance
with its terms.
All defined terms used herein which are not otherwise defined herein shall have
the same meaning as in the Letter of Credit.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]









Annex A

--------------------------------------------------------------------------------




ANNEX B-1
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


NOTICE OF TERMINATION
[Date]


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500199N dated September 3, 2014 (the “Letter of Credit”), which has
been established by you for the account of NuStar Logistics, L.P., in favor of
U.S. Bank National Association, as trustee (the “Trustee”) under the Indenture
of Trust, dated as of December 1, 2010, between the Parish of St. James, State
of Louisiana and the Trustee (the “Indenture”).
The undersigned hereby certifies and confirms that [(i) no Bonds remain
Outstanding within the meaning of the Indenture, or (ii) all drawings required
to be made under the Indenture and available under the Letter of Credit have
been made and honored](9) and, accordingly, the Letter of Credit shall be
terminated in accordance with its terms.
All defined terms used herein which are not otherwise defined shall have the
same meaning as in the Letter of Credit.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]


__________________
9Insert appropriate subsection.

Annex B-1

--------------------------------------------------------------------------------




ANNEX B-2
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


APPLICANT NOTICE REGARDING
SUBSTITUTE CREDIT FACILITY
[Date]
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500199N dated September 3, 2014 (the “Letter of Credit”), which has
been established by you for the account of NuStar Logistics, L.P. (the
“Applicant”), in favor of U.S. Bank National Association, as trustee (the
“Trustee”) under the Indenture of Trust, dated as of December 1, 2010, between
the Parish of St. James, State of Louisiana and the Trustee (the “Indenture”).
Each of the undersigned hereby certifies and confirms that:
1.    The undersigned is the Applicant.
2.    Pursuant to Section 4.04 of the Agreement (as defined in the Indenture)
the Applicant has provided notice to the Trustee notifying the Trustee that the
Applicant is exercising its option to provide for the delivery of a Substitute
Credit Facility (as defined in the Indenture) to the Trustee.
3.    The Mandatory Purchase Date (as defined in the Indenture) corresponding to
such Substitute Credit Facility, as set forth in the Applicant’s Notice referred
to in paragraph 1 above, is _______________________, ____, 20___.
All defined terms used herein which are not otherwise defined shall have the
same meaning as in the Letter of Credit.
NuStar Logistics, L.P.




By:                             
[Title of Authorized
Representative]

Annex B-2

--------------------------------------------------------------------------------




ANNEX B-3
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


NOTICE OF SUBSTITUTE CREDIT FACILITY
[Date]


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500199N dated September 3, 2014 (the “Letter of Credit”), which has
been established by you for the account of NuStar Logistics, L.P. (the
“Applicant”), in favor of U.S. Bank National Association, as trustee (the
“Trustee”) under the Indenture of Trust, dated as of December 1, 2010, between
the Parish of St. James, State of Louisiana and the Trustee (the “Indenture”).
Each of the undersigned hereby certifies and confirms that:
1.    The undersigned is the Trustee under the Indenture.
2.    Pursuant to Section 4.04 of the Agreement (as defined in the Indenture)
and the provisions of the Indenture, the Applicant has provided to the Trustee a
Substitute Credit Facility (as defined in the Indenture).
3.    The conditions precedent to the acceptance of the Substitute Credit
Facility, as set forth in the Agreement and the Indenture, have been satisfied,
and the Trustee has accepted such Substitute Credit Facility. The effective date
of such Substitute Credit Facility is __________________, ____ 20____.
4.    The Mandatory Purchase Date (as defined in the Indenture) corresponding to
such Substitute Credit Facility is __________________, ____ 20____.
All defined terms used herein which are not otherwise defined shall have the
same meaning as in the Letter of Credit.
(Signature Page Follows)

Annex B-3

--------------------------------------------------------------------------------




ANNEX B-3
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N






U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]






NuStar Logistics, L.P.




By:                             
[Title of Authorized
Representative]





Annex B-3

--------------------------------------------------------------------------------

By Facsimile
ANNEX C
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N

INTEREST DRAWING CERTIFICATE


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee under the Indenture of Trust, dated as of
December 1, 2010, between the Parish of St. James, State of Louisiana and the
Trustee (the “Beneficiary”), hereby CERTIFIES on behalf of the Beneficiary as
follows with respect to (i) that certain Irrevocable Transferable Letter of
Credit No. S500199N dated September 3, 2014 (the “Letter of Credit”), issued by
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the Beneficiary;
(ii) those certain Bonds (as defined in the Letter of Credit); and (iii) that
certain Indenture (as defined in the Letter of Credit):
1.    The Beneficiary is the Trustee (as defined in the Letter of Credit) under
the Indenture.
2.    The Beneficiary is entitled to make this drawing in the amount of U.S.
$___________ under the Letter of Credit with respect to the payment of interest
due on all Bonds outstanding on the Interest Payment Date (as defined in the
Indenture) occurring on [insert applicable date] other than Pledged Bonds (as
defined in the Indenture).
3.    The amount of the drawing is equal to the amount required to be drawn by
the Trustee pursuant to Section 6.12(a)(i) of the Indenture. If any Bonds are
being redeemed pursuant to Section 3.01 or Section 3.02 of the Indenture on the
Interest Payment Date referred to in paragraph 2 above, the amount of the
drawing shown in paragraph 2 includes accrued interest on the principal amount
of such Bonds to such Interest Payment Date. If the interest payment referred to
in paragraph 2 is the Tender Date (as defined in the Indenture) for any Bonds
for which a Liquidity Drawing is being requested, the amount of the drawing
shown in paragraph 2 includes the accrued interest portion of the Purchase Price
thereof.
4.    The amount demanded hereby does not include any amount in respect of the
interest on any Pledged Bonds.
5.    The amount of the drawing made by this Certificate was computed in
compliance with the terms and conditions of the Indenture and, when added to the
amount of any other drawing under the Letter of Credit made simultaneously
herewith, does not exceed the Available Amount (as defined in the Letter of
Credit).

Annex C

--------------------------------------------------------------------------------

By Facsimile
ANNEX C
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N

6.    Payment by the Bank pursuant to this drawing shall be made to
______________, ABA Number _______________, Account Number ______________,
Attention: ____________________________, Re: ___________________.


IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.




U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]













Annex C

--------------------------------------------------------------------------------




By Facsimile
ANNEX D
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N
REDEMPTION DRAWING AND REDUCTION CERTIFICATE


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee (the “Beneficiary”) under the Indenture of
Trust, dated as of December 1, 2010, between the Parish of St. James, State of
Louisiana (the “Issuer”) and the Trustee, hereby CERTIFIES on behalf of the
Beneficiary as follows with respect to (i) that certain Irrevocable Transferable
Letter of Credit No. S500199N dated September 3, 2014 (the “Letter of Credit”),
issued by The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the
Beneficiary; (ii) those certain Bonds (as defined in the Letter of Credit); and
(iii) that certain Indenture (as defined in the Letter of Credit):
1.
The Beneficiary is the Trustee (as defined in the Letter of Credit) under the
Indenture.

2.
The Beneficiary is entitled to make this drawing in the amount of U.S.
$_____________ under the Letter of Credit pursuant to Section 6.12(a)(i) of the
Indenture.

3
(a)    The amount of this drawing is equal to (i) the principal amount of Bonds
(other than Pledged Bonds (as defined in the Indenture)) to be redeemed by the
Issuer pursuant to Section [3.01][3.02](10) of the Indenture on [insert
applicable date] (the “Redemption Date”), plus (ii) interest on such Bonds
(other than Pledged Bonds) accrued from the immediately preceding Interest
Payment Date (as defined in the Indenture) to the Redemption Date, provided that
in the event the Redemption Date coincides with an Interest Payment Date this
drawing does not include any accrued interest on such Bonds.

(b)
Of the amount stated in paragraph 2 above:

(i)
U.S. $______________________ is demanded in respect of the principal amount of
the Bonds referred to in subparagraph (a) above; and

(ii)
U.S. $__________________ is demanded in respect of accrued interest on such
Bonds.

__________________
10 Insert a reference to either Section 3.01 or Section 3.02, as applicable.




By Facsimile

Annex D

--------------------------------------------------------------------------------




ANNEX D
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


4.
The amount demanded hereby does not include any amount in respect of the
principal of or interest on any Pledged Bonds.

5.
Payment by the Bank pursuant to this drawing shall be made to ______________,
ABA Number _______________, Account Number ______________, Attention:
____________________________, Re: ___________________.

6.
The amount of the drawing made by this Certificate was computed in compliance
with the terms and conditions of the Indenture and, when added to the amount of
any other drawing under the Letter of Credit made simultaneously herewith, does
not exceed the Available Amount (as defined in the Letter of Credit).

7.
Upon payment of the amount drawn hereunder, the Bank is hereby directed to
permanently reduce the Available Amount by U.S. $[insert amount of reduction]
and the Available Amount shall thereupon equal U.S. $[insert new Available
Amount]. The Available Amount has been reduced by an amount equal to the
principal of Bonds paid with this drawing and an amount equal to 40 days’
interest thereon at the Cap Interest Rate (as defined in the Letter of Credit).

8.
Of the amount of the reduction stated in paragraph 7 above:

(a)
U.S. $__________ is attributable to the principal amount of Bonds redeemed; and

(b)
U.S. $__________ is attributable to interest on such Bonds (i.e., 40 days’
interest thereon at the Cap Interest Rate).

9.
The amount of the reduction in the Available Amount described in paragraph 7
above has been computed in accordance with the provisions of the Letter of
Credit.

10.
Following the reduction, the Available Amount shall be at least equal to the
aggregate principal amount of the Bonds outstanding (to the extent such Bonds
are not Pledged Bonds) plus 40 days’ interest thereon at the Cap Interest Rate.

IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee


By:                             
[Title of Authorized
Representative]

Annex D

--------------------------------------------------------------------------------




By Facsimile
ANNEX E
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N
LIQUIDITY DRAWING CERTIFICATE
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee under the Indenture of Trust, dated as of
December 1, 2010, between the Parish of St. James, State of Louisiana and the
Trustee (the “Beneficiary”), hereby CERTIFIES as follows with respect to (1)
that certain Irrevocable Transferable Letter of Credit No. S500199N dated
September 3, 2014 (the “Letter of Credit”), issued by The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the Beneficiary; (ii) those
certain Bonds (as defined in the Letter of Credit); and (iii) that certain
Indenture (as defined in the Letter of Credit):
1.    The Beneficiary is the Trustee under the Indenture.
2.    The Beneficiary is entitled to make this drawing under the Letter of
Credit pursuant to Section 4.03(b) of the Indenture in the amount of U.S.
$_________ with respect to the payment of the Purchase Price (as defined in the
Indenture) of Bonds (other than Pledged Bonds (as defined in the Indenture))
tendered for purchase in accordance with Section [4.01] [4.02](11)of the
Indenture and to be purchased on [insert applicable date] (the “Purchase Date”)
and which Bonds have not been remarketed as provided in the Indenture or the
Purchase Price of which has not been deposited with the Trustee by 12:00 Noon
New York City time, on said Purchase Date.
3.    The amount of the drawing is equal to the principal amount of Bonds (other
than Pledged Bonds) to be purchased pursuant to the Indenture on the Purchase
Date[, plus interest on such Bonds to be purchased pursuant to Section 4.02 of
the Indenture accrued from the immediately preceding Interest Payment Date (as
defined in the Indenture) (or if none, the date of issuance of the Bonds) to the
Purchase Date, provided that in the event the Purchase Date coincides with an
Interest Payment Date this drawing does not include any accrued interest on such
Bonds].(12) 
[4.    Of the amount stated in paragraph (2) above:
(a)    U.S. $___________ is demanded in respect of the principal portion of the
Purchase Price of the Bonds referred to in paragraph (2) above; and
__________________
11Insert a reference to either Section 4.01 or Section 4.02, as applicable.
12Insert bracketed language only if Section 4.02 is referenced in paragraph 2.



Annex E

--------------------------------------------------------------------------------








By Facsimile
ANNEX E
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


(b)    U.S. $___________ is demanded in respect of payment of the interest
portion of the Purchase Price of such Bonds.](13) 
[4][5].    The amount demanded hereby does not include any amount in respect of
the principal of or interest on any Pledged Bonds.
[5][6]    The amount of the drawing made by this Certificate was computed in
compliance with the terms and conditions of the Indenture and, when added to the
amount of any other drawing under the Letter of Credit made simultaneously
herewith, does not exceed the Available Amount (as defined in the Letter of
Credit).
[6][7].    The Beneficiary will register or cause to be registered in the name
of the Bank (or the Bank’s designee as requested in writing from the Bank), upon
payment of the amount drawn hereunder, Bonds in the principal amount of the
Bonds being purchased with the amounts drawn hereunder and will deliver such
Bonds to or upon the order of the Bank in accordance with Section 4.04(b) of the
Indenture.
[7][8].    Payment by the Bank pursuant to this drawing shall be made to
______________, ABA Number _______________, Account Number ______________,
Attention: ____________________________, Re: ___________________.
IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]


__________________
13Insert bracketed language only if Section 4.02 is referenced in paragraph 2

Annex E

--------------------------------------------------------------------------------




By Facsimile
ANNEX F
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N
ACCELERATION DRAWING CERTIFICATE
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee under the Indenture of Trust, dated as of
December 1, 2010, between the Parish of St. James, State of Louisiana and the
Trustee (the “Beneficiary”), hereby CERTIFIES on behalf of the Beneficiary as
follows with respect to (i) that certain Irrevocable Transferable Letter of
Credit No. _______________ dated September 3, 2014 (the “Letter of Credit”),
issued by The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the
Beneficiary; (ii) those certain Bonds (as defined in the Letter of Credit); and
(iii) that certain Indenture (as defined in the Letter of Credit):
1.    The Beneficiary is the Trustee under the Indenture.
2.    A Default has occurred under subsection [insert subsection] of Section
9.01 of the Indenture, and the Trustee has declared the principal of and accrued
interest on all Bonds then outstanding immediately due and payable. The
Beneficiary is entitled to make this drawing in the amount of U.S.
$______________ under the Letter of Credit pursuant to Section 9.02 of the
Indenture in order to pay the principal of and interest accrued on the Bonds
(other than Pledged Bonds (as defined in the Indenture)) due to an acceleration
thereof in accordance with Section 6.12(a) of the Indenture.
3.    (a)    The amount of this drawing is equal to (i) the principal amount of
Bonds (other than Pledged Bonds) outstanding on [insert date of acceleration]
(the “Acceleration Date”), plus (ii) interest on such Bonds accrued from the
immediately preceding Interest Payment Date (as defined in the Indenture) to the
Acceleration Date.
(b)    Of the amount stated in paragraph 2 above:
(i)    U.S. $_________ is demanded in respect of the principal portion of the
Bonds referred to in subparagraph (a) above; and
(ii)    U.S. $____________ is demanded in respect of accrued interest on such
Bonds.
4.    The amount demanded hereby does not include any amount in respect of the
principal of or interest on any Pledged Bonds.















Annex F

--------------------------------------------------------------------------------




By Facsimile
ANNEX F
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


5.    The amount of this drawing made by this Certificate was computed in
compliance with the terms and conditions of the Indenture and, when added to the
amount of any drawing under the Letter of Credit made simultaneously herewith,
does not exceed the Available Amount (as defined in the Letter of Credit).
6.    Payment by the Bank pursuant to this drawing shall be made to
______________, ABA Number _______________, Account Number ______________,
Attention: ____________________________, Re: ___________________.


IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]







Annex F

--------------------------------------------------------------------------------




ANNEX G
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N
STATED MATURITY DRAWING CERTIFICATE
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned individual, a duly authorized representative of U.S. Bank
National Association, as trustee under the Indenture of Trust, dated as of
December 1, 2010, between the Parish of St. James, State of Louisiana and the
Trustee (the “Beneficiary”), hereby CERTIFIES on behalf of the Beneficiary as
follows with respect to (i) that certain Irrevocable Transferable Letter of
Credit No. S500199N dated September 3, 2014 (the “Letter of Credit”), issued by
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in favor of the Beneficiary;
(ii) those certain Bonds (as defined in the Letter of Credit); and (iii) that
certain Indenture (as defined in the Letter of Credit):
1.    The Beneficiary is the Trustee under the Indenture.
2.    The Beneficiary is entitled to make this drawing in the amount of U.S.
$___________________ under the Letter of Credit pursuant to Section 6.12(a)(i)
of the Indenture.
3.    The amount of this drawing is equal to the principal amount of Bonds
(other than Pledged Bonds) outstanding on December 1, 2040, the maturity date
thereof as specified in the Bonds.
4.    The amount demanded hereby does not include any amount in respect of the
principal of or interest on any Pledged Bonds.
5.    The amount of this drawing made by this Certificate was computed in
compliance with the terms and conditions of the Indenture and, when added to the
amount of any other drawing under the Letter of Credit made simultaneously
herewith, does not exceed the Available Amount (as defined in the Letter of
Credit) .
6.    Payment by the Bank pursuant to this drawing shall be made to
______________, ABA Number _______________, Account Number ______________,
Attention: ____________________________, Re: ___________________.
(Signature Page Follows)



Annex G

--------------------------------------------------------------------------------




ANNEX G
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


(CONTINUED)








IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]





Annex G

--------------------------------------------------------------------------------




ANNEX H
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


REDUCTION CERTIFICATE
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Attn: Nina Bondi


The undersigned hereby CERTIFIES with respect to (i) that certain Irrevocable
Transferable Letter of Credit No. S500199N dated September 3, 2014 (the “Letter
of Credit”), issued by The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) in
favor of the Beneficiary; (ii) those certain Bonds (as defined in the Letter of
Credit); and (iii) that certain Indenture (as defined in the Letter of Credit):
1    The Beneficiary is the Trustee under the Indenture.
2.    Upon receipt by the Bank of this Certificate, the Available Amount (as
defined in the Letter of Credit) shall be reduced permanently by
U.S.$_____________ and the Available Amount shall thereupon equal U.S.
$__________. U.S. $____________ of the new Available Amount is attributable to
interest.
3.    The amount of the reduction in the Available Amount has been computed in
accordance with the provisions of the Letter of Credit.
4.    Following the reduction, the Available Amount shall be at least equal to
the aggregate principal amount of the Bonds outstanding (other than the Pledged
Bonds (as defined in the Indenture)) plus 40 days’ interest thereon at the Cap
Interest Rate (as defined in the Letter of Credit).
IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
______________________, 20___.
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]





Annex H

--------------------------------------------------------------------------------




ANNEX I
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


NOTICE OF REDUCTION AMENDMENT
Date _______________


U.S. Bank National Association, as Trustee
1349 West Peachtree, NW
Two Midtown Plaza, Suite 1050
Atlanta, Georgia 30309
Facsimile No.: (404) 365-7946
Telephone No.: (404) 898-8828
Attention:    U.S. Bank Corporate Trust Services
Felicia H. Powell
Assistant Vice President


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500199N dated September 3, 2014 (the “Letter of Credit”),
established by us in your favor as Beneficiary. We confirm to you that, in
accordance with the terms of the Letter of Credit and that certain Letter of
Credit Agreement dated as of September 3, 2014, between NuStar Logistics, L.P.
and us, the Available Amount (as defined in the Letter of Credit) has been
reduced to U.S. $_______________, of which U.S. $__________ is attributable to
principal and U.S. $___________________ is attributable to interest.
This letter shall be attached to the Letter of Credit and made a part thereof.


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.






By                             
Name:
Title:





Annex I

--------------------------------------------------------------------------------




ANNEX J
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


INSTRUCTIONS TO TRANSFER
Date ___________


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Re:    The Bank of Tokyo-Mitsubishi UFJ, Ltd. Irrevocable Standby Letter of
Credit No.
    S500199N dated September 3, 2014


Ladies and Gentlemen:


The undersigned individual, a duly authorized representative of U.S. Bank
National Association as trustee (the “Beneficiary”) under the Indenture of Trust
dated as of December 1, 2010, between the Parish of St James, State of Louisiana
(the “Issuer”) and the Trustee, is named as beneficiary in the Letter of Credit
referred to above (the “Letter of Credit”). The transferee named below has
succeeded the undersigned as Trustee under the Indenture.
                                        
(Name of Transferee)


                                        
(Address)


Therefore, for value received, the undersigned hereby irrevocably instructs you
to transfer to such transferee all rights of the undersigned to draw under the
Letter of Credit.
By this transfer, all rights of the undersigned in the Letter of Credit are
transferred to such transferee and such transferee shall hereafter have the sole
rights as beneficiary under the Letter of Credit; provided, however, that no
rights shall be deemed to have been transferred to such transferee until such
transfer complies with the requirements of the Letter of Credit pertaining to
transfers. The undersigned transferor confirms that the transferor no longer has
any rights under or interest in the Letter of Credit. All amendments are to be
advised directly to the transferee without the necessity of any consent of or
notice to the undersigned transferor.
The original of such letter of Credit and all amendments are being returned
herewith, and in accordance therewith we ask you to endorse the within transfer
on the reverse thereof and forward it directly to the transferee with your
customary notice of transfer.

Annex J

--------------------------------------------------------------------------------




ANNEX J
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


(CONTINUED)


Each of the transferor and the transferee represents and warrants to The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”) that its execution, delivery, and
performance of this Instructions For Transfer (a) are within its powers, (b)
have been duly authorized, (c) constitute its legal, valid, binding and
enforceable obligation, (d) do not contravene any charter provision, by-law,
resolution, contract, or other undertaking binding on or affecting it or any of
its properties, and (e) do not require any notice, filing or other action to,
with, or by any governmental authority. The transferor represents and warrants
to the Bank that (i) the enclosed Letter of Credit is original and complete, and
(ii) there is no outstanding demand or request for payment or transfer under the
Letter of Credit affecting the rights to be transferred. The transferee
represents and warrants to the Bank that (a) the transferee’s name and address
set forth herein are correct and complete, and (b) the transferee’s use of the
Letter of Credit as transferred and the transactions underlying the Letter of
Credit and the requested Transfer do not violate any applicable United States or
other law, rule or regulation.
The Effective Date shall be the date hereafter on which the Bank effects the
requested transfer by acknowledging this request and giving notice thereof to
transferee and the transferee executes this Instructions to Transfer.
EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY THAT IT MAY HAVE IN ANY
ACTION OR PROCEEDING RELATING TO OR ARISING OUT OF THIS TRANSFER.
This Instructions to Transfer is made subject to ISP98 and is subject to and
shall be governed by the laws of the State of New York, without regard to
principles of conflict of laws.
(Signature Page Follows)







Annex J

--------------------------------------------------------------------------------




ANNEX J
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


(CONTINUED)


IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the ____ day of ________________, 20___.
U.S. Bank National Association, as transferor
By:                         
Its:                         


[NAME OF TRANSFEREE], as transferee
By:                         
Its:                         






Acknowledged as of ____________________, 20___.


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:                         
Name:                         
Title:                         







Annex J

--------------------------------------------------------------------------------




ANNEX K
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N


NOTICE OF EXTENSION AMENDMENT
___________________, _____
U.S. Bank National Association, as Trustee
1349 West Peachtree, NW
Two Midtown Plaza, Suite 1050
Atlanta, Georgia 30309
Facsimile No.: (404) 365-7946
Telephone No.: (404) 898-8828
Attention:    U.S. Bank Corporate Trust Services
Felicia H. Powell
Assistant Vice President


Ladies and Gentlemen:


Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. S500199N dated September 3, 2014 (the “Letter of Credit”),
established by us in your favor as Beneficiary. We hereby notify you that, in
accordance with the terms of the Letter of Credit and that certain Letter of
Credit Agreement dated as of September 3, 2014, between NuStar Logistics, L.P.
and us, the Stated Expiration Date (as defined in the Letter of Credit) has been
extended to _______________, 20___.
This letter shall be attached to the Letter of Credit and made a part thereof.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:                             
Name:
Title:







Annex K

--------------------------------------------------------------------------------




By Facsimile
ANNEX L
TO
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
LETTER OF CREDIT
No. S500199N
REINSTATEMENT CERTIFICATE
[Date]
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Facsimile No.: 201-521-2336
Attn: Nina Bondi


The undersigned hereby certifies to The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the
“Bank”), with reference to Irrevocable Letter of Credit No. S500199N dated
September 3, 2014 (the “Letter of Credit”) issued by the Bank in favor of the
Trustee, that:
1.    The undersigned is the Trustee under the Indenture.
2.    The Trustee has previously made a Liquidity Drawing under the Letter of
Credit on _________________ in the amount of U.S. $_______________ (the
“Original Purchase Price”, which represents U.S. $____________ of principal and
U.S. $___________ of interest) with respect to the Purchase Price of Bonds which
are now held as Pledged Bonds under the Indenture.
3.    The Trustee has received proceeds from the sale of remarketed Pledged
Bonds originally purchased with the proceeds of the above described Liquidity
Drawing and has delivered to the Bank the proceeds from the sale of such Pledged
Bonds in the amount of U.S. __________________ (representing U.S. $___________
of principal and U.S. $________ of interest) with respect to the sale of such
Pledged Bonds.
4.    In accordance with the terms of the Letter of Credit, the Trustee deems
that the amount available under the Letter of Credit has been automatically
reinstated to the extent of the proceeds of remarketed Pledged Bonds delivered
to the Bank in the amount set forth above.
IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
this _____ day of ________________
U.S. Bank National Association
as Trustee




By:                             
[Title of Authorized
Representative]





Annex L



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

EXHIBIT D
[FORM OF]
SUBSIDIARY GUARANTY AGREEMENT
made by
EACH OF THE GUARANTORS (as defined herein)
in favor of
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent
Dated as of September 3, 2014



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




SUBSIDIARY GUARANTY AGREEMENT, dated as of September 3, 2014, made by the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors” and each a “Guarantor”), in favor of
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent (in such
capacity, the “Administrative Agent”), for the benefit of the banks and other
financial institutions or entities (collectively with the Issuing Bank, the
“Lenders”) parties to the Letter of Credit Agreement, dated as of September 3,
2014 (the “Reimbursement Agreement”), among NuStar Logistics, L.P., a Delaware
limited partnership (the “Borrower”), NuStar Energy L.P., a Delaware limited
partnership (the “MLP”), the Lenders, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
the Issuing Bank (the “Issuing Bank”), and the Administrative Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Reimbursement Agreement, the Issuing Bank has severally
agreed to issue the Initial Letters of Credit (as defined in the Reimbursement
Agreement) for the account of the Borrower upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;
WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
issuance of the Initial Letters of Credit and other extensions of credit under
the Reimbursement Agreement;
WHEREAS, it is a condition precedent to the obligation of the Issuing Bank to
issue the Initial Letters of Credit for the account of the Borrower under the
Reimbursement Agreement that the Guarantors shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the
Lenders; and
WHEREAS, it is a condition subsequent to the obligation of the Issuing Bank to
issue the Initial Letters of Credit for the account of the Borrower under the
Reimbursement Agreement that certain subsidiaries of the MLP shall from time to
time become parties to this Agreement as Guarantors by executing and delivering
an Assumption Agreement, in the form attached hereto as Annex I, to the
Administrative Agent for the ratable benefit of the Lenders and the Issuing
Bank;
NOW, THEREFORE, in consideration of the premises and to induce the Issuing Bank
to issue the Initial Letters of Credit and for the Lenders to make extensions of
credit under the Reimbursement Agreement, each Guarantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders and the Issuing
Bank, as follows:
Section 1    DEFINED TERMS


1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Reimbursement
Agreement and used herein shall have the meanings given to them in the
Reimbursement Agreement.
(b)    The following terms shall have the following meanings:






--------------------------------------------------------------------------------




“Agreement” means this Subsidiary Guaranty Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
“Borrower Obligations” means the collective reference to all obligations,
liabilities and indebtedness (including all Indebtedness) owing by the Borrower
pursuant to the Reimbursement Agreement, including, without limitation, the
unpaid principal of and interest on LC Disbursements and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Reimbursement Agreement
after the LC Disbursements and interest accruing at the then applicable rate
provided in the Reimbursement Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent, the Issuing Bank or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Reimbursement Agreement,
this Agreement, the Initial Letters of Credit, any other Letter of Credit or the
other Loan Documents or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent, the Issuing Bank or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).
“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement, in each case whether on account of guarantee obligations,
reimbursement obligations, loan obligations, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all fees and disbursements of
counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).
“Guarantors” means the collective reference to each Guarantor party to this
Agreement.
“Obligations” means in the case of each Guarantor, its Guarantor Obligations.
“Solvent” means with respect to each Guarantor as of any date, that (a) the
value of the assets of such Guarantor (both at fair value and present fair
saleable value) is, on the date of determination, greater than the total amount
of liabilities (including contingent and unliquidated liabilities) of such
Guarantor as of such date, (b) as of such date, such Guarantor is able to pay
all of its liabilities as such liabilities mature and (c) as of such date, such
Guarantor does not have unreasonably small capital given the nature of its
business. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
1.2    Other Definitional Provisions.
(a)    The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular

-2-



--------------------------------------------------------------------------------




provision of this Agreement, and Section and Schedule references are to this
Agreement unless otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    A reference to any Person hereunder shall be deemed to include a
reference to such Person’s successor’s, endorsees, transferees and assigns.
Section 2    GUARANTEE
2.1    Guarantee.
(a)    Each of the Guarantors hereby, jointly and severally, (i) absolutely,
unconditionally and irrevocably, guarantees to the Administrative Agent for the
ratable benefit of the Lenders and the Issuing Bank and their respective
successors, endorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations and (ii) indemnifies and
holds harmless the Administrative Agent, the Issuing Bank and each Lender from,
and agrees to pay to the Administrative Agent, the Issuing Bank and each Lender,
all reasonable costs and expenses (including reasonable counsel fees and
expenses) incurred by the Administrative Agent, the Issuing Bank or such Lender
in enforcing any of its rights under this Agreement. The guarantee in this
Section 2.1 is a continuing guarantee, and shall apply to all Obligations owing
at any time whenever arising or incurred and shall remain in full force and
effect until the Obligations have been indefeasibly paid in full in cash. Each
Guarantor agrees that notwithstanding any stay, injunction or other prohibition
preventing the payment by the Borrower of all or any portion of the Borrower
Obligations and notwithstanding that all or any portion of the Borrower
Obligations may be unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower, such
Borrower Obligations shall nevertheless be due and payable by such Guarantor for
the purposes of this Agreement at the time such Borrower Obligations would by
payable by the Borrower under the provisions of the Reimbursement Agreement.
Notwithstanding the foregoing, any enforcement of this Agreement with respect to
the rights of any Lender or the Issuing Bank may be accomplished by the
Administrative Agent acting on behalf of such Lender or the Issuing Bank.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).
(c)    Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent, the Issuing Bank or any Lender
hereunder.
(d)    The guarantee contained in this Section 2.1 shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 shall have been
satisfied by indefeasible payment in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall be terminated, notwithstanding that from
time to time during the term of the Reimbursement Agreement the Borrower may be
free from any Borrower Obligations.

-3-



--------------------------------------------------------------------------------




(e)    No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent, the Issuing Bank or any Lender from the Borrower, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until, subject to Section 2.6, the
Borrower Obligations are indefeasibly paid in full in cash, no Letter of Credit
shall be outstanding and the Commitments are terminated.
2.2    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Issuing Bank and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent, the Issuing Bank
and the Lenders for the full amount guaranteed by such Guarantor hereunder.
2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent, the Issuing Bank or any Lender, no Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent, the
Issuing Bank or any Lender against the Borrower or any other Guarantor (or any
other guarantor) or any collateral security or guarantee or right of offset held
by the Administrative Agent, the Issuing Bank or any Lender for the payment of
the Borrower Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor (or
any other guarantor) in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent, the Issuing Bank and the
Lenders by the Borrower on account of the Borrower Obligations are indefeasibly
paid in full in cash, no Letter of Credit shall be outstanding and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full in cash, such amount shall be held
by such Guarantor in trust for the Administrative Agent, the Issuing Bank and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
2.4    Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent, the Issuing Bank or any Lender may be rescinded by the
Administrative Agent, the Issuing Bank or such Lender and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent, the
Issuing Bank or any Lender, and the Reimbursement Agreement and the other Loan
Documents

-4-



--------------------------------------------------------------------------------




and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent, the Issuing
Bank or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent,
the Issuing Bank nor any Lender shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.
2.5    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent, the
Issuing Bank or any Lender upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent, the Issuing Bank and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment, notice of intent to accelerate, notice
of acceleration and notice of default or nonpayment to or upon the Borrower or
any of the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Reimbursement
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent, the
Issuing Bank or any Lender, (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent,
the Issuing Bank or any Lender, (c) any extension, other indulgence, renewal,
settlement, discharge, compromise, waiver, subordination or release in respect
of any Borrower Obligation, security, Person or otherwise, (d) any modification
or amendment of or supplement to the Borrower Obligations, including any
increase or decrease in the principal, the rates of interest or other amounts
payable thereunder, (e) any release, non-perfection or invalidity of any direct
or indirect security for any Borrower Obligation, (f) any change in the
existence, structure, constitution, name, objects, powers, business, control or
ownership of the Borrower or any other Person, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
Person or its assets, (g) any limitation, postponement, prohibition,
subordination or other restriction on the rights of the Administrative Agent,
the Issuing Bank or the Lenders to payment of the Borrower Obligations, (h) any
release, substitution or addition of any cosigner, endorser or other guarantor
of the Borrower Obligations, (i) any defense arising by reason of any failure of
the Borrower to make any presentment, demand for performance, notice of
non-performance, protest, notice of intent to accelerate, notice of acceleration
and any other notice, including notice of all of the following: acceptance of
this Agreement, partial payment or non-payment of all or any part of the
Borrower Obligations and the existence, creation, or incurring of new or
additional Borrower Obligations, (j) any defense arising by reason of any
failure of the Administrative Agent to proceed against the Borrower or any other
Person, to proceed against, apply or exhaust any security held from the Borrower
or any other Person for the Borrower Obligations, to proceed against, apply or
exhaust any security held from any Guarantor or any other Person for this
Agreement or to pursue any other remedy in the power of the Administrative
Agent, the Issuing

-5-



--------------------------------------------------------------------------------




Bank or the Lenders whatsoever, (k) any law which provides that the obligation
of a guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal obligation or which reduces a guarantor’s
obligation in proportion to the principal obligation, (l) any defense arising by
reason of any incapacity, lack of authority, or other defense of the Borrower or
any other Person, or by reason of any limitation, postponement, prohibition on
the Administrative Agent’s, , the Issuing Bank’s or the Lenders’ right to
payment of the Borrower Obligations or any part thereof, or by reason of the
cessation from any cause whatsoever of the liability of the Borrower or any
other Person with respect to all or any part of the Borrower Obligations, or by
reason of any act or omission of the Administrative Agent, the Issuing Bank or
the Lenders which directly or indirectly results in the discharge or release of
the Borrower or any other Person of all or any part of the Borrower Obligations
or any security or guarantee therefore, whether by contract, operation of law or
otherwise, (m) any defense arising by failure by the Administrative Agent, the
Issuing Bank or the Lenders to obtain, perfect or maintain a perfected or prior
(or any) security interest in or lien or encumbrance upon any property of the
Borrower or any other Person, or by reason of any interest of the Borrower in
any property, whether as owner thereof or the holder of a security interest
therein or lien or encumbrance thereon, being invalidated, voided, declared
fraudulent or preferential or otherwise set aside, or by reason of any
impairment by the Borrower of any right to recourse or collateral, (n) any
defense arising by reason of the failure of the Borrower to marshal any assets,
(o) any defense based upon any failure of the Administrative Agent, the Issuing
Bank or any Lender to give to the Borrower or any Guarantor notice of any sale
or other disposition of any property securing any or all of the Obligations, or
any defect in any notice that may be given in connection with any sale or other
disposition of any such property, or any failure of the Administrative Agent,
the Issuing Bank or any Lender to comply with any provision of applicable law in
enforcing any security interest in or lien upon any such property, including any
failure of the Administrative Agent, the Issuing Bank or any Lender to dispose
of any such property in a commercially reasonable manner, (p) any dealing
whatsoever with the Borrower or other Person or any security, whether
negligently or not, or any failure to do so, (q) any defense based upon or
arising out any bankruptcy, insolvency, reorganization, moratorium, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against the Borrower or any other Person, including any discharge of, or bar
against collecting, any of the Borrower Obligations, in or as a result of any
such proceeding, (r) or any other act or omission to act or delay of any kind by
the Borrower, the Administrative Agent, the Issuing Bank, any Lender, any
Guarantor or any other Person or any other circumstance whatsoever, whether
similar or dissimilar to the foregoing, which might, but for the provisions of
this Section 2.5, constitute a legal or equitable discharge, limitation or
reduction of such Guarantor’s obligations hereunder (other than the indefeasible
payment in full in cash of all of the Borrower Obligations). The foregoing
provisions apply (and the foregoing waivers will be effective) even if the
effect of any action (or failure to take any action) by the Administrative
Agent, the Issuing Bank or any Lender is to destroy or diminish a Guarantor’s
subrogation rights, such Guarantor’s right to proceed against the Borrower for
reimbursement, such Guarantor’s right to recover contribution from any other
Guarantor or any other right or remedy. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent, the Issuing Bank or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent, the Issuing Bank or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or

-6-



--------------------------------------------------------------------------------




liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent, the Issuing Bank or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent, the Issuing Bank
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim and without
deduction for any taxes and in immediately available funds and in dollars at the
Administrative Agent’s payment office as provided in Section 2.07 of the
Reimbursement Agreement.
2.8    Limitation of Liability. Notwithstanding anything contained herein to the
contrary, the obligations of each Guarantor hereunder at any time shall be
limited to the maximum amount as will result in the obligations of such
Guarantor under this Agreement not constituting a fraudulent transfer or
conveyance for purposes of any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
to the extent applicable to this Agreement and the obligations of each Guarantor
hereunder.
Section 3    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent, the Issuing Bank and the Lenders to enter
into the Reimbursement Agreement, to induce the Issuing Bank to issue the
Initial Letters of Credit, and to induce the Lenders to make their respective
extensions of credit thereunder, each Guarantor hereby represents and warrants
to the Administrative Agent and each Lender that:
3.1    Representations in Reimbursement Agreement. In the case of each
Guarantor, the representations and warranties relating to subsidiaries of the
Borrower and the MLP set forth in Article III of the Reimbursement Agreement,
each of which is hereby incorporated herein by reference and shall apply mutatis
mutandis, are true and correct, and the Administrative Agent and each Lender
shall be entitled to rely on each of them as if they were fully set forth
herein. Each Guarantor also represents and warrants that it is Solvent and that
it is a Subsidiary of the MLP.
Section 4    COVENANTS
Each Guarantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Obligations
shall have been indefeasibly paid in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall have terminated, in the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

-7-



--------------------------------------------------------------------------------




Section 5    THE ADMINISTRATIVE AGENT
5.1    Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Reimbursement Agreement and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
Section 6    MISCELLANEOUS
6.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.02 of the Reimbursement Agreement.
6.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.01 of the Reimbursement Agreement; provided that any such notice,
request or demand to or upon any Guarantor shall be addressed to such Guarantor
at its notice address set forth on Schedule 1.
6.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 6.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent, the Issuing Bank or any Lender
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent, the Issuing Bank or
such Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
6.4    Enforcement Expenses; Indemnification.
(a)    Each Guarantor agrees to pay or reimburse each Lender, the Issuing Bank
and the Administrative Agent for all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender, the Issuing Bank and the Administrative Agent.
(b)    Each Guarantor agrees to pay, and to save the Administrative Agent, the
Issuing Bank and the Lenders harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the same extent the Borrower would be required to do so pursuant to
Section 10.03 of the Reimbursement Agreement.

-8-



--------------------------------------------------------------------------------




(c)    The agreements in this Section 6.4 shall survive repayment of the
Obligations and all other amounts payable under the Reimbursement Agreement and
the other Loan Documents.
6.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent, the Issuing Bank and the Lenders and their successors and
assigns; provided that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.
6.6    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or facsimile shall be effective as delivery of a
manually executed counterpart of this Agreement.
6.7    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
6.8    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Guarantors, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein.
6.9    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND TO THE EXTENT
CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.
6.10    Submission to Jurisdiction; Waivers. Each Guarantor hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 6.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

-9-



--------------------------------------------------------------------------------




(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 6.10 any special, exemplary, punitive or consequential damages.
6.11    Acknowledgments. Each Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent, the Issuing Bank nor any Lender has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or the relationship between the Administrative
Agent, the Issuing Bank and Lenders, on one hand, and the Guarantors, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.
6.12    WAIVERS OF JURY TRIAL. EACH GUARANTOR, AND THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
6.13    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
6.14    Additional Guarantors. Each Subsidiary of the MLP that is required to
become a party to this Agreement pursuant to Section 5.10 of the Reimbursement
Agreement shall become a party hereto and a Guarantor hereunder for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto.
6.15    Release of Guarantors. At the request and sole expense of the Borrower
and the MLP: any Subsidiary of the MLP that is a Guarantor shall be released
from its obligations hereunder in the event that (a) all of the Equity Interests
of such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Reimbursement Agreement or (b) such Subsidiary does
not guarantee any obligations of the MLP or any of its Subsidiaries under any
public debt instrument (including the Note Indentures), or any such Subsidiary
is to be released from such guarantee of such public debt instrument immediately
following such Subsidiary’s release from its obligations hereunder, provided
that the Borrower and the MLP shall have delivered to the Administrative Agent,
at least ten Business Days prior to the date of the proposed release, a written
request of a Responsible Officer of each of the Borrower and the MLP for release
identifying the relevant Guarantor and the terms of the sale or other
disposition or release from such guaranty, as the case may be, in reasonable
detail, together with a certification by the Borrower and the MLP that such
transaction is in compliance with the Reimbursement Agreement and the other Loan
Documents and that at the time of such release, after giving effect to any other
Subsidiary of the MLP becoming a party hereto, the Borrower and the MLP are in
compliance with Section 5.11 of the Reimbursement Agreement and no Event of
Default exists or would exist as a result of such

-10-



--------------------------------------------------------------------------------




release; provided further that if such Subsidiary is not released from such
guarantee of such public debt instrument within five (5) days of such
Subsidiary’s release from the Subsidiary Guaranty, then such Subsidiary shall
immediately become a party to the Subsidiary Guaranty.
6.16    Limitation of Liability. Neither the General Partner nor the general
partner(s) of the MLP shall be liable for (a) the obligations of the Borrower
under this Agreement or (b) the obligations of the MLP under this Agreement,
including in each case, without limitation, by reason of any payment obligation
imposed by governing state partnership statutes and any provision of the
applicable limited partnership agreement of the Borrower or the MLP that
requires such General Partner or general partner(s), as the case may be, to
restore a capital account deficit.
[Signatures appear on the following pages.]

-11-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed and delivered as of the date first above written.
Guarantor:
NUSTAR PIPELINE OPERATING PARTNERSHIP L.P., a Delaware limited partnership
By:                        
Name:                        
Title:                        

-12-



--------------------------------------------------------------------------------






Schedule 1
NOTICE ADDRESSES OF GUARANTORS


Guarantors:
NuStar Pipeline Operating Partnership L.P.
Address:
19003 IH-10 West, San Antonio, Texas 78257, Attention of Vice President, Chief
Financial Officer and Treasurer (Telecopy No. (210) 918-5055)






-13-



--------------------------------------------------------------------------------






Annex 1 to
Subsidiary Guaranty Agreement
ASSUMPTION AGREEMENT, dated as of [________________], [20___], by
[_________________________________________], a [______________________]
corporation (the “Additional Guarantor”), in favor of THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Reimbursement Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Reimbursement Agreement.
W I T N E S S E T H
WHEREAS, NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership (the “MLP”), the
Lenders, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Issuing Bank (the “Issuing
Bank”), and the Administrative Agent have entered into a Letter of Credit
Agreement, dated as of September __, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Reimbursement Agreement”);
WHEREAS, in connection with the Reimbursement Agreement, certain subsidiaries of
the MLP (other than the Additional Guarantor) have entered into the Subsidiary
Guaranty Agreement, dated as of September 3, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Subsidiary Guaranty Agreement”) in
favor of the Administrative Agent for the benefit of the Lenders and the Issuing
Bank:
WHEREAS, the Reimbursement Agreement requires the Additional Guarantor to become
a party to the Subsidiary Guaranty Agreement; and
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Subsidiary Guaranty
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Subsidiary Guaranty Agreement. By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 6.14 of the
Subsidiary Guaranty Agreement, hereby becomes a party to the Subsidiary Guaranty
Agreement as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder. The information set forth in Annex l-A hereto is hereby
added to the information set forth in Schedule 1 to the Subsidiary Guaranty
Agreement. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Subsidiary
Guaranty Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

-14-



--------------------------------------------------------------------------------




2.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND TO THE EXTENT
CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.
[Signature appears on the following page.]

-15-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
ADDITIONAL GUARANTOR:
[                        ]
By:                        
Name:                        
Title:                        

-16-



--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the Subsidiary Guaranty
Agreement dated as of September 3, 2014 (the “Subsidiary Guaranty Agreement”),
made by the Guarantors parties thereto in favor of The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent, for the benefit of the Issuing Bank and the
Lenders. The undersigned agrees for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders that the undersigned will be bound by the terms of
the Subsidiary Guaranty Agreement and will comply with such terms insofar as
such terms are applicable to the undersigned.
[                        ]
By:                        
Name:                        
Title:                        
Address for Notices:
[                ]
[                ]
[                ]

-17-



--------------------------------------------------------------------------------






EXHIBIT E
U.S. Tax Certificate
Reference is hereby made to the Letter of Credit Agreement dated as of
September 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”, with terms defined in the Letter of Credit
Agreement and not otherwise defined herein being used herein as therein defined)
among NuStar Logistics, L.P., a Delaware limited partnership (the “Borrower”),
NuStar Energy L.P., a Delaware limited partnership, the Lenders party thereto,
and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Issuing Bank and as
Administrative Agent.
Pursuant to the provisions of Section 2.06(f) of the Reimbursement Agreement,
the undersigned (or in the case of a disregarded entity or flow through entity,
the beneficial owners of the undersigned) (a “Tax Holder”) hereby certifies
that:
(i)    Tax Holder is the sole record owner of the Commitment (as well as any
Note(s) evidencing such Commitment) in respect of which it is providing this
certificate; and
(ii)    Tax Holder is not a
(A)
bank within the meaning of Section 881(c)(3)(A) of the Code,

(B)
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or

(C)
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code; and

(iii)    the interest payments in question are not effectively connected with
the Tax Holder’s conduct of a U.S. trade or business.
In compliance with Section 2.06(f), the Tax Holder has furnished the
Administrative Agent and the Borrower with copies of IRS Form W-8BEN
[NAME OF LENDER]
By:                    
Name:                    
Title:                    
Date: ________

-18-

